EXHIBIT 10.2




--------------------------------------------------------------------------------

LIVE NATION ENTERTAINMENT, INC.



AND



HSBC BANK USA, NATIONAL ASSOCIATION,



as Trustee



INDENTURE



Dated as of May 23, 2014
2.50% Convertible Senior Notes due 2019



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




TABLE OF CONTENTS

--------------------------------------------------------------------------------

 
 
PAGE
 
ARTICLE 1
 
 
DEFINITIONS
 
 
 
 
Section 1.01.
 Definitions................................................................................................
..1
Section 1.02.
References to
Interest.................................................................................
11
 
 
 
 
ARTICLE 2
 
 
ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES
 
 
 
 
Section 2.01.
Designation and
Amount...........................................................................
11
Section 2.02.
Form of
Notes............................................................................................
12
Section 2.03.
Date and Denomination of Notes; Payments of Interest and Defaulted
Amounts.....................................................................................................
12
Section 2.04.
Execution, Authentication and Delivery of
Notes......................................
14
Section 2.05.
Exchange and Registration of Transfer of Notes; Restrictions on Transfer;
Depositary..................................................................................
14
Section 2.06.
Mutilated, Destroyed, Lost or Stolen
Notes...............................................
20
Section 2.07.
Temporary
Notes........................................................................................
21
Section 2.08.
Cancellation of Notes Paid, Converted,
Etc..............................................
22
Section 2.09.
CUSIP
Numbers........................................................................................
22
Section 2.10.
Additional Notes;
Repurchases..................................................................
22
 
 
 
 
ARTICLE 3
 
 
SATISFACTION AND DISCHARGE
 
 
 
 
Section 3.01.
Satisfaction and
Discharge........................................................................
23
 
 
 
 
ARTICLE 4
 
 
PARTICULAR COVENANTS OF THE COMPANY
 
 
 
 
Section 4.01.
Payment of Principal and
Interest.............................................................
23
Section 4.02.
Maintenance of Office or
Agency..............................................................
23
Section 4.03.
Appointments to Fill Vacancies in Trustee’s
Office...................................
24
Section 4.04.
Provisions as to Paying
Agent...................................................................
24
Section 4.05.
 Existence...................................................................................................
25
Section 4.06.
Rule 144A Information Requirement and Annual Reports; Additional
Interest.......................................................................................................
25
Section 4.07.
Stay, Extension and Usury
Laws................................................................
27
Section 4.08.
Compliance Certificate; Statements as to
Defaults...................................
27
Section 4.09.
Further Instruments and
Acts....................................................................
28
 
 
 


i

--------------------------------------------------------------------------------



 
ARTICLE 5
 
 
LISTS OF HOLDERS AND REPORTS BY THE COMPANY AND THE TRUSTEE
 
 
 
 
Section 5.01.
Lists of
Holders..........................................................................................
28
Section 5.02.
Preservation and Disclosure of
Lists.........................................................
28
 
 
 
 
ARTICLE 6
 
 
DEFAULTS AND REMEDIES
 
 
 
 
Section 6.01.
Events of
Default.......................................................................................
28
Section 6.02.
Acceleration; Rescission and
Annulment..................................................
30
Section 6.03.
Additional
Interest.....................................................................................
31
Section 6.04.
Payments of Notes on Default; Suit
Therefor............................................
31
Section 6.05.
Application of Monies Collected by
Trustee..............................................
33
Section 6.06.
Proceedings by
Holders.............................................................................
34
Section 6.07.
Proceedings by
Trustee..............................................................................
35
Section 6.08.
Remedies Cumulative and
Continuing......................................................
35
Section 6.09.
Direction of Proceedings and Waiver of Defaults by Majority of
Holders......................................................................................................
35
Section 6.10.
Notice of
Defaults......................................................................................
36
Section 6.11.
Undertaking to Pay
Costs..........................................................................
36
 
 
 
 
ARTICLE 7
 
 
CONCERNING THE TRUSTEE
 
 
 
 
Section 7.01.
Duties and Responsibilities of
Trustee.......................................................
36
Section 7.02.
Reliance on Documents, Opinions,
Etc.....................................................
38
Section 7.03.
No Responsibility for Recitals,
Etc............................................................
39
Section 7.04.
 Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent or Note
Registrar May Own
Notes.................................................................
40
Section 7.05.
Monies and Shares of Common Stock to Be Held in Trust........................
40
Section 7.06.
Compensation and Expenses of
Trustee....................................................
40
Section 7.07.
Officer’s Certificate as
Evidence...............................................................
41
Section 7.08.
Eligibility of
Trustee..................................................................................
41
Section 7.09.
Resignation or Removal of
Trustee............................................................
41
Section 7.10.
Acceptance by Successor
Trustee..............................................................
42
Section 7.11.
Succession by Merger,
Etc.........................................................................
43
Section 7.12.
Trustee’s Application for Instructions from the Company.........................
43
 
 
 
 
ARTICLE 8
 
 
CONCERNING THE HOLDERS
 
 
 
 
Section 8.01.
Action by
Holders......................................................................................
44
Section 8.02.
Proof of Execution by
Holders..................................................................
44
Section 8.03.
Who Are Deemed Absolute
Owners...........................................................
44
Section 8.04.
Company-Owned Notes
Disregarded........................................................
44
Section 8.05.
Revocation of Consents; Future Holders
Bound.......................................
45


ii

--------------------------------------------------------------------------------



 
ARTICLE 9
 
 
HOLDERS’ MEETINGS
 
 
 
 
Section 9.01.
Purpose of
Meetings..................................................................................
45
Section 9.02.
Call of Meetings by
Trustee.......................................................................
46
Section 9.03.
Call of Meetings by Company or
Holders.................................................
46
Section 9.04.
Qualifications for
Voting...........................................................................
46
Section 9.05.
Regulations................................................................................................
46
Section 9.06.
Voting.........................................................................................................
47
Section 9.07.
No Delay of Rights by
Meeting..................................................................
47
 
 
 
 
ARTICLE 10
 
 
SUPPLEMENTAL INDENTURES
 
 
 
 
Section 10.01.
Supplemental Indentures Without Consent of Holders.............................
48
Section 10.02.
Supplemental Indentures with Consent of
Holders...................................
49
Section 10.03.
Effect of Supplemental
Indentures.............................................................
50
Section 10.04.
Notation on
Notes......................................................................................
50
Section 10.05.
Evidence of Compliance of Supplemental Indenture to Be Furnished to
Trustee.......................................................................................................
50
 
 
 
 
ARTICLE 11
 
 
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE
 
 
 
 
Section 11.01.
Company May Consolidate, Etc. on Certain Terms..................................
51
Section 11.02.
Successor Corporation to Be
Substituted..................................................
51
Section 11.03.
Opinion of Counsel to Be Given to
Trustee...............................................
52
 
 
 
 
ARTICLE 12
 
 
IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS
 
 
 
 
Section 12.01.
Indenture and Notes Solely Corporate
Obligations..................................
52
 
 
 
 
ARTICLE 13
 
 
[INTENTIONALLY OMITTED]
 
 
 
 
 
ARTICLE 14
 
 
CONVERSION OF NOTES
 
 
 
 
Section 14.01.
Conversion
Privilege.................................................................................
52
Section 14.02.
Conversion Procedure; Settlement Upon Conversion...............................
55
Section 14.03.
Increased Conversion Rate Applicable to Certain Notes Surrendered in Connection
with Make-Whole Fundamental Changes..............................
59
Section 14.04.
Adjustment of Conversion
Rate.................................................................
61
Section 14.05.
Adjustments of
Prices................................................................................
71
Section 14.06.
Shares to Be Fully Paid,
etc......................................................................
71


iii

--------------------------------------------------------------------------------



Section 14.07.
Effect of Recapitalizations, Reclassifications and Changes of the Common
Stock........................................................................................
71
Section 14.08.
[Reserved].................................................................................................
73
Section 14.09.
Responsibility of
Trustee............................................................................
73
Section 14.10.
[Reserved].................................................................................................
74
Section 14.11.
Stockholder Rights
Plans...........................................................................
74
Section 14.12.
Limit on Issuance of Shares of Common Stock Upon Conversion............
74
 
 
 
 
ARTICLE 15
 
 
REPURCHASE OF NOTES AT OPTION OF HOLDERS
 
 
 
 
Section 15.01.
Intentionally
Omitted.................................................................................
75
Section 15.02.
Repurchase at Option of Holders Upon a Fundamental Change..............
75
Section 15.03.
Withdrawal of Fundamental Change Repurchase Notice........................
77
Section 15.04.
Deposit of Fundamental Change Repurchase Price.................................
77
Section 15.05.
Covenant to Comply with Applicable Laws Upon Repurchase of Notes...
78
 
 
 
 
ARTICLE 16
 
 
NO REDEMPTION
 
 
 
 
Section 16.01.
No
Redemption..........................................................................................
79
 
 
 
 
ARTICLE 17
 
 
MISCELLANEOUS PROVISIONS
 
 
 
 
Section 17.01.
Provisions Binding on Company’s
Successors..........................................
79
Section 17.02.
Official Acts by Successor
Corporation....................................................
79
Section 17.03.
Addresses for Notices,
Etc.........................................................................
79
Section 17.04.
Governing Law;
Jurisdiction.....................................................................
80
Section 17.05.
Evidence of Compliance with Conditions Precedent; Certificates and Opinions of
Counsel to
Trustee.................................................................
80
Section 17.06.
Legal
Holidays...........................................................................................
81
Section 17.07.
No Security Interest
Created......................................................................
81
Section 17.08.
Benefits of
Indenture..................................................................................
81
Section 17.09.
Table of Contents, Headings,
Etc..............................................................
81
Section 17.10.
Authenticating
Agent.................................................................................
81
Section 17.11.
Execution in
Counterparts.........................................................................
82
Section 17.12.
Severability................................................................................................
82
Section 17.13.
Waiver of Jury
Trial...................................................................................
82
Section 17.14.
Force
Majeure...........................................................................................
83
Section 17.15.
Calculations...............................................................................................
83
Section 17.16.
USA PATRIOT
Act.....................................................................................
83



EXHIBIT
Exhibit A
Form of Note
A-1


iv

--------------------------------------------------------------------------------




INDENTURE dated as of May 23, 2014 between LIVE NATION ENTERTAINMENT, INC., a
Delaware corporation, as issuer (the “Company,” as more fully set forth in
Section 1.01) and HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association, as trustee (the “Trustee,” as more fully set forth in Section
1.01).
W I T N E S S E T H:
WHEREAS the Company has duly authorized the issuance of its 2.50% Convertible
Senior Notes due 2019 (the “Notes”), initially in an aggregate principal amount
not to exceed $275,000,000, and in order to provide the terms and conditions
upon which the Notes are to be authenticated, issued and delivered, the Company
has duly authorized the execution and delivery of this Indenture; and
WHEREAS, the Form of Note, the certificate of authentication to be borne by each
Note, the Form of Notice of Conversion, the Form of Fundamental Change
Repurchase Notice and the Form of Assignment and Transfer to be borne by the
Notes are to be substantially in the forms hereinafter provided.
NOW, THEREFORE, THIS INDENTURE WITNESSETH:
That in order to declare the terms and conditions upon which the Notes are, and
are to be, authenticated, issued and delivered, and in consideration of the
premises and of the purchase and acceptance of the Notes by the Holders thereof,
the Company covenants and agrees with the Trustee for the equal and
proportionate benefit of the respective Holders from time to time of the Notes
(except as otherwise provided below), as follows:
Article 1
DEFINITIONS
Section 1.01    . Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01. The words
“herein,” “hereof,” “hereunder” and words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision. The terms defined in this Article include the plural as well as the
singular.
“Additional Interest” means all amounts, if any, payable pursuant to ýSection
4.06(d), ýSection 4.06(e) and ýSection 6.03, as applicable.
“Additional Shares” shall have the meaning specified in Section 14.03(a).
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such




--------------------------------------------------------------------------------



Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
“Bid Solicitation Agent” means the Person, other than the Company or any of its
Affiliates, appointed by the Company to solicit bids for the Trading Price of
the Notes in accordance with Section 14.01(b)(i). The Trustee shall initially
act as the Bid Solicitation Agent, although the Company may, from time to time,
change the Bid Solicitation Agent.
“Board of Directors” means the board of directors of the Company or a committee
of such board duly authorized to act for it hereunder.
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors, and to be in full force and effect on the date of such certification,
and delivered to the Trustee.
“Business Day” means any day other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which commercial banks are authorized or required by
law, regulation or executive order to close in The City of New York.
“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.
“Cash Settlement” shall have the meaning specified in Section 14.02(a).
“Clause A Distribution” shall have the meaning specified in Section 14.04(c).
“Clause B Distribution” shall have the meaning specified in Section 14.04(c).
“Clause C Distribution” shall have the meaning specified in Section 14.04(c).
“close of business” means 5:00 p.m., New York City time.
“Closing Price” means, with respect to the Common Stock or any other security
for which a Closing Price is to be determined, on any date, the closing sale
price per share (or if no closing sale price is reported, the average of the bid
and asked prices or, if more than one in either case, the average of the average
bid and the average asked prices) on that date as reported for composite
transactions by The New York Stock Exchange or, if the Common Stock or such
other security, as the case may be, is not then listed on The New York Stock
Exchange, as reported for composite transactions by the principal United States
national or regional securities exchange on which the Common Stock or such other
security is traded. The Closing Price will be determined without reference to
after-hours or extended market trading. If the Common Stock or such other
security is not listed for trading on a United States national or regional
securities exchange on the relevant date, the “Closing Price” shall be the last
quoted bid price for the Common Stock or such other security in the
over-the-counter market on the relevant date as reported by OTC Markets Group
Inc. or a similar organization. If the Common Stock or such

2

--------------------------------------------------------------------------------



other security is not so quoted, the “Closing Price” shall be the average of the
mid-point of the last bid and asked prices for the Common Stock or such other
security on the relevant date from each of at least three independent nationally
recognized investment banking firms selected by the Company for this purpose.
Any such determination shall be conclusive absent manifest error.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Combination Settlement” shall have the meaning specified in Section 14.02(a).
“Commission” means the U.S. Securities and Exchange Commission.
“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.
“Common Stock” means the common stock of the Company, par value $0.01 per share,
at the date of this Indenture, subject to Section 14.07.
“Company” shall have the meaning specified in the first paragraph of this
Indenture, and subject to the provisions of Article 11, shall include its
successors and assigns.
“Company Order” means a written order of the Company, signed by (a) the
Company’s Chief Executive Officer, President, Executive or Senior Vice President
or any Vice President (whether or not designated by a number or numbers or word
or words added before or after the title “Vice President”) and (b) any such
other Officer designated in clause (a) of this definition or the Company’s
Treasurer or Assistant Treasurer or Secretary or any Assistant Secretary, and
delivered to the Trustee.
“Conversion Agent” shall have the meaning specified in Section 4.02.
“Conversion Date” shall have the meaning specified in Section 14.02(c).
“Conversion Obligation” shall have the meaning specified in Section 14.01(a).
“Conversion Price” means as of any time, $1,000, divided by the Conversion Rate
as of such time.
“Conversion Rate” shall have the meaning specified in Section 14.01(a).
“Conversion Reference Period” with respect to any Note surrendered for
conversion means: (i) if the relevant Conversion Date occurs prior to November
15, 2018, the 45 consecutive Trading Day period beginning on, and including, the
third Trading Day immediately succeeding such Conversion Date; and (ii) if the
relevant Conversion Date occurs on or after November 15, 2018, the 45
consecutive Trading Days beginning on, and including, the 47th Scheduled Trading
Day immediately preceding the Maturity Date.
“Corporate Event” has the meaning specified in Section 14.01(b)(iii).

3

--------------------------------------------------------------------------------



“Corporate Trust Office” means the designated office of the Trustee at which at
any time its corporate trust business shall be administered, which office at the
date hereof is located at 452 5th Avenue, 8E6, New York, NY 10018, Attention:
CLTA Deal Management, or such other address as the Trustee may designate from
time to time by notice to the Holders and the Company, or the principal
corporate trust office of any successor trustee (or such other address as such
successor trustee may designate from time to time by notice to the Holders and
the Company).
“Custodian” means the Trustee, as custodian for The Depository Trust Company,
with respect to the Global Notes, or any successor entity thereto.
“Daily Conversion Value” means, for each of the 45 consecutive Trading Days
during the Conversion Reference Period, one-forty-fifth (1/45th) of the product
of (a) the Conversion Rate on such Trading Day and (b) the Daily VWAP for such
Trading Day.
“Daily Measurement Value” means the Specified Dollar Amount (if any), divided by
45.
“Daily Settlement Amount,” for each of the 45 consecutive Trading Days during
the Conversion Reference Period, shall consist of:
(a)    cash in an amount equal to the lesser of (i) the Daily Measurement Value
and (ii) the Daily Conversion Value on such Trading Day; and
(b)    if the Daily Conversion Value on such Trading Day exceeds the Daily
Measurement Value, a number of shares of Common Stock equal to (i) the
difference between the Daily Conversion Value and the Daily Measurement Value,
divided by (ii) the Daily VWAP for such Trading Day.
“Daily VWAP” means, for each of the 45 consecutive Trading Days during the
relevant Conversion Reference Period, the per share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page “LYV
<equity> AQR” (or its equivalent successor if such page is not available) in
respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
the Common Stock on such Trading Day determined, using a volume-weighted average
method, by a nationally recognized independent investment banking firm retained
for this purpose by the Company). The “Daily VWAP” shall be determined without
regard to after-hours trading or any other trading outside of the regular
trading session trading hours.
“Default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.
“Defaulted Amounts” means any amounts on any Note (including, without
limitation, the Fundamental Change Repurchase Price, principal and interest)
that are payable but are not punctually paid or duly provided for.
“Depositary” means, with respect to each Global Note, the Person specified in
Section 2.05(c) as the Depositary with respect to such Notes, until a successor
shall have been appointed

4

--------------------------------------------------------------------------------



and become such pursuant to the applicable provisions of this Indenture, and
thereafter, “Depositary” shall mean or include such successor.
“Distributed Property” shall have the meaning specified in Section 14.04(c).
“Effective Date” shall have the meaning specified in Section 14.03(c), except
that, as used in Section 14.04 and Section 14.05, “Effective Date” means the
first date on which shares of the Common Stock trade on the applicable exchange
or in the applicable market, regular way, reflecting the relevant share split or
share combination, as applicable.
“Event of Default” shall have the meaning specified in Section 6.01.
“Ex-Dividend Date” means the first date upon which a sale of the Common Stock
does not automatically transfer the right to receive the relevant dividend or
distribution from the seller of the Common Stock, regular way on the relevant
exchange or in the relevant market for the Common Stock, to its buyer.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, (and any
successor statute) and the rules and regulations promulgated thereunder.
“Form of Assignment and Transfer” means the “Form of Assignment and Transfer”
attached as Attachment 3 to the Form of Note attached hereto as Exhibit A.
“Form of Fundamental Change Repurchase Notice” means the “Form of Fundamental
Change Repurchase Notice” attached as Attachment 2 to the Form of Note attached
hereto as Exhibit A.
“Form of Note” means the “Form of Note” attached hereto as Exhibit A.
“Form of Notice of Conversion” means the “Form of Notice of Conversion” attached
as Attachment 1 to the Form of Note attached hereto as Exhibit A.
“Fundamental Change” shall be deemed to have occurred if any of the following
occurs:
(a)    except in connection with a transaction described in clause (b) below, a
“person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than the Company, its Wholly Owned Subsidiaries and the employee benefit
plans of the Company and its Wholly Owned Subsidiaries, files a Schedule TO or
any schedule, form or report under the Exchange Act disclosing that such person
or group has become the direct or indirect “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of the Company’s Common Equity representing
more than 50% of the voting power of the Company’s Common Equity;
(b)    the consummation of (i) any recapitalization, reclassification or change
of the Common Stock (other than changes resulting from a subdivision or
combination) as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets; (ii) any share
exchange, consolidation or merger of the Company pursuant to which the Common
Stock will be converted into cash,

5

--------------------------------------------------------------------------------



securities or other property or assets; or (iii) any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of the Company and its Subsidiaries, taken as a
whole, to any Person other than one of the Company’s Wholly Owned Subsidiaries;
provided, however, that a transaction described in clause(i) or (ii) in which
the holders of the Company’s Common Equity immediately prior to such transaction
own, directly or indirectly, more than 50% of the voting power of all classes of
Common Equity of the continuing or surviving corporation or transferee or the
parent thereof immediately after such transaction, with such holders’
proportional voting power immediately after such transaction being in
substantially the same proportions as their respective voting power before such
transaction shall not be a Fundamental Change;
(c)    the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or
(d)    the Common Stock (or other common stock underlying the Notes) ceases to
be listed or quoted on any of The New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or any of their respective
successors);
provided, however, that a transaction or transactions described in clause (a) or
(b) above shall not constitute a Fundamental Change, if at least 90% of the
consideration received or to be received by the common stockholders of the
Company, excluding cash payments for fractional shares and cash payments made
pursuant to dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors) or will be so listed or
quoted when issued or exchanged in connection with such transaction or
transactions and as a result of such transaction or transactions the Notes
become convertible into such consideration, excluding cash payments for
fractional shares and cash payments made pursuant to dissenters’ appraisal
rights (subject to the provisions of Section 14.02(a)).
“Fundamental Change Company Notice” shall have the meaning specified in Section
15.02(c).
“Fundamental Change Repurchase Date” shall have the meaning specified in Section
15.02(a).
“Fundamental Change Repurchase Notice” shall have the meaning specified in
Section 15.02(b)(i).
“Fundamental Change Repurchase Price” shall have the meaning specified in
Section 15.02(a).
“Global Note” shall have the meaning specified in Section 2.05(b).
“Holder,” as applied to any Note, means any Person in whose name at the time a
particular Note is registered on the Note Register.

6

--------------------------------------------------------------------------------



“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.
“Initial Purchasers” means Goldman, Sachs & Co., J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, HSBC Securities (USA) Inc.,
Morgan Stanley & Co. LLC, RBS Securities Inc., Scotia Capital (USA) Inc., Wells
Fargo Securities, LLC, Mitsubishi UFJ Securities (USA), Inc. and SunTrust
Robinson Humphrey, Inc.
“Interest Payment Date” means each May 15 and November 15 of each year,
beginning on November 15, 2014.
“Make-Whole Fundamental Change” means any transaction or event that constitutes
a Fundamental Change (as defined above and determined after giving effect to any
exceptions to or exclusions from such definition, but without regard to the
proviso in clause (b) of the definition thereof).
“Market Disruption Event” means, for the purposes of determining amounts due
upon conversion (a) a failure by the primary U.S. national or regional
securities exchange or market on which the Common Stock is listed or admitted
for trading to open for trading during its regular trading session or (b) the
occurrence or existence prior to 1:00 p.m., New York City time, on any Scheduled
Trading Day for the Common Stock for more than one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
relevant stock exchange or otherwise) in the Common Stock or in any options
contracts or futures contracts relating to the Common Stock.
“Maturity Date” means May 15, 2019.
“Measurement Period” shall have the meaning specified in Section 14.01(b)(i).
“Note” or “Notes” shall have the meaning specified in the first paragraph of the
recitals of this Indenture.
“Note Register” shall have the meaning specified in Section 2.05(a).
“Note Registrar” shall have the meaning specified in Section 2.05(a).
“Notice of Conversion” shall have the meaning specified in Section 14.02(b).
“Notice of Default” shall have the meaning specified in Section 6.01(g).
“Offering Circular” means the preliminary offering circular dated May 19, 2014,
as supplemented by the related pricing term sheet dated May 19, 2014, relating
to the offering and sale of the Notes.
“Officer” means, with respect to the Company, the President, the Chief Executive
Officer, the Treasurer, the Assistant Treasurer, the Secretary, the Assistant
Secretary, any

7

--------------------------------------------------------------------------------



Executive or Senior Vice President or any Vice President (whether or not
designated by a number or numbers or word or words added before or after the
title “Vice President”).
“Officer’s Certificate,” when used with respect to the Company, means a
certificate signed by an Officer and delivered to the Trustee. Each such
certificate shall include the statements provided for in Section 17.05 if and to
the extent required by the provisions of such Section. The Officer giving an
Officer’s Certificate pursuant to Section 4.08 shall be the principal executive,
financial or accounting officer of the Company.
“open of business” means 9:00 a.m., New York City time.
“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company, or other counsel acceptable to
the Trustee, that is delivered to the Trustee. Each such opinion shall include
the statements provided for in Section 17.05 if and to the extent required by
the provisions of such Section 17.05.
“outstanding,” when used with reference to Notes, shall, subject to the
provisions of Section 8.04, mean, as of any particular time, all Notes
authenticated and delivered by the Trustee under this Indenture, except:
(a)    Notes theretofore canceled by the Trustee or accepted by the Trustee for
cancellation;
(b)    Notes, or portions thereof, that have become due and payable and in
respect of which monies in the necessary amount shall have been deposited in
trust with the Trustee or with any Paying Agent (other than the Company) or
shall have been set aside and segregated in trust by the Company (if the Company
shall act as its own Paying Agent);
(c)    Notes that have been paid pursuant to Section 2.06 or Notes in lieu of
which, or in substitution for which, other Notes shall have been authenticated
and delivered pursuant to the terms of Section 2.06 unless proof satisfactory to
the Trustee is presented that any such Notes are held by protected purchasers in
due course;
(d)    Notes converted pursuant to Article 14 and required to be cancelled
pursuant to Section 2.08; and
(e)    Notes repurchased by the Company pursuant to the penultimate sentence of
Section 2.10.
“Paying Agent” shall have the meaning specified in Section 4.02.
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.
“Physical Notes” means permanent certificated Notes in registered form issued in
denominations of $1,000 principal amount and integral multiples thereof.

8

--------------------------------------------------------------------------------



“Physical Settlement” shall have the meaning specified in Section 14.02(a).
“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.06 in lieu of or in exchange for a mutilated, lost, destroyed or
stolen Note shall be deemed to evidence the same debt as the mutilated, lost,
destroyed or stolen Note that it replaces.
“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of Common Stock (or other applicable
security) have the right to receive any cash, securities or other property or in
which the Common Stock (or such other security) is exchanged for or converted
into any combination of cash, securities or other property, the date fixed for
determination of holders of the Common Stock (or such other security) entitled
to receive such cash, securities or other property (whether such date is fixed
by the Board of Directors, by statute, by contract or otherwise).
“Reference Property” shall have the meaning specified in Section 14.07(a).
“Regular Record Date,” with respect to any Interest Payment Date, means the May
1 or November 1 (whether or not such day is a Business Day) immediately
preceding the applicable May 15 or November 15 Interest Payment Date,
respectively.
“Resale Restriction Termination Date” shall have the meaning specified in
Section 2.05(c).
“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person's knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.
“Restricted Securities” shall have the meaning specified in Section 2.05(c).
“Rule 144” means Rule 144 as promulgated under the Securities Act.
“Rule 144A” means Rule 144A as promulgated under the Securities Act.
“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal U.S. national or regional securities exchange on which the Common
Stock is listed or admitted for trading or, if the Common Stock is not so listed
or admitted for trading on any such exchange, “Scheduled Trading Day” means a
Business Day.
“Securities Act” means the Securities Act of 1933, as amended, (and any
successor statute) and the rules and regulations promulgated thereunder.
“Settlement Amount” has the meaning specified in Section 14.02(a)(iv).

9

--------------------------------------------------------------------------------



“Settlement Method” means, with respect to any conversion of Notes, Physical
Settlement, Cash Settlement or Combination Settlement, as elected (or deemed to
have been elected) by the Company.
“Settlement Notice” has the meaning specified in Section 14.02(a)(iii).
“Share Exchange Event” has the meaning specified in Section 14.07(a).
“Significant Subsidiary” means a Subsidiary of the Company that would constitute
a “significant subsidiary” within the meaning of Article 1 of Regulation S-X
promulgated under the Securities Act as in effect on the date of this Indenture.
“Specified Dollar Amount” means the maximum cash amount per $1,000 principal
amount of Notes to be received upon conversion as specified in the Settlement
Notice related to any converted Notes.
“Spin-Off” shall have the meaning specified in Section 14.04(c).
“Stock Price” shall have the meaning specified in Section 14.03(c).
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or (iii)
one or more Subsidiaries of such Person.
“Successor Company” shall have the meaning specified in Section 11.01(a).
“Trading Day” means a day on which (i) trading in the Common Stock (or other
security for which a closing sale price must be determined) generally occurs on
The New York Stock Exchange or, if the Common Stock (or such other security) is
not then listed on The New York Stock Exchange, on the principal other U.S.
national or regional securities exchange on which the Common Stock (or such
other security) is then listed or, if the Common Stock (or such other security)
is not then listed on a U.S. national or regional securities exchange, on the
principal other market on which the Common Stock (or such other security) is
then traded and (ii) a Closing Price for the Common Stock (or such other
security) is available on such securities exchange or market; provided that if
the Common Stock (or such other security) is not so listed or traded, “Trading
Day” means a Business Day; and provided, further, that for purposes of
determining amounts due upon conversion only, “Trading Day” means a day on which
(x) there is no Market Disruption Event and (y) trading in the Common Stock
generally occurs on The New York Stock Exchange or, if the Common Stock is not
then listed on The New York Stock Exchange, on the principal other U.S. national
or regional securities exchange on which the Common Stock is then listed or, if
the Common Stock is not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Common Stock is then listed
or admitted for trading, except that if the Common Stock is not so listed or
admitted for trading, “Trading Day” means a Business Day.

10

--------------------------------------------------------------------------------



“Trading Price” of the Notes on any date of determination means the average of
the secondary market bid quotations per $1,000 principal amount of the Notes
obtained by the Bid Solicitation Agent for $5,000,000 aggregate principal amount
of the Notes at approximately 3:30 p.m., New York City time, on such
determination date from three independent nationally recognized securities
dealers the Company selects, provided that (i) if three such bids cannot
reasonably be obtained by the Bid Solicitation Agent, but two such bids are
obtained, then the average of the two bids shall be used and (ii) if only one
such bid can reasonably be obtained by the Bid Solicitation Agent, that one bid
shall be used, provided further that if the Bid Solicitation Agent cannot
reasonably obtain any such bids, then the Trading Price per $1,000 principal
amount of Notes shall be deemed to be less than 98% of the product of the
Closing Price of the Common Stock and the applicable Conversion Rate.
“transfer” shall have the meaning specified in Section 2.05(c).
“Trigger Event” shall have the meaning specified in Section 14.04(c).
“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of execution of this Indenture; provided, however, that
in the event the Trust Indenture Act of 1939 is amended after the date hereof,
the term “Trust Indenture Act” shall mean, to the extent required by such
amendment, the Trust Indenture Act of 1939, as so amended.
“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder.
“unit of Reference Property” shall have the meaning specified in Section
14.07(a).
“Valuation Period” shall have the meaning specified in Section 14.04(c).
“Wholly Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, except that, solely for purposes of this definition, the reference
to “50%” in the definition of “Subsidiary” shall be deemed replaced by a
reference to “100%”.
Section 1.02. References to Interest. Unless the context otherwise requires, any
reference to interest on, or in respect of, any Note in this Indenture shall be
deemed to include Additional Interest if, in such context, Additional Interest
is, was or would be payable pursuant to any of Section 4.06(d), Section 4.06(e)
or Section 6.03. Unless the context otherwise requires, any express mention of
Additional Interest in any provision hereof shall not be construed as excluding
Additional Interest in those provisions hereof where such express mention is not
made.
ARTICLE 2
ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES
Section 2.01. Designation and Amount. The Notes shall be designated as the
“2.50% Convertible Senior Notes due 2019.” The aggregate principal amount of
Notes that may be

11

--------------------------------------------------------------------------------



authenticated and delivered under this Indenture is initially limited to
$275,000,000, subject to Section 2.10 and except for Notes authenticated and
delivered upon registration or transfer of, or in exchange for, or in lieu of
other Notes to the extent expressly permitted hereunder.
Section 2.02. Form of Notes. The Notes and the Trustee’s certificate of
authentication to be borne by such Notes shall be substantially in the
respective forms set forth in Exhibit A, the terms and provisions of which shall
constitute, and are hereby expressly incorporated in and made a part of this
Indenture. To the extent applicable, the Company and the Trustee, by their
execution and delivery of this Indenture, expressly agree to such terms and
provisions and to be bound thereby.
Any Global Note may be endorsed with or have incorporated in the text thereof
such legends or recitals or changes not inconsistent with the provisions of this
Indenture as may be required by the Custodian or the Depositary, or as may be
required to comply with any applicable law or any regulation thereunder or with
the rules and regulations of any securities exchange or automated quotation
system upon which the Notes may be listed or traded or designated for issuance
or to conform with any usage with respect thereto, or to indicate any special
limitations or restrictions to which any particular Notes are subject.
Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends or endorsements as the Officers executing the same
may approve (execution thereof to be conclusive evidence of such approval) and
as are not inconsistent with the provisions of this Indenture, or as may be
required to comply with any law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any securities exchange or automated
quotation system on which the Notes may be listed or designated for issuance, or
to conform to usage or to indicate any special limitations or restrictions to
which any particular Notes are subject.
Each Global Note shall represent such principal amount of the outstanding Notes
as shall be specified therein and shall provide that it shall represent the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be increased or reduced to reflect repurchases,
cancellations, conversions, transfers or exchanges permitted hereby. Any
endorsement of a Global Note to reflect the amount of any increase or decrease
in the amount of outstanding Notes represented thereby shall be made by the
Trustee or the Custodian, at the direction of the Trustee, in such manner and
upon instructions given by the Holder of such Notes in accordance with this
Indenture. Payment of principal (including the Fundamental Change Repurchase
Price, if applicable) of, and accrued and unpaid interest on, a Global Note
shall be made to the Holder of such Note on the date of payment, unless a record
date or other means of determining Holders eligible to receive payment is
provided for herein.
Section 2.03. Date and Denomination of Notes; Payments of Interest and Defaulted
Amounts. (a) The Notes shall be issuable in fully registered form without
coupons in denominations of $1,000 principal amount and integral multiples
thereof. Each Note shall be dated the date of its authentication. Accrued
interest on the Notes shall be computed on the basis of a 360-day year composed
of twelve 30-day months (and for partial months, on the basis of the

12

--------------------------------------------------------------------------------



number of days actually elapsed in a 30-day month) and shall accrue from the
issue date or from the most recent date to which interest is paid or duly
provided for.
(b)    The Person in whose name any Note (or its Predecessor Note) is registered
on the Note Register at the close of business on any Regular Record Date with
respect to any Interest Payment Date shall be entitled to receive the interest
payable on such Interest Payment Date. The principal amount of any Note (x) in
the case of any Physical Note, shall be payable at the office or agency of the
Company maintained by the Company for such purposes in the United States of
America, which shall initially be the Corporate Trust Office and (y) in the case
of any Global Note, shall be payable by wire transfer of immediately available
funds to the account of the Depositary or its nominee. The Company shall pay
interest (i) on any Physical Notes (A) to Holders holding Physical Notes having
an aggregate principal amount of $5,000,000 or less, by check mailed to the
Holders of these Notes at their address as it appears in the Note Register and
(B) to Holders holding Physical Notes having an aggregate principal amount of
more than $5,000,000, either by check mailed to each Holder or, upon application
by such a Holder to the Note Registrar not later than the relevant Regular
Record Date, by wire transfer in immediately available funds to that Holder’s
account within the United States, which application shall remain in effect until
the Holder notifies, in writing, the Note Registrar to the contrary or (ii) on
any Global Note by wire transfer of immediately available funds to the account
of the Depositary or its nominee.
(c)    Any Defaulted Amounts shall forthwith cease to be payable to the Holder
on the relevant payment date but shall accrue interest per annum at the rate
borne by the Notes, subject to the enforceability thereof under applicable law,
from, and including, such relevant payment date, and such Defaulted Amounts
together with such interest thereon shall be paid by the Company, at its
election in each case, as provided in clause (i) or (ii) below:
(i)    The Company may elect to make payment of any Defaulted Amounts to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a special record date for the payment of
such Defaulted Amounts, which shall be fixed in the following manner. The
Company shall notify the Trustee in writing of the amount of the Defaulted
Amounts proposed to be paid on each Note and the date of the proposed payment
(which shall be not less than 25 days after the receipt by the Trustee of such
notice, unless the Trustee shall consent to an earlier date), and at the same
time the Company shall deposit with the Trustee an amount of money equal to the
aggregate amount to be paid in respect of such Defaulted Amounts or shall make
arrangements satisfactory to the Trustee for such deposit on or prior to the
date of the proposed payment, such money when deposited to be held in trust for
the benefit of the Persons entitled to such Defaulted Amounts as in this clause
provided. Thereupon the Company shall fix a special record date for the payment
of such Defaulted Amounts which shall be not more than 15 days and not less than
10 days prior to the date of the proposed payment, and not less than 10 days
after the receipt by the Trustee of the notice of the proposed payment. The
Company shall promptly notify the Trustee in writing of such special record date
and the Trustee, in the name and at the expense of the Company, shall cause
notice of the proposed payment of such Defaulted Amounts and the special record
date therefor to be mailed, first-class postage prepaid, to each Holder at its

13

--------------------------------------------------------------------------------



address as it appears in the Note Register, not less than 10 days prior to such
special record date. Notice of the proposed payment of such Defaulted Amounts
and the special record date therefor having been so mailed, such Defaulted
Amounts shall be paid to the Persons in whose names the Notes (or their
respective Predecessor Notes) are registered at the close of business on such
special record date and shall no longer be payable pursuant to the following
clause (ii) of this Section 2.03(c).
(ii)    The Company may make payment of any Defaulted Amounts in any other
lawful manner not inconsistent with the requirements of any securities exchange
or automated quotation system on which the Notes may be listed or designated for
issuance, and upon such notice as may be required by such exchange or automated
quotation system, if, after notice given by the Company to the Trustee of the
proposed payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.
Section 2.04. Execution, Authentication and Delivery of Notes. The Notes shall
be signed in the name and on behalf of the Company by the manual or facsimile
signature of an Officer.
At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such Notes, and the Trustee in accordance with such Company Order
shall authenticate and deliver such Notes, without any further action by the
Company hereunder.
Only such Notes as shall bear thereon a certificate of authentication
substantially in the form set forth on the form of Note attached as Exhibit A
hereto, executed manually by an authorized signatory of the Trustee (or an
authenticating agent appointed by the Trustee as provided by Section 17.10),
shall be entitled to the benefits of this Indenture or be valid or obligatory
for any purpose. Such certificate by the Trustee (or such an authenticating
agent) upon any Note executed by the Company shall be conclusive evidence that
the Note so authenticated has been duly authenticated and delivered hereunder
and that the Holder is entitled to the benefits of this Indenture.
In case any Officer of the Company who shall have signed any of the Notes shall
cease to be such Officer before the Notes so signed shall have been
authenticated and delivered by the Trustee, or disposed of by the Company, such
Notes nevertheless may be authenticated and delivered or disposed of as though
the person who signed such Notes had not ceased to be such Officer of the
Company; and any Note may be signed on behalf of the Company by such persons as,
at the actual date of the execution of such Note, shall be the Officers of the
Company, although at the date of the execution of this Indenture any such person
was not such an Officer.
Section 2.05. Exchange and Registration of Transfer of Notes; Restrictions on
Transfer; Depositary. (a) The Company shall cause to be kept at the Corporate
Trust Office a register (the register maintained in such office or in any other
office or agency of the Company designated pursuant to Section 4.02, the “Note
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Company shall provide for the registration of Notes and of transfers of
Notes. Such register shall be in written form or in any form capable of being
converted into

14

--------------------------------------------------------------------------------



written form within a reasonable period of time. The Trustee is hereby initially
appointed the “Note Registrar” for the purpose of registering Notes and
transfers of Notes as herein provided. The Company may appoint one or more
co-Note Registrars in accordance with Section 4.02.
Upon surrender for registration of transfer of any Note to the Note Registrar or
any co-Note Registrar, and satisfaction of the requirements for such transfer
set forth in this Section 2.05, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture.
Notes may be exchanged for other Notes of any authorized denominations and of a
like aggregate principal amount, upon surrender of the Notes to be exchanged at
any such office or agency maintained by the Company pursuant to Section 4.02.
Whenever any Notes are so surrendered for exchange, the Company shall execute,
and the Trustee shall authenticate and deliver, the Notes that the Holder making
the exchange is entitled to receive, bearing registration numbers not
contemporaneously outstanding.
All Notes presented or surrendered for registration of transfer or for exchange,
repurchase or conversion shall (if so required by the Company, the Trustee, the
Note Registrar or any co-Note Registrar) be duly endorsed, or be accompanied by
a written instrument or instruments of transfer in form satisfactory to the
Company and duly executed, by the Holder thereof or its attorney-in-fact duly
authorized in writing.
No service charge shall be imposed by the Company, the Trustee, the Note
Registrar, any co-Note Registrar or the Paying Agent for any exchange or
registration of transfer of Notes, but the Company may require a Holder to pay a
sum sufficient to cover any documentary, stamp or similar issue or transfer tax
required in connection therewith as a result of the name of the Holder of new
Notes issued upon such exchange or registration of transfer being different from
the name of the Holder of the old Notes surrendered for exchange or registration
of transfer.
None of the Company, the Trustee, the Note Registrar or any co-Note Registrar
shall be required to exchange or register a transfer of (i) any Notes
surrendered for conversion or, if a portion of any Note is surrendered for
conversion, such portion thereof surrendered for conversion or (ii) any Notes,
or a portion of any Note, surrendered for repurchase (and not withdrawn) in
accordance with Article 15.
All Notes issued upon any registration of transfer or exchange of Notes in
accordance with this Indenture shall be the valid obligations of the Company,
evidencing the same debt, and entitled to the same benefits under this Indenture
as the Notes surrendered upon such registration of transfer or exchange.
(b)    So long as the Notes are eligible for book-entry settlement with the
Depositary, unless otherwise required by law, subject to the fourth paragraph
from the end of Section 2.05(c) all Notes shall be represented by one or more
Notes in global form (each, a “Global Note”) registered in the name of the
Depositary or the nominee of the Depositary. The transfer and exchange of
beneficial interests in a Global Note that does not involve the issuance of a
Physical

15

--------------------------------------------------------------------------------



Note shall be effected through the Depositary (but not the Trustee or the
Custodian) in accordance with this Indenture (including the restrictions on
transfer set forth herein) and the procedures of the Depositary therefor.
(c)    Every Note that bears or is required under this Section 2.05(c) to bear
the legend set forth in this Section 2.05(c) (together with any Common Stock
issued upon conversion of the Notes that is required to bear the legend set
forth in Section 2.05(d), collectively, the “Restricted Securities”) shall be
subject to the restrictions on transfer set forth in this Section 2.05(c)
(including the legend set forth below), unless such restrictions on transfer
shall be eliminated or otherwise waived by written consent of the Company, and
the Holder of each such Restricted Security, by such Holder’s acceptance
thereof, agrees to be bound by all such restrictions on transfer. As used in
this Section 2.05(c) and Section 2.05(d), the term “transfer” encompasses any
sale, pledge, transfer or other disposition whatsoever of any Restricted
Security.
Until the date (the “Resale Restriction Termination Date”) that is the later of
(1) the date that is one year after the last date of original issuance of the
Notes, or such shorter period of time as permitted by Rule 144 or any successor
provision thereto, and (2) such later date, if any, as may be required by
applicable law, any certificate evidencing such Note (and all securities issued
in exchange therefor or substitution thereof, other than Common Stock, if any,
issued upon conversion thereof, which shall bear the legend set forth in Section
2.05(d), if applicable) shall bear a legend in substantially the following form
(unless such Notes have been transferred pursuant to a registration statement
that has become or been declared effective under the Securities Act and that
continues to be effective at the time of such transfer, or sold pursuant to the
exemption from registration provided by Rule 144 or any similar provision then
in force under the Securities Act, or unless otherwise agreed by the Company in
writing, with written notice thereof to the Trustee):
THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1)    REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
(2)    AGREES FOR THE BENEFIT OF LIVE NATION ENTERTAINMENT, INC. (THE “COMPANY”)
THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS
PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THERETO AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:

16

--------------------------------------------------------------------------------



(A)    TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR
(B)    PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR
(C)    TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR
(D)    PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF
SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
No transfer of any Note prior to the Resale Restriction Termination Date will be
registered by the Note Registrar unless the applicable box on the Form of
Assignment and Transfer has been checked.
Any Note (or security issued in exchange or substitution therefor) (i) as to
which such restrictions on transfer shall have expired in accordance with their
terms, (ii) that has been transferred pursuant to a registration statement that
has become effective or been declared effective under the Securities Act and
that continues to be effective at the time of such transfer or (iii) that has
been sold pursuant to the exemption from registration provided by Rule 144 or
any similar provision then in force under the Securities Act, may, upon
surrender of such Note for exchange to the Note Registrar in accordance with the
provisions of this Section 2.05, be exchanged for a new Note or Notes, of like
tenor and aggregate principal amount, which shall not bear the restrictive
legend required by this Section 2.05(c) and shall not be assigned a restricted
CUSIP number. The Company shall be entitled to instruct the Custodian in writing
to so surrender any Global Note as to which any of the conditions set forth in
clause (i) through (iii) of the immediately preceding sentence have been
satisfied, and, upon such instruction, the Custodian shall so surrender such
Global Note for exchange; and any new Global Note so exchanged therefor shall
not bear the restrictive legend specified in this Section 2.05(c) and shall not
be assigned a restricted CUSIP number.
Notwithstanding any other provisions of this Indenture (other than the
provisions set forth in this Section 2.05(c)), a Global Note may not be
transferred as a whole or in part except (i) by the Depositary to a nominee of
the Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary and (ii) for
exchange of a

17

--------------------------------------------------------------------------------



Global Note or a portion thereof for one or more Physical Notes in accordance
with the second immediately succeeding paragraph.
The Depositary shall be a clearing agency registered under the Exchange Act. The
Company initially appoints The Depository Trust Company to act as Depositary
with respect to each Global Note. Initially, each Global Note shall be issued to
the Depositary, registered in the name of Cede & Co., as the nominee of the
Depositary, and deposited with the Trustee as custodian for Cede & Co.
If (i) the Depositary notifies the Company at any time that the Depositary is
unwilling or unable to continue as depositary for the Global Notes and a
successor depositary is not appointed within 90 days, (ii) the Depositary ceases
to be registered as a clearing agency under the Exchange Act and a successor
depositary is not appointed within 90 days, (iii) an Event of Default with
respect to the Notes has occurred and is continuing and a beneficial owner of
any Note requests that its beneficial interest therein be issued as a Physical
Note or (iv) the Company and a beneficial owner of a Note agree, the Company
shall execute, and the Trustee, upon receipt of an Officer’s Certificate and a
Company Order for the authentication and delivery of Notes, shall authenticate
and deliver (x) in the case of clause (iii) or (iv), a Physical Note to such
beneficial owner in a principal amount equal to the principal amount of such
Note corresponding to such beneficial owner’s beneficial interest and (y) in the
case of clause (i) or (ii), Physical Notes to each beneficial owner of the
related Global Notes (or a portion thereof) in an aggregate principal amount
equal to the aggregate principal amount of such Global Notes in exchange for
such Global Notes, and upon delivery of the Global Notes to the Trustee such
Global Notes shall be canceled.
Physical Notes issued in exchange for all or a part of the Global Note pursuant
to this Section 2.05(c) shall be registered in such names and in such authorized
denominations as the Depositary, pursuant to instructions from its direct or
indirect participants or otherwise, or, in the case of clause (iii) or (iv) of
the immediately preceding paragraph, the relevant beneficial owner, shall
instruct the Trustee. Upon execution and authentication, the Trustee shall
deliver such Physical Notes to the Persons in whose names such Physical Notes
are so registered.
At such time as all interests in a Global Note have been converted, canceled,
repurchased or transferred, such Global Note shall be, upon receipt thereof,
canceled by the Trustee in accordance with standing procedures and existing
instructions between the Depositary and the Custodian. At any time prior to such
cancellation, if any interest in a Global Note is exchanged for Physical Notes,
converted, canceled, repurchased or transferred to a transferee who receives
Physical Notes therefor or any Physical Note is exchanged or transferred for
part of such Global Note, the principal amount of such Global Note shall, in
accordance with the standing procedures and instructions existing between the
Depositary and the Custodian, be appropriately reduced or increased, as the case
may be, and an endorsement shall be made on such Global Note, by the Trustee or
the Custodian, at the direction of the Trustee, to reflect such reduction or
increase.
None of the Company, the Trustee or any agent of the Company or the Trustee
shall have any responsibility or liability for any aspect of the records
relating to or payments made on account of beneficial ownership interests of a
Global Note or maintaining, supervising or reviewing any records relating to
such beneficial ownership interests. Neither the Trustee nor any

18

--------------------------------------------------------------------------------



agent shall have any responsibility or liability for any actions taken or not
taken by the Depositary with respect to Global Notes.
(d)    Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of a Note shall bear a legend
in substantially the following form (unless such Common Stock has been
transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, or pursuant to the exemption from registration
provided by Rule 144 or any similar provision then in force under the Securities
Act, or such Common Stock has been issued upon conversion of a Note that has
transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer, or pursuant to the exemption from registration
provided by Rule 144 or any similar provision then in force under the Securities
Act, or unless otherwise agreed by the Company with written notice thereof to
the Trustee and any transfer agent for the Common Stock):
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1)    REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
(2)    AGREES FOR THE BENEFIT OF LIVE NATION ENTERTAINMENT, INC. (THE “COMPANY”)
THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
AFTER THE LAST ORIGINAL ISSUE DATE OF THE SERIES OF NOTES UPON THE CONVERSION OF
WHICH THIS SECURITY WAS ISSUED OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND (Y)
SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:
(A)    TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR
(B)    PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR
(C)    TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR
(D)    PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER

19

--------------------------------------------------------------------------------



AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT FOR THE COMPANY’S COMMON STOCK RESERVE
THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR
OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE
PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE
AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.
Any such Common Stock (i) as to which such restrictions on transfer shall have
expired in accordance with their terms, (ii) that has been transferred pursuant
to a registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer
or (iii) that has been sold pursuant to the exemption from registration provided
by Rule 144 or any similar provision then in force under the Securities Act,
may, upon surrender of the certificates representing such shares of Common Stock
for exchange in accordance with the procedures of the transfer agent for the
Common Stock, be exchanged for a new certificate or certificates for a like
aggregate number of shares of Common Stock, which shall not bear the restrictive
legend required by this Section 2.05(d).
(e)    Any Note or Common Stock issued upon the conversion or exchange of a Note
that is repurchased or owned by any Affiliate of the Company (or any Person who
was an Affiliate of the Company at any time during the three months preceding)
may not be resold by such Affiliate (or such Person, as the case may be) unless
registered under the Securities Act or resold pursuant to an exemption from the
registration requirements of the Securities Act in a transaction that results in
such Note or Common Stock, as the case may be, no longer being a “restricted
security” (as defined under Rule 144). The Company shall cause any Note that is
repurchased or owned by it to be surrendered to the Trustee for cancellation in
accordance with Section 2.08.
(f)    The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among Depositary participants or
beneficial owners of interests in any Global Note) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.
Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes. In case any Note shall
become mutilated or be destroyed, lost or stolen, the Company in its discretion
may execute, and upon its written request the Trustee or an authenticating agent
appointed by the Trustee shall authenticate and deliver, a new Note, bearing a
registration number not contemporaneously outstanding, in exchange and
substitution for the mutilated Note, or in lieu of and in substitution for the
Note so destroyed, lost or stolen. In every case the applicant for a substituted
Note shall furnish to the

20

--------------------------------------------------------------------------------



Company, to the Trustee and, if applicable, to such authenticating agent such
security or indemnity as may be required by them to save each of them harmless
from any loss, liability, cost or expense caused by or connected with such
substitution, and, in every case of destruction, loss or theft, the applicant
shall also furnish to the Company, to the Trustee and, if applicable, to such
authenticating agent evidence to their satisfaction of the destruction, loss or
theft of such Note and of the ownership thereof.
The Trustee or such authenticating agent may authenticate any such substituted
Note and deliver the same upon the receipt of such security or indemnity as the
Trustee, the Company and, if applicable, such authenticating agent may require.
No service charge shall be imposed by the Company, the Trustee, the Note
Registrar, any co-Note Registrar or the Paying Agent upon the issuance of any
substitute Note, but the Company may require a Holder to pay a sum sufficient to
cover any documentary, stamp or similar issue or transfer tax required in
connection therewith as a result of the name of the Holder of the new substitute
Note being different from the name of the Holder of the old Note that became
mutilated or was destroyed, lost or stolen. In case any Note that has matured or
is about to mature or has been surrendered for required repurchase or is about
to be converted in accordance with Article 14 shall become mutilated or be
destroyed, lost or stolen, the Company may, in its sole discretion, instead of
issuing a substitute Note, pay or authorize the payment of or convert or
authorize the conversion of the same (without surrender thereof except in the
case of a mutilated Note), as the case may be, if the applicant for such payment
or conversion shall furnish to the Company, to the Trustee and, if applicable,
to such authenticating agent such security or indemnity as may be required by
them to save each of them harmless for any loss, liability, cost or expense
caused by or connected with such substitution, and, in every case of
destruction, loss or theft, evidence satisfactory to the Company, the Trustee
and, if applicable, any Paying Agent or Conversion Agent evidence of their
satisfaction of the destruction, loss or theft of such Note and of the ownership
thereof.
Every substitute Note issued pursuant to the provisions of this Section 2.06 by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Company, whether or not the
destroyed, lost or stolen Note shall be found at any time, and shall be entitled
to all the benefits of (but shall be subject to all the limitations set forth
in) this Indenture equally and proportionately with any and all other Notes duly
issued hereunder. To the extent permitted by law, all Notes shall be held and
owned upon the express condition that the foregoing provisions are exclusive
with respect to the replacement, payment, conversion or repurchase of mutilated,
destroyed, lost or stolen Notes and shall preclude any and all other rights or
remedies notwithstanding any law or statute existing or hereafter enacted to the
contrary with respect to the replacement, payment, conversion or repurchase of
negotiable instruments or other securities without their surrender.
Section 2.07. Temporary Notes. Pending the preparation of Physical Notes, the
Company may execute and the Trustee or an authenticating agent appointed by the
Trustee shall, upon written request of the Company, authenticate and deliver
temporary Notes (printed or lithographed). Temporary Notes shall be issuable in
any authorized denomination, and substantially in the form of the Physical Notes
but with such omissions, insertions and variations as may be appropriate for
temporary Notes, all as may be determined by the Company. Every such temporary
Note shall be executed by the Company and authenticated by the Trustee or such

21

--------------------------------------------------------------------------------



authenticating agent upon the same conditions and in substantially the same
manner, and with the same effect, as the Physical Notes. Without unreasonable
delay, the Company shall execute and deliver to the Trustee or such
authenticating agent Physical Notes (other than any Global Note) and thereupon
any or all temporary Notes (other than any Global Note) may be surrendered in
exchange therefor, at each office or agency maintained by the Company pursuant
to Section 4.02 and the Trustee or such authenticating agent shall authenticate
and deliver in exchange for such temporary Notes an equal aggregate principal
amount of Physical Notes. Such exchange shall be made by the Company at its own
expense and without any charge therefor. Until so exchanged, the temporary Notes
shall in all respects be entitled to the same benefits and subject to the same
limitations under this Indenture as Physical Notes authenticated and delivered
hereunder.
Section 2.08. Cancellation of Notes Paid, Converted, Etc. The Company shall
cause all Notes surrendered for the purpose of payment, repurchase, registration
of transfer or exchange or conversion, if surrendered to any Person other than
the Trustee (including any of the Company’s agents, Subsidiaries or Affiliates),
to be surrendered to the Trustee for cancellation. All Notes delivered to the
Trustee shall be canceled promptly by it, and no Notes shall be authenticated in
exchange thereof except as expressly permitted by any of the provisions of this
Indenture. The Trustee shall dispose of canceled Notes in accordance with its
customary procedures and, after such disposition, shall deliver a certificate of
such disposition to the Company, at the Company’s written request in a Company
Order.
Section 2.09. CUSIP Numbers. The Company in issuing the Notes may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in all notices issued to Holders as a convenience to such Holders;
provided that the Trustee shall have no liability for any defect in the “CUSIP”
numbers as they appear on any Note, notice or elsewhere; provided further that
any such notice may state that no representation is made as to the correctness
of such numbers either as printed on the Notes or on such notice and that
reliance may be placed only on the other identification numbers printed on the
Notes. The Company shall promptly notify the Trustee in writing of any change in
the “CUSIP” numbers.
Section 2.10    . Additional Notes; Repurchases. The Company may, without the
consent of the Holders and notwithstanding Section 2.01, reopen this Indenture
and issue additional Notes hereunder with the same terms as the Notes initially
issued hereunder (other than differences in the issue price and the date from
which interest will accrue) in an unlimited aggregate principal amount; provided
that if any such additional Notes are not fungible with the Notes initially
issued hereunder for U.S. federal income tax purposes or securities law
purposes, such additional Notes shall have a separate CUSIP number. For the
avoidance of doubt, notwithstanding any other provision of this Indenture to the
contrary, for purposes of Section 4.06(d) and Section 4.06(e), in the event
additional Notes are issued pursuant to this Section 2.10, references to “the
last date of original issuance of the Notes” with respect to such additional
Notes shall refer only to such additional Notes. Prior to the issuance of any
such additional Notes, the Company shall deliver to the Trustee a Company Order,
an Officer’s Certificate and an Opinion of Counsel, such Officer’s Certificate
and Opinion of Counsel to cover such matters, in addition to those required by
Section 17.05, as the Trustee shall reasonably request. In addition, the Company
may, to the extent permitted by law, and directly or indirectly (regardless of
whether such Notes are surrendered to the Company), repurchase Notes in the open
market or

22

--------------------------------------------------------------------------------



otherwise, whether by the Company or its Subsidiaries or through a private or
public tender or exchange offer or through counterparties to private agreements,
including by cash-settled swaps or other derivatives. The Company shall cause
any Notes so repurchased (other than Notes repurchased pursuant to cash-settled
swaps or other derivatives) to be surrendered to the Trustee for cancellation in
accordance with Section 2.08.
ARTICLE 3
SATISFACTION AND DISCHARGE
Section 3.01. Satisfaction and Discharge. This Indenture shall upon request of
the Company contained in an Officer’s Certificate cease to be of further effect,
and the Trustee, at the expense of the Company, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when (a) (i) all
Notes theretofore authenticated and delivered (other than Notes which have been
destroyed, lost or stolen and which have been replaced, paid or converted as
provided in Section 2.06) have been delivered to the Note Registrar for
cancellation; or (ii) the Company has deposited with the Trustee or delivered to
Holders, as applicable, after the Notes have become due and payable, whether on
the Maturity Date, any Fundamental Change Repurchase Date, upon conversion or
otherwise, cash or cash and/or shares of Common Stock (in respect of
conversions) sufficient in the opinion of a nationally recognized bank,
appraisal firm or firm of independent public accountants to pay all of the
outstanding Notes and all other sums due and payable under this Indenture by the
Company; and (b) the Company has delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with. Notwithstanding the satisfaction and
discharge of this Indenture, the obligations of the Company to the Trustee under
Section 7.06 shall survive.
ARTICLE 4
PARTICULAR COVENANTS OF THE COMPANY
Section 4.01. Payment of Principal and Interest. The Company covenants and
agrees that it will cause to be paid the principal (including the Fundamental
Change Repurchase Price, if applicable) of, and accrued and unpaid interest on,
each of the Notes at the places, at the respective times and in the manner
provided herein and in the Notes.
Section 4.02. Maintenance of Office or Agency. The Company will maintain in the
United States an office or agency where the Notes may be surrendered for
registration of transfer or exchange or for presentation for payment or
repurchase (“Paying Agent”) or for conversion (“Conversion Agent”) and where
notices and demands to or upon the Company in respect of the Notes and this
Indenture may be served. The Company will give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office or the office or agency of the Trustee in the United
States.

23

--------------------------------------------------------------------------------



The Company may also from time to time designate as co-Note Registrars one or
more other offices or agencies where the Notes may be presented or surrendered
for any or all such purposes and may from time to time rescind such
designations; provided that no such designation or rescission shall in any
manner relieve the Company of its obligation to maintain an office or agency in
the United States for such purposes. The Company will give prompt written notice
to the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency. The terms “Paying Agent” and
“Conversion Agent” include any such additional or other offices or agencies, as
applicable.
The Company hereby initially designates the Trustee as the Paying Agent, Note
Registrar, Custodian and Conversion Agent and the Corporate Trust Office as the
office or agency in the United States where Notes may be surrendered for
registration of transfer or exchange or for presentation for payment or
repurchase or for conversion and where notices and demands to or upon the
Company in respect of the Notes and this Indenture may be served.
Section 4.03. Appointments to Fill Vacancies in Trustee’s Office. The Company,
whenever necessary to avoid or fill a vacancy in the office of Trustee, will
appoint, in the manner provided in Section 7.09, a Trustee, so that there shall
at all times be a Trustee hereunder.
Section 4.04. Provisions as to Paying Agent. (a) If the Company shall appoint a
Paying Agent other than the Trustee, the Company will cause such Paying Agent to
execute and deliver to the Trustee an instrument in which such agent shall agree
with the Trustee, subject to the provisions of this Section 4.04:
(i)    that it will hold all sums held by it as such agent for the payment of
the principal (including the Fundamental Change Repurchase Price, if applicable)
of, and accrued and unpaid interest on, the Notes in trust for the benefit of
the Holders of the Notes;
(ii)    that it will give the Trustee prompt notice of any failure by the
Company to make any payment of the principal (including the Fundamental Change
Repurchase Price, if applicable) of, and accrued and unpaid interest on, the
Notes when the same shall be due and payable; and
(iii)     that at any time during the continuance of an Event of Default, upon
request of the Trustee, it will forthwith pay to the Trustee all sums so held in
trust.
The Company shall, on or before each due date of the principal (including the
Fundamental Change Repurchase Price, if applicable) of, or accrued and unpaid
interest on, the Notes, deposit with the Paying Agent a sum sufficient to pay
such principal (including the Fundamental Change Repurchase Price, if
applicable) or accrued and unpaid interest, and (unless such Paying Agent is the
Trustee) the Company will promptly notify the Trustee in writing of any failure
to take such action; provided that if such deposit is made on the due date, such
deposit must be received by the Paying Agent by 11:00 a.m., New York City time,
on such date.
(b)    If the Company shall act as its own Paying Agent, it will, on or before
each due date of the principal (including the Fundamental Change Repurchase
Price, if applicable) of, and accrued and unpaid interest on, the Notes, set
aside, segregate and hold in trust for the benefit of

24

--------------------------------------------------------------------------------



the Holders of the Notes a sum sufficient to pay such principal (including the
Fundamental Change Repurchase Price, if applicable) and accrued and unpaid
interest so becoming due and will promptly notify the Trustee in writing of any
failure to take such action and of any failure by the Company to make any
payment of the principal (including the Fundamental Change Repurchase Price, if
applicable) of, or accrued and unpaid interest on, the Notes when the same shall
become due and payable.
(c)    Anything in this Section 4.04 to the contrary notwithstanding, the
Company may, at any time, for the purpose of obtaining a satisfaction and
discharge of this Indenture, or for any other reason, pay, cause to be paid or
deliver to the Trustee all sums or amounts held in trust by the Company or any
Paying Agent hereunder as required by this Section 4.04, such sums or amounts to
be held by the Trustee upon the trusts herein contained and upon such payment or
delivery by the Company or any Paying Agent to the Trustee, the Company or such
Paying Agent shall be released from all further liability but only with respect
to such sums or amounts.
(d)    Any money and shares of Common Stock deposited with the Trustee or any
Paying Agent, or then held by the Company, in trust for the payment of the
principal (including the Fundamental Change Repurchase Price, if applicable) of,
accrued and unpaid interest on and the consideration due upon conversion of any
Note and remaining unclaimed for two years after such principal (including the
Fundamental Change Repurchase Price, if applicable), interest or consideration
due upon conversion has become due and payable shall be paid to the Company on
request of the Company contained in an Officer’s Certificate, or (if then held
by the Company) shall be discharged from such trust; and the Holder of such Note
shall thereafter, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money and shares of Common Stock, and all liability of the
Company as trustee thereof, shall thereupon cease; provided, however, that
neither the Trustee nor Paying Agent shall withhold paying such money or
securities back to the Company until, at the Company’s expense, they publish (in
no event later than five days after the Company requests repayment) in a
newspaper of general circulation in The City of New York, or mail or send to
each registered Holder, a notice stating that such money or securities shall be
paid back to the Company if unclaimed after a date no less than 30 days from the
date of such publication or notification.
Section 4.05. Existence. Subject to Article 11, the Company shall do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence.
Section 4.06. Rule 144A Information Requirement and Annual Reports; Additional
Interest. (a) At any time the Company is not subject to Section 13 or 15(d) of
the Exchange Act, the Company shall, so long as any of the Notes or any shares
of Common Stock issuable upon conversion thereof shall, at such time, constitute
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act (assuming such securities have not been owned by an Affiliate of
the Company), promptly provide to the Trustee and any Holder or beneficial owner
of such Notes or any shares of Common Stock issuable upon conversion of such
Notes and, upon written request, any securities analyst or prospective investors
in such Notes or such shares of Common Stock, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

25

--------------------------------------------------------------------------------



(b)    The Company shall file with the Trustee, within 15 days after the same
are required to be filed with the Commission, copies of any documents or reports
that the Company is required to file with the Commission pursuant to Section 13
or 15(d) of the Exchange Act (giving effect to any grace period provided by Rule
12b-25 under the Exchange Act). Any such document or report that the Company
files with the Commission via the Commission’s EDGAR system shall be deemed to
be filed with the Trustee for purposes of this Section 4.06(b) at the time such
documents are filed via the EDGAR system; provided that the Trustee shall have
no obligation to determine whether such documents or reports have been filed via
the EDGAR system.
(c)    Delivery of the reports and documents described in subsection (b) above
to the Trustee is for informational purposes only, and the Trustee’s receipt of
such shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to conclusively rely on an Officer’s Certificate).
(d)    If, at any time during the six-month period beginning on, and including,
the date that is six months after the last date of original issuance of the
Notes, the Company fails to timely file any document or report that it is
required to file with the Commission pursuant to Section 13 or 15(d) of the
Exchange Act, as applicable (after giving effect to all applicable grace periods
thereunder and other than reports on Form 8-K), or the Notes are not otherwise
freely tradable by Holders other than the Company’s Affiliates or Holders that
were the Company’s Affiliates at any time during the three months preceding (as
a result of restrictions pursuant to U.S. securities laws or the terms of this
Indenture or the Notes), the Company shall pay Additional Interest on the Notes.
Such Additional Interest shall accrue on the Notes at the rate of 0.50% per
annum of the principal amount of the Notes outstanding for each day during such
period for which the Company’s failure to file has occurred and is continuing or
the Notes are not otherwise freely tradable by Holders other than the Company’s
Affiliates (or Holders that have been the Company’s Affiliates at any time
during the three months preceding) without restrictions pursuant to U.S.
securities laws or the terms of this Indenture or the Notes. As used in this
Section 4.06(d), documents or reports that the Company is required to “file”
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act do not
include documents or reports that the Company furnishes to the Commission
pursuant to Section 13 or 15(d) of the Exchange Act.
(e)    If, and for so long as, the restrictive legend on the Notes specified in
Section 2.05(c) has not been removed, the Notes are assigned a restricted CUSIP
or the Notes are not otherwise freely tradable by Holders other than the
Company’s Affiliates or Holders that were the Company’s Affiliates at any time
during the three months preceding (without restrictions pursuant to U.S.
securities laws or the terms of this Indenture or the Notes) as of the 370th day
after the last date of original issuance of the Notes, the Company shall pay
Additional Interest on the Notes at a rate equal to 0.50% per annum of the
principal amount of Notes outstanding until the restrictive legend on the Notes
has been removed in accordance with Section 2.05(c), the Notes are assigned an
unrestricted CUSIP and the Notes are freely tradable by Holders other than the
Company’s Affiliates (or Holders that were the Company’s Affiliates at any time
during the three months preceding) without restrictions pursuant to U.S.
securities laws or the terms of this Indenture or the Notes.

26

--------------------------------------------------------------------------------



(f)    Additional Interest will be payable in arrears on each Interest Payment
Date following accrual in the same manner as regular interest on the Notes.
(g)    In no event shall any Additional Interest that may accrue pursuant to
Section 4.06(d) or Section 4.06(e), together with any interest that may accrue
in the event the Company elects to pay Additional Interest in respect of an
Event of Default relating to its failure to comply with its obligations as set
forth under Section 6.03, accrue at a rate in excess of 0.50% per annum,
regardless of the number of events or circumstances giving rise to the
requirement to pay such Additional Interest.
(h)    If Additional Interest is payable by the Company pursuant to Section
4.06(d) or Section 4.06(e), the Company shall deliver to the Trustee an
Officer’s Certificate to that effect stating (i) the amount of such Additional
Interest that is payable and (ii) the date on which such Additional Interest is
payable. Unless and until a Responsible Officer of the Trustee receives at the
Corporate Trust Office such a certificate, the Trustee may assume without
inquiry that no such Additional Interest is payable. If the Company has paid
Additional Interest directly to the Persons entitled to it, the Company shall
deliver to the Trustee an Officer’s Certificate setting forth the particulars of
such payment.
(i)    Notwithstanding anything to the contrary in this Section 4.06, the
Company shall not be required to pay Additional Interest pursuant to Section
4.06(d) or Section 4.06(e) (i) on any date on which (w) the Company shall have
filed a shelf registration statement for the resale of the Notes and any shares
of Common Stock issuable upon conversion of the Notes, (x) such shelf
registration statement is effective and usable by Holders identified therein as
selling security holders for the resale of the Notes and any shares of Common
Stock issued upon conversion of the Notes, (y) the Holders may register the
resale of their Notes under such shelf registration statement on terms customary
for the resale of convertible securities offered in reliance on Rule 144A and
(z) the Notes and/or shares of Common Stock sold pursuant to such shelf
registration statement become freely tradable as a result of such sale or (ii)
once the Company shall have complied with the requirements set forth in clause
(i) above for a period of one year.
Section 4.07. Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law that would prohibit or forgive the
Company from paying all or any portion of the principal of or interest on the
Notes as contemplated herein, wherever enacted, now or at any time hereafter in
force, or that may affect the covenants or the performance of this Indenture;
and the Company (to the extent it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.
Section 4.08. Compliance Certificate; Statements as to Defaults. The Company
shall deliver to the Trustee within 120 days after the end of each fiscal year
of the Company (beginning with the fiscal year ending on December 31, 2014) an
Officer’s Certificate stating whether the signers thereof have knowledge of any
failure by the Company to comply with all

27

--------------------------------------------------------------------------------



conditions and covenants then required to be performed under this Indenture and,
if so, specifying each such failure and the nature thereof.
In addition, the Company shall deliver to the Trustee, as soon as possible, and
in any event within 30 days after the occurrence of any Event of Default or
Default, an Officer’s Certificate setting forth the details of such Event of
Default or Default, its status and the action that the Company is taking or
proposing to take in respect thereof.
Section 4.09. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.
ARTICLE 5
LISTS OF HOLDERS AND REPORTS BY THE COMPANY AND THE TRUSTEE
Section 5.01. Lists of Holders. At any time the Trustee is not acting as Note
Registrar, the Company shall furnish or cause to be furnished to the Trustee,
semi-annually, not more than 15 days after each May 1 and November 1 in each
year beginning with November 1, 2014, and at such other times as the Trustee may
request in writing, within 30 days after receipt by the Company of any such
request (or such lesser time as the Trustee may reasonably request in order to
enable it to timely provide any notice to be provided by it hereunder), a list
in such form as the Trustee may reasonably require of the names and addresses of
the Holders as of a date not more than 15 days (or such other date as the
Trustee may reasonably request in order to so provide any such notices) prior to
the time such information is furnished.
Section 5.02. Preservation and Disclosure of Lists. The Trustee shall preserve,
in as current a form as is reasonably practicable, all information as to the
names and addresses of the Holders contained in the most recent list furnished
to it as provided in Section 5.01 or maintained by the Trustee in its capacity
as Note Registrar, if so acting. The Trustee may destroy any list furnished to
it as provided in Section 5.01 upon receipt of a new list so furnished.
ARTICLE 6
DEFAULTS AND REMEDIES
Section 6.01. Events of Default. Each of the following events shall be an “Event
of Default” with respect to the Notes:
(a)    default in the payment of principal of any Note when due on the Maturity
Date, upon repurchase or otherwise;
(b)    default in the payment of any interest on any Note when due and payable,
and such default continues for a period of 30 days past the applicable due date;

28

--------------------------------------------------------------------------------



(c)    failure by the Company to issue a Fundamental Change Company Notice in
accordance with Section 15.02(c) or notice of a Make-Whole Fundamental Change or
a Share Exchange Event in accordance with Section 14.01(b)(iii), as required by
this Indenture;
(d)    failure by the Company to comply with its obligations under Article 11;
(e)    following the exercise by the Holder of the right to convert a Note in
accordance with Article 14 hereof, the Company fails to deliver the applicable
Conversion Obligation when due and such failure continues for a period of five
Business Days or more;
(f)    the Company defaults in its obligation to repurchase any Note, or any
portion thereof, tendered for repurchase pursuant to and in accordance with
Article 15;
(g)    the Company fails to perform or observe any other covenant or agreement
in the Notes or this Indenture and such failure continues for 60 days after
receipt by the Company of written notice from the Trustee to the Company or from
the Holders of at least 25% in principal amount of the Notes then outstanding to
the Trustee and the Company (such written notice with respect to any default, a
“Notice of Default”);
(h)    a failure to pay when due at maturity (which failure continues after any
applicable grace or notice period), or a default that results in the
acceleration of any indebtedness for borrowed money of the Company or any
Subsidiary of the Company (other than indebtedness that is non-recourse to the
Company or any Subsidiary of the Company) in an aggregate principal amount of
$50 million or more, unless the acceleration is rescinded, stayed or annulled
within 30 days after receipt by the Company of a Notice of Default;
(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $50 million (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) shall be rendered
against the Company or any of its Subsidiaries and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed;
(j)    the Company or any Significant Subsidiary of the Company shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to the Company or any such Significant Subsidiary or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of the Company or any such Significant Subsidiary or
any substantial part of its property, or shall consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against it, or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due; or
(k)    an involuntary case or other proceeding shall be commenced against the
Company or any Significant Subsidiary of the Company seeking liquidation,
reorganization or other relief with respect to the Company or such Significant
Subsidiary or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of the Company or such
Significant

29

--------------------------------------------------------------------------------



Subsidiary or any substantial part of its property, and such involuntary case or
other proceeding shall remain undismissed and unstayed for a period of 30
consecutive days.
The foregoing shall constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.
Section 6.02. Acceleration; Rescission and Annulment. If one or more Events of
Default shall have occurred and be continuing, then, and in each and every such
case (other than an Event of Default specified in Section 6.01(j) or Section
6.01(k) with respect to the Company), unless the principal of all of the Notes
shall have already become due and payable, either the Trustee or the Holders of
at least 25% in aggregate principal amount of the Notes then outstanding
determined in accordance with Section 8.04, by notice in writing to the Company
(and to the Trustee if given by Holders), may declare 100% of the principal of,
and accrued and unpaid interest on, all the Notes then outstanding to be
immediately due and payable, and upon any such declaration the same shall become
and shall automatically be immediately due and payable. If an Event of Default
specified in Section 6.01(j) or Section 6.01(k) with respect to the Company
occurs and is continuing, 100% of the principal of, and accrued and unpaid
interest, if any, on, all Notes shall become and shall automatically be
immediately due and payable.
The immediately preceding paragraph, however, is subject to the conditions that
if, at any time after the principal of the Notes shall have been so declared due
and payable, and before any judgment or decree for the payment of the monies due
shall have been obtained or entered as hereinafter provided, the Company shall
pay or shall deposit with the Trustee a sum sufficient to pay installments of
accrued and unpaid interest upon all Notes and the principal of any and all
Notes that shall have become due otherwise than by acceleration (with interest
on overdue installments of accrued and unpaid interest to the extent that
payment of such interest is enforceable under applicable law, and on such
principal at the rate borne by the Notes at such time) and amounts due to the
Trustee pursuant to Section 7.06, and if (1) rescission would not conflict with
any judgment or decree of a court of competent jurisdiction and (2) any and all
existing Events of Default under this Indenture, other than the nonpayment of
the principal of and accrued and unpaid interest, if any, on Notes that shall
have become due solely by such acceleration, shall have been cured or waived
pursuant to Section 6.09, then and in every such case (except as provided in the
immediately succeeding sentence) the Holders of a majority in aggregate
principal amount of the Notes then outstanding, by written notice to the Company
and to the Trustee, may waive all Defaults or Events of Default with respect to
the Notes and rescind and annul such declaration and its consequences and such
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured for every purpose of this Indenture; but no such
waiver or rescission and annulment shall extend to or shall affect any
subsequent Default or Event of Default, or shall impair any right consequent
thereon. Notwithstanding anything to the contrary herein, no such waiver or
rescission and annulment shall extend to or shall affect any Default or Event of
Default resulting from (i) the nonpayment of the principal (including the
Fundamental Change Repurchase Price, if applicable) of, or accrued and unpaid
interest on, any Notes, (ii) a failure to repurchase any Notes when required or
(iii) a failure to pay or deliver, as the case may be, the consideration due
upon conversion of the Notes.

30

--------------------------------------------------------------------------------



Section 6.03. Additional Interest.
(a)    Notwithstanding anything in this Indenture or in the Notes to the
contrary (but subject to Section 6.03(b)), to the extent the Company elects, the
sole remedy for an Event of Default relating to the Company’s failure to comply
with its obligations as set forth in Section 4.06(b) shall after the occurrence
of such an Event of Default consist exclusively of the right to receive
Additional Interest on the Notes at a rate equal to 0.50% per annum of the
principal amount of the Notes outstanding for each day on which such Event of
Default is continuing during the 365-day period beginning on, and including, the
date on which such an Event of Default first occurs to but not including the
365th day thereafter. Additional Interest payable pursuant to this Section 6.03
shall be payable in the same manner as Additional Interest payable pursuant to
Section 4.06(d) and Section 4.06(e). On the 365th day after such Event of
Default (if the Event of Default relating to the Company’s failure to file is
not cured or waived prior to such 365th day), such Additional Interest shall
cease to accrue and the Notes shall be immediately subject to acceleration as
provided in Section 6.02. The provisions of this paragraph will not affect the
rights of Holders of Notes in the event of the occurrence of any Event of
Default other than the Company’s failure to comply with its obligations as set
forth in Section 4.06(b). In the event the Company does not elect to pay
Additional Interest following an Event of Default in accordance with this
Section 6.03 or the Company elected to make such payment but does not pay the
Additional Interest when due, the Notes shall be immediately subject to
acceleration as provided in Section 6.02.
In order to elect to pay Additional Interest as the sole remedy during the first
365 days after the occurrence of any Event of Default described in the
immediately preceding paragraph, the Company must notify all Holders of the
Notes and, in writing, the Trustee and the Paying Agent, of such election prior
to the beginning of such 365-day period. Upon the failure to timely give such
notice, the Notes shall be immediately subject to acceleration as provided in
Section 6.02.
(b)    Section 6.03(a) shall cease to be applicable (other than the requirement
to pay any Additional Interest theretofor accrued pursuant to such Section) in
the event and as of the date that the facts giving rise to the Event of Default
under Section 4.06(b) shall also give rise to a default under, and result in the
acceleration of, other indebtedness for borrowed money of the Company or its
Subsidiaries (other than indebtedness that is non-recourse to the Company or any
of its Subsidiaries), in which case the Event of Default under Section 4.06(b)
shall then be subject to the remedies otherwise applicable to Events of Default
as provided in this Indenture (including acceleration pursuant to Section 6.02).
(c)    In no event shall any Additional Interest that may accrue in the event
the Company elects to pay Additional Interest in respect of an Event of Default
relating to its failure to comply with its obligations under Section 4.06(b) as
set forth in this Section 6.03, together with any interest that may accrue
pursuant to Section 4.06(d) or Section 4.06(e) accrue at a rate in excess of
0.50% per annum, regardless of the number of events or circumstances giving rise
to the requirement to pay such Additional Interest.
Section 6.04. Payments of Notes on Default; Suit Therefor. If an Event of
Default described in clause (a) or (b) of Section 6.01 shall have occurred, the
Company shall, upon

31

--------------------------------------------------------------------------------



demand of the Trustee, pay to the Trustee, for the benefit of the Holders of the
Notes, the whole amount then due and payable on the Notes for principal and
interest, if any, with interest on any overdue principal and interest, if any,
at the rate borne by the Notes at such time, and, in addition thereto, such
further amount as shall be sufficient to cover any amounts due to the Trustee
under Section 7.06. If the Company shall fail to pay such amounts forthwith upon
such demand, the Trustee, in its own name and as trustee of an express trust,
may institute a judicial proceeding for the collection of the sums so due and
unpaid, may prosecute such proceeding to judgment or final decree and may
enforce the same against the Company or any other obligor upon the Notes and
collect the moneys adjudged or decreed to be payable in the manner provided by
law out of the property of the Company or any other obligor upon the Notes,
wherever situated.
In the event there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Notes under Title 11
of the United States Code, or any other applicable law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the
Company or such other obligor, the property of the Company or such other
obligor, or in the event of any other judicial proceedings relative to the
Company or such other obligor upon the Notes, or to the creditors or property of
the Company or such other obligor, the Trustee, irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand pursuant to the provisions of this Section 6.04, shall be entitled
and empowered, by intervention in such proceedings or otherwise, to file and
prove a claim or claims for the whole amount of principal and accrued and unpaid
interest, if any, in respect of the Notes, and, in case of any judicial
proceedings, to file such proofs of claim and other papers or documents and to
take such other actions as it may deem necessary or advisable in order to have
the claims of the Trustee (including any claim for the compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and of the
Holders allowed in such judicial proceedings relative to the Company or any
other obligor on the Notes, its or their creditors, or its or their property,
and to collect and receive any monies or other property payable or deliverable
on any such claims, and to distribute the same after the deduction of any
amounts due to the Trustee under Section 7.06; and any receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, custodian or similar
official is hereby authorized by each of the Holders to make such payments to
the Trustee, as administrative expenses, and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due it for compensation, expenses, advances and
disbursements, including agents and counsel fees, and including any other
amounts due to the Trustee under Section 7.06, incurred by it up to the date of
such distribution. To the extent that such payment of compensation, expenses,
advances and disbursements out of the estate in any such proceedings shall be
denied for any reason, payment of the same shall be secured by a lien on, and
shall be paid out of, any and all distributions, dividends, monies, securities
and other property that the Holders of the Notes may be entitled to receive in
such proceedings, whether in liquidation or under any plan of reorganization or
arrangement or otherwise.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement,

32

--------------------------------------------------------------------------------



adjustment or composition affecting such Holder or the rights of any Holder
thereof, or to authorize the Trustee to vote in respect of the claim of any
Holder in any such proceeding.
All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes, or the production thereof at any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the Holders of the Notes.
In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the Holders of the Notes,
and it shall not be necessary to make any Holders of the Notes parties to any
such proceedings.
In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of any waiver pursuant to Section 6.09 or any rescission and annulment pursuant
to Section 6.02 or for any other reason or shall have been determined adversely
to the Trustee, then and in every such case the Company, the Holders and the
Trustee shall, subject to any determination in such proceeding, be restored
respectively to their several positions and rights hereunder, and all rights,
remedies and powers of the Company, the Holders and the Trustee shall continue
as though no such proceeding had been instituted.
Section 6.05. Application of Monies Collected by Trustee. Any monies collected
by the Trustee pursuant to this Article 6 with respect to the Notes shall be
applied in the following order, at the date or dates fixed by the Trustee for
the distribution of such monies, upon presentation of the several Notes, and
stamping thereon the payment, if only partially paid, and upon surrender
thereof, if fully paid:
First, to the payment of all amounts due the Trustee under Section 7.06;
Second, in case the principal of the outstanding Notes shall not have become due
and be unpaid, to the payment of interest on, and any cash due upon conversion
of, the Notes in default in the order of the date due of the payments of such
interest and cash due upon conversion, as the case may be, with interest (to the
extent that such interest has been collected by the Trustee) upon such overdue
payments at the rate borne by the Notes at such time, such payments to be made
ratably to the Persons entitled thereto;
Third, in case the principal of the outstanding Notes shall have become due, by
declaration or otherwise, and be unpaid to the payment of the whole amount
(including, if applicable, the payment of the Fundamental Change Repurchase
Price and any cash due upon conversion) then owing and unpaid upon the Notes for
principal and interest, if any, with interest on the overdue principal and, to
the extent that such interest has been collected by the Trustee, upon overdue
installments of interest at the rate borne by the Notes at such time, and in
case such monies shall be insufficient to pay in full the whole amounts so due
and unpaid upon the Notes, then to the payment of such principal (including, if
applicable, the Fundamental Change Repurchase Price and the cash due upon
conversion) and interest without preference or priority

33

--------------------------------------------------------------------------------



of principal over interest, or of interest over principal or of any installment
of interest over any other installment of interest, or of any Note over any
other Note, ratably to the aggregate of such principal (including, if
applicable, the Fundamental Change Repurchase Price and any cash due upon
conversion) and accrued and unpaid interest; and
Fourth, to the payment of the remainder, if any, to the Company.
Section 6.06. Proceedings by Holders. Except to enforce the right to receive
payment of principal (including, if applicable, the Fundamental Change
Repurchase Price) or interest when due, or the right to receive payment or
delivery of the consideration due upon conversion, no Holder of any Note shall
have any right by virtue of or by availing of any provision of this Indenture to
institute any suit, action or proceeding in equity or at law upon or under or
with respect to this Indenture, or for the appointment of a receiver, trustee,
liquidator, custodian or other similar official, or for any other remedy
hereunder, unless:
(a)    such Holder previously shall have given to the Trustee written notice of
an Event of Default and of the continuance thereof, as herein provided;
(b)    Holders of at least 25% in aggregate principal amount of the Notes then
outstanding shall have made written request upon the Trustee to institute such
action, suit or proceeding in its own name as Trustee hereunder;
(c)    such Holders shall have offered to the Trustee such security or indemnity
satisfactory to it against all costs, liability or expenses to be incurred
therein or thereby;
(d)    the Trustee for 60 days after its receipt of such notice, request and
offer of such security or indemnity, shall have neglected or refused to
institute any such action, suit or proceeding; and
(e)    no direction that, in the opinion of the Trustee, is inconsistent with
such written request shall have been given to the Trustee by the Holders of a
majority of the aggregate principal amount of the Notes then outstanding within
such 60-day period pursuant to Section 6.09,
it being understood and intended, and being expressly covenanted by the taker
and Holder of every Note with every other taker and Holder and the Trustee that
no one or more Holders shall have any right in any manner whatever by virtue of
or by availing of any provision of this Indenture to affect, disturb or
prejudice the rights of any other Holder (it being understood that the Trustee
does not have an affirmative duty to ascertain whether or not such actions or
forbearances are unduly prejudicial to such Holders), or to obtain or seek to
obtain priority over or preference to any other such Holder, or to enforce any
right under this Indenture, except in the manner herein provided and for the
equal, ratable and common benefit of all Holders (except as otherwise provided
herein). For the protection and enforcement of this Section 6.06, each and every
Holder and the Trustee shall be entitled to such relief as can be given either
at law or in equity.
Notwithstanding any other provision of this Indenture and any provision of any
Note, the right of any Holder to receive payment or delivery, as the case may
be, of (x) the principal (including the Fundamental Change Repurchase Price, if
applicable) of, (y) accrued and unpaid

34

--------------------------------------------------------------------------------



interest, if any, on, and (z) the consideration due upon conversion of, such
Note, on or after the respective due dates expressed or provided for in such
Note or in this Indenture, or to institute suit for the enforcement of any such
payment or delivery, as the case may be, on or after such respective dates
against the Company shall not be impaired or affected without the consent of
such Holder.
Section 6.07. Proceedings by Trustee. In case of an Event of Default, the
Trustee may in its discretion proceed to protect and enforce the rights vested
in it by this Indenture by such appropriate judicial proceedings as are
necessary to protect and enforce any of such rights, either by suit in equity or
by action at law or by proceeding in bankruptcy or otherwise, whether for the
specific enforcement of any covenant or agreement contained in this Indenture or
in aid of the exercise of any power granted in this Indenture, or to enforce any
other legal or equitable right vested in the Trustee by this Indenture or by
law.
Section 6.08. Remedies Cumulative and Continuing. Except as provided in the last
paragraph of Section 2.06, all powers and remedies given by this Article 6 to
the Trustee or to the Holders shall, to the extent permitted by law, be deemed
cumulative and not exclusive of any thereof or of any other powers and remedies
available to the Trustee or the Holders of the Notes, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements contained in this Indenture, and no delay or omission of the Trustee
or of any Holder of any of the Notes to exercise any right or power accruing
upon any Default or Event of Default shall impair any such right or power, or
shall be construed to be a waiver of any such Default or Event of Default or any
acquiescence therein; and, subject to the provisions of Section 6.06, every
power and remedy given by this Article 6 or by law to the Trustee or to the
Holders may be exercised from time to time, and as often as shall be deemed
expedient, by the Trustee or by the Holders.
Section 6.09. Direction of Proceedings and Waiver of Defaults by Majority of
Holders. The Holders of a majority of the aggregate principal amount of the
Notes at the time outstanding determined in accordance with Section 8.04 shall
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on the Trustee with respect to the Notes; provided, however, that (a)
such direction shall not be in conflict with any rule of law or with this
Indenture, and (b) the Trustee may take any other action deemed proper by the
Trustee that is not inconsistent with such direction. The Trustee may refuse to
follow any direction that it determines is unduly prejudicial to the rights of
any other Holder or that would involve the Trustee in personal liability. The
Holders of a majority in aggregate principal amount of the Notes at the time
outstanding determined in accordance with Section 8.04 may on behalf of the
Holders of all of the Notes waive any past Default or Event of Default hereunder
and its consequences except (i) a default in the payment of accrued and unpaid
interest, if any, on, or the principal (including any Fundamental Change
Repurchase Price) of, the Notes when due that has not been cured pursuant to the
provisions of Section 6.01, (ii) a failure by the Company to pay or deliver, as
the case may be, the consideration due upon conversion of the Notes or (iii) a
default in respect of a covenant or provision hereof which under Article 10
cannot be modified or amended without the consent of each Holder of an
outstanding Note affected. Upon any such waiver the Company, the Trustee and the
Holders of the Notes shall be restored to their former positions and rights
hereunder; but

35

--------------------------------------------------------------------------------



no such waiver shall extend to any subsequent or other Default or Event of
Default or impair any right consequent thereon. Whenever any Default or Event of
Default hereunder shall have been waived as permitted by this Section 6.09, said
Default or Event of Default shall for all purposes of the Notes and this
Indenture be deemed to have been cured and to be not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon.
Section 6.10. Notice of Defaults. The Trustee shall, within 90 days after the
occurrence and continuance of a Default of which a Responsible Officer has
actual knowledge, mail to all Holders as the names and addresses of such Holders
appear upon the Note Register, notice of all Defaults known to a Responsible
Officer, unless such Defaults shall have been cured or waived before the giving
of such notice; provided that, except in the case of a Default in the payment of
the principal of (including the Fundamental Change Repurchase Price, if
applicable), or accrued and unpaid interest on, any of the Notes or a Default in
the payment or delivery of the consideration due upon conversion, the Trustee
shall be protected in withholding such notice if and so long as it in good faith
determines that the withholding of such notice is in the interests of the
Holders.
Section 6.11. Undertaking to Pay Costs. All parties to this Indenture agree, and
each Holder of any Note by its acceptance thereof shall be deemed to have
agreed, that any court may, in its discretion, require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in such
suit, having due regard to the merits and good faith of the claims or defenses
made by such party litigant; provided that the provisions of this Section 6.11
(to the extent permitted by law) shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder, or group of Holders, holding in
the aggregate more than 10% in principal amount of the Notes at the time
outstanding determined in accordance with Section 8.04, or to any suit
instituted by any Holder for the enforcement of the payment of the principal of
or accrued and unpaid interest, if any, on any Note (including, but not limited
to, the Fundamental Change Repurchase Price, if applicable) on or after the due
date expressed or provided for in such Note or to any suit for the enforcement
of the right to convert any Note, or receive the consideration due upon
conversion, in accordance with the provisions of Article 14.
ARTICLE 7
CONCERNING THE TRUSTEE
Section 7.01. Duties and Responsibilities of Trustee. The Trustee, prior to the
occurrence of an Event of Default and after the curing or waiver of all Events
of Default that may have occurred, undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture. In the event an
Event of Default has occurred and is continuing, the Trustee shall exercise such
of the rights and powers vested in it by this Indenture, and use the same degree
of care and skill in its exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs; provided
that if an Event of Default occurs and is

36

--------------------------------------------------------------------------------



continuing, the Trustee will be under no obligation to exercise any of the
rights or powers under this Indenture at the request or direction of any of the
Holders unless such Holders
have offered to the Trustee indemnity or security satisfactory to it against any
costs, liability or expense that might be incurred by it in compliance with such
request or direction.
No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct, except that:
(a)    prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default that may have occurred:
(i)    the duties and obligations of the Trustee shall be determined solely by
the express provisions of this Indenture, and the Trustee shall not be liable
except for the performance of such duties and obligations as are specifically
set forth in this Indenture and no implied covenants or obligations shall be
read into this Indenture against the Trustee; and
(ii)    in the absence of bad faith and willful misconduct on the part of the
Trustee, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture; but, in the case of any such certificates or opinions that by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of any mathematical calculations or other facts stated
therein);
(b)    the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer or Officers of the Trustee, unless it shall be
proved that the Trustee was grossly negligent in ascertaining the pertinent
facts;
(c)    the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders of not less than a majority of the aggregate principal amount of the
Notes at the time outstanding determined as provided in Section 8.04 relating to
the time, method and place of conducting any proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee,
under this Indenture;
(d)    whether or not therein provided, every provision of this Indenture
relating to the conduct or affecting the liability of, or affording protection
to, the Trustee shall be subject to the provisions of this Section;
(e)    the Trustee shall not be liable in respect of any payment (as to the
correctness of amount, entitlement to receive or any other matters relating to
payment) or notice effected by the Company or any Paying Agent or any records
maintained by any co-Note Registrar with respect to the Notes;
(f)    if any party fails to deliver a notice relating to an event the fact of
which, pursuant to this Indenture, requires notice to be sent to the Trustee,
the Trustee may conclusively rely on

37

--------------------------------------------------------------------------------



its failure to receive such notice as reason to act as if no such event
occurred, unless a Responsible Officer of the Trustee had actual knowledge of
such event;
(g)    in the absence of specific written investment direction from the Company,
all cash received by the Trustee shall be placed in a non-interest bearing trust
account, and in no event shall the Trustee be liable for the selection of
investments or for investment losses or other costs, fees or expenses incurred
in connection therewith or for losses incurred as a result of the liquidation of
any such investment prior to its maturity date or the failure of the party
directing such investments prior to its maturity date or the failure of the
party directing such investment to provide timely written investment direction,
and the Trustee shall have no obligation to invest or reinvest any amounts held
hereunder in the absence of such specific written investment direction from the
Company; and
(h)    in the event that the Trustee is also acting as Custodian, Note
Registrar, Paying Agent, Conversion Agent, Bid Solicitation Agent or transfer
agent hereunder, the rights and protections afforded to the Trustee pursuant to
this Article 7, including, without limitation, its right to be indemnified,
shall also be afforded to such Custodian, Note Registrar, Paying Agent,
Conversion Agent, Bid Solicitation Agent or transfer agent.
None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers.
Section 7.02. Reliance on Documents, Opinions, Etc. Except as otherwise provided
in Section 7.01:
(a)    the Trustee may conclusively rely and shall be fully protected in acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, note, coupon or other paper or document,
whether sent by letter, email, facsimile or other electronic communication,
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties, even if it contains errors or is later deemed
not authentic;
(b)    any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by an Officer’s Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any Board
Resolution may be evidenced to the Trustee by a copy thereof certified by the
Secretary or an Assistant Secretary of the Company;
(c)    the Trustee may consult with counsel and require an Opinion of Counsel
and any advice of such counsel or Opinion of Counsel shall be full and complete
authorization and protection in respect of any action taken or omitted by it
hereunder in good faith and in accordance with such advice or Opinion of
Counsel, and the Trustee shall not be responsible for the content of any Opinion
of Counsel in connection with this Indenture, whether delivered to it or on its
behalf;
(d)    the Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, but the Trustee, in its discretion, may make such
further inquiry or investigation into such facts or matters as it may see

38

--------------------------------------------------------------------------------



fit, and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Company, personally or by agent or attorney at the expense of the Company
and shall incur no liability of any kind by reason of such inquiry or
investigation;
(e)    the Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents, custodians,
nominees or attorneys and the Trustee shall not be responsible for any
misconduct or negligence on the part of any agent, custodian, nominee or
attorney appointed by it with due care hereunder;
(f)    the permissive rights of the Trustee enumerated herein shall not be
construed as duties;
(g)    the Trustee shall not be required to give any bond or surety in respect
of the performance of its powers and duties hereunder;
(h)    the Holders shall not have the right to compel disclosure of information
made available to the Trustee in connection with this Indenture, unless
otherwise required by applicable law or the express terms of this Indenture;
(i)    the Trustee shall have the right to participate in defense of any claim
against it, even if defense is assumed by an indemnifying party;
(j)    the Trustee shall have no duty to make any documents available to the
Holders, provided that the Trustee shall provide a copy of this Indenture to a
Holder upon proof that such Person is a Holder; and
(k)    the Trustee may request that the Company deliver a certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Indenture.
In no event shall the Trustee be liable for any special, indirect, punitive or
consequential loss or damage, even if the Trustee has been advised of the
likelihood of such loss or damage and regardless of the form of action. The
Trustee shall not be charged with knowledge of any Default or Event of Default
or any other fact, unless either (1) a Responsible Officer shall have actual
knowledge of such Default or Event of Default or (2) written notice of such
Default or Event of Default shall have been received by the Trustee at the
Corporate Trust Office of the Trustee, from the Company or any Holder of the
Notes, and such notice references the Notes and this Indenture.
Section 7.03. No Responsibility for Recitals, Etc. The recitals contained herein
and in the Notes shall be taken as the statements of the Company, and the
Trustee assumes no responsibility for the correctness of the same. The Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Notes or other transaction documents. The Trustee shall not be
accountable for the use or application by the Company of any Notes or the
proceeds of any Notes authenticated and delivered by the Trustee in conformity
with the provisions of this Indenture.

39

--------------------------------------------------------------------------------



Section 7.04. Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent
or Note Registrar May Own Notes. The Trustee, any Paying Agent, any Conversion
Agent, Bid Solicitation Agent or Note Registrar, in its individual or any other
capacity, may become the owner or pledgee of Notes with the same rights it would
have if it were not the Trustee, Paying Agent, Conversion Agent, Bid
Solicitation Agent or Note Registrar.
Section 7.05. Monies and Shares of Common Stock to Be Held in Trust. All monies
and shares of Common Stock received by the Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received. Money and shares of Common Stock held by the Trustee in trust
hereunder need not be segregated from other funds except to the extent required
by law. The Trustee shall be under no liability for interest on any money or
shares of Common Stock received by it hereunder and will not be deemed an
investment manager.
Section 7.06. Compensation and Expenses of Trustee. The Company covenants and
agrees to pay to the Trustee from time to time, and the Trustee shall be
entitled to, such compensation for all services rendered by it hereunder in any
capacity (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) as mutually agreed to in writing
between the Trustee and the Company, and the Company will pay or reimburse the
Trustee upon its request for all reasonable expenses, disbursements and advances
reasonably incurred or made by the Trustee in accordance with any of the
provisions of this Indenture in any capacity thereunder (including (a) the
reasonable compensation and the expenses and disbursements of its agents and
counsel and of all Persons not regularly in its employ and (b) stamp, issue,
registration, documentary or other taxes and duties) except any such expense,
disbursement or advance as shall have been caused by its gross negligence,
willful misconduct or bad faith. The Company also covenants to indemnify the
Trustee in any capacity under this Indenture and any other document or
transaction entered into in connection herewith and its agents and any
authenticating agent for, and to hold them harmless against, any loss, claim,
damage, liability or expense incurred without gross negligence, willful
misconduct or bad faith on the part of the Trustee, its officers, directors,
agents or employees, or such agent or authenticating agent, as the case may be,
and arising out of or in connection with the acceptance or administration of
this Indenture or in any other capacity hereunder, including the costs and
expenses of defending themselves against any claim of liability in the premises.
The obligations of the Company under this Section 7.06 to compensate or
indemnify the Trustee and to pay or reimburse the Trustee for expenses,
disbursements and advances shall be secured by a senior claim to which the Notes
are hereby made subordinate on all money or property held or collected by the
Trustee, except, subject to the effect of Section 6.05, funds held in trust
herewith for the benefit of the Holders of particular Notes. The Trustee’s right
to receive payment of any amounts due under this Section 7.06 shall not be
subordinate to any other liability or indebtedness of the Company. The
obligation of the Company under this Section 7.06 shall survive the satisfaction
and discharge of this Indenture and the earlier resignation or removal or the
Trustee. The Company need not pay for any settlement made without its consent,
which consent shall be promptly given unless such settlement is unreasonable.
The indemnification provided in this Section 7.06 shall extend to the officers,
directors, agents and employees of the Trustee.

40

--------------------------------------------------------------------------------



Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee and its agents and any authenticating agent incur expenses
or render services after an Event of Default specified in Section 6.01(j) or
Section 6.01(k) occurs, the expenses and the compensation for the services are
intended to constitute expenses of administration under any bankruptcy,
insolvency or similar laws.
Section 7.07. Officer’s Certificate as Evidence. Except as otherwise provided in
Section 7.01, whenever in the administration of the provisions of this Indenture
the Trustee shall deem it necessary or desirable that a matter be proved or
established prior to taking or omitting any action hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed)
may, in the absence of gross negligence, willful misconduct and bad faith on the
part of the Trustee, be deemed to be conclusively proved and established by an
Officer’s Certificate delivered to the Trustee, and such Officer’s Certificate,
in the absence of gross negligence, willful misconduct and bad faith on the part
of the Trustee, shall be full warrant to the Trustee for any action taken or
omitted by it under the provisions of this Indenture upon the faith thereof.
Section 7.08. Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act (as if the Trust Indenture Act were applicable hereto) to act as
such and has a combined capital and surplus of at least $50,000,000. If such
Person publishes reports of condition at least annually, pursuant to law or to
the requirements of any supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such Person shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section, it shall resign
immediately in the manner and with the effect hereinafter specified in this
Article.
Section 7.09    . Resignation or Removal of Trustee. (a) The Trustee may at any
time resign by giving written notice of such resignation to the Company and by
mailing notice thereof to the Holders at their addresses as they shall appear on
the Note Register. Upon receiving such notice of resignation, the Company shall
promptly appoint a successor trustee by written instrument, in duplicate,
executed by order of the Board of Directors, one copy of which instrument shall
be delivered to the resigning Trustee and one copy to the successor trustee. If
no successor trustee shall have been so appointed and have accepted appointment
within 60 days after the mailing of such notice of resignation to the Holders,
the resigning Trustee may, upon ten Business Days’ notice to the Company and the
Holders, petition any court of competent jurisdiction for the appointment of a
successor trustee, or any Holder who has been a bona fide holder of a Note or
Notes for at least six months (or since the date of this Indenture) may, subject
to the provisions of Section 6.11, on behalf of himself or herself and all
others similarly situated, petition any such court for the appointment of a
successor trustee. Such court may thereupon, after such notice, if any, as it
may deem proper and prescribe, appoint a successor trustee.
(b)    In case at any time any of the following shall occur:
(i)    the Trustee shall cease to be eligible in accordance with the provisions
of Section 7.08 and shall fail to resign after written request therefor by the
Company or by any such Holder, or

41

--------------------------------------------------------------------------------



(ii)    the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,
then, in either case, the Company may by a Board Resolution remove the Trustee
and appoint a successor trustee by written instrument, in duplicate, executed by
order of the Board of Directors, one copy of which instrument shall be delivered
to the Trustee so removed and one copy to the successor trustee, or, subject to
the provisions of Section 6.11, any Holder who has been a bona fide holder of a
Note or Notes for at least six months (or since the date of this Indenture) may,
on behalf of himself or herself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor trustee. Such court may thereupon, after such notice,
if any, as it may deem proper and prescribe, remove the Trustee and appoint a
successor trustee. If the Trustee is removed, but no successor trustee has been
appointed and accepted such appointment, the removed Trustee may, upon the terms
and conditions and otherwise as in Section 7.09(a) provided, petition, at the
expense of the Company, any court of competent jurisdiction for an appointment
of a successor trustee.
(c)    The Holders of a majority in aggregate principal amount of the Notes at
the time outstanding, as determined in accordance with Section 8.04, may at any
time remove the Trustee and nominate a successor trustee that shall be deemed
appointed as successor trustee unless within ten days after notice to the
Company of such nomination the Company objects thereto, in which case the
Trustee so removed or any Holder, upon the terms and conditions and otherwise as
in Section 7.09(a) provided, may petition any court of competent jurisdiction
for an appointment of a successor trustee.
(d)    Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 7.09 shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 7.10.
Section 7.10    . Acceptance by Successor Trustee. Any successor trustee
appointed as provided in Section 7.09 shall execute, acknowledge and deliver to
the Company and to its predecessor trustee an instrument accepting such
appointment hereunder, and thereupon the resignation or removal of the
predecessor trustee shall become effective and such successor trustee, without
any further act, deed or conveyance, shall become vested with all the rights,
powers, duties and obligations of its predecessor hereunder, with like effect as
if originally named as Trustee herein; but, nevertheless, on the written request
of the Company or of the successor trustee, the trustee ceasing to act shall,
upon payment of any amounts then due it pursuant to the provisions of Section
7.06, execute and deliver an instrument transferring to such successor trustee
all the rights and powers of the trustee so ceasing to act. Upon request of any
such successor trustee, the Company shall execute any and all instruments in
writing for more fully and certainly vesting in and confirming to such successor
trustee all such rights and powers. Any trustee ceasing to act shall,
nevertheless, retain a senior claim to which the Notes are hereby made
subordinate on all money or property held or collected by such trustee as such,
except for funds held in trust for the benefit of Holders of particular Notes,
to secure any amounts then due it pursuant to the provisions of Section 7.06.

42

--------------------------------------------------------------------------------



No successor trustee shall accept appointment as provided in this Section 7.10
unless at the time of such acceptance such successor trustee shall be eligible
under the provisions of Section 7.08.
Upon acceptance of appointment by a successor trustee as provided in this
Section 7.10, each of the Company and the successor trustee, at the written
direction and at the expense of the Company shall mail or cause to be mailed
notice of the succession of such trustee hereunder to the Holders at their
addresses as they shall appear on the Note Register. If the Company fails to
mail such notice within ten days after acceptance of appointment by the
successor trustee, the successor trustee shall cause such notice to be mailed at
the expense of the Company.
Section 7.11. Succession by Merger, Etc. Any corporation or other entity into
which the Trustee may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or other entity succeeding to all or substantially all of the
corporate trust business of the Trustee (including the administration of this
Indenture), shall be the successor to the Trustee hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto; provided that in the case of any corporation or other entity
succeeding to all or substantially all of the corporate trust business of the
Trustee such corporation or other entity shall be eligible under the provisions
of Section 7.08.
In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or an authenticating agent appointed by such successor trustee
may authenticate such Notes either in the name of any predecessor trustee
hereunder or in the name of the successor trustee; and in all such cases such
certificates shall have the full force which it is anywhere in the Notes or in
this Indenture provided that the certificate of the Trustee shall have;
provided, however, that the right to adopt the certificate of authentication of
any predecessor trustee or to authenticate Notes in the name of any predecessor
trustee shall apply only to its successor or successors by merger, conversion or
consolidation.
Section 7.12. Trustee’s Application for Instructions from the Company. Any
application by the Trustee for written instructions from the Company may, at the
option of the Trustee, set forth in writing any action proposed to be taken or
omitted by the Trustee under this Indenture and the date on and/or after which
such action shall be taken or such omission shall be effective. The Trustee
shall not be liable for any action taken by, or omission of, the Trustee in
accordance with a proposal included in such application on or after the date
specified in such application (which date shall not be less than three Business
Days after the date any officer that the Company has indicated to the Trustee
should receive such application actually receives such application, unless any
such officer shall have consented in writing to any earlier date), unless, prior
to taking any such action (or the effective date in the case of any omission),
the Trustee shall have received written instructions in accordance with this
Indenture in response to such application specifying the action to be taken or
omitted.

43

--------------------------------------------------------------------------------



ARTICLE 8
CONCERNING THE HOLDERS
Section 8.01. Action by Holders. Whenever in this Indenture it is provided that
the Holders of a specified percentage of the aggregate principal amount of the
Notes may take any action (including the making of any demand or request, the
giving of any notice, consent or waiver or the taking of any other action), the
fact that at the time of taking any such action, the Holders of such specified
percentage have joined therein may be evidenced (a) by any instrument or any
number of instruments of similar tenor executed by Holders in person or by agent
or proxy appointed in writing, or (b) by the record of the Holders voting in
favor thereof at any meeting of Holders duly called and held in accordance with
the provisions of Article 9, or (c) by a combination of such instrument or
instruments and any such record of such a meeting of Holders. Whenever the
Company or the Trustee solicits the taking of any action by the Holders of the
Notes, the Company or the Trustee may, but shall not be required to, fix in
advance of such solicitation, a date as the record date for determining Holders
entitled to take such action. The record date if one is selected shall be not
more than fifteen days prior to the date of commencement of solicitation of such
action.
Section 8.02. Proof of Execution by Holders. Subject to the provisions of
Section 7.01, Section 7.02 and Section 9.05, proof of the execution of any
instrument by a Holder or its agent or proxy shall be sufficient if made in
accordance with such reasonable rules and regulations as may be prescribed by
the Trustee or in such manner as shall be satisfactory to the Trustee. The
holding of Notes shall be proved by the Note Register or by a certificate of the
Note Registrar. The record of any Holders’ meeting shall be proved in the manner
provided in Section 9.06.
Section 8.03. Who Are Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Note
Registrar may deem the Person in whose name a Note shall be registered upon the
Note Register to be, and may treat it as, the absolute owner of such Note
(whether or not such Note shall be overdue and notwithstanding any notation of
ownership or other writing thereon made by any Person other than the Company or
any Note Registrar) for the purpose of receiving payment of or on account of the
principal of and (subject to Section 2.03) accrued and unpaid interest on such
Note, for conversion of such Note and for all other purposes; and neither the
Company nor the Trustee nor any Paying Agent nor any Conversion Agent nor any
Note Registrar shall be affected by any notice to the contrary. All such
payments or deliveries so made to any Holder for the time being, or upon its
order, shall be valid, and, to the extent of the sums or shares of Common Stock
so paid or delivered, effectual to satisfy and discharge the liability for
monies payable or shares deliverable upon any such Note. Notwithstanding
anything to the contrary in this Indenture or the Notes following an Event of
Default, any holder of a beneficial interest in a Global Note may directly
enforce against the Company, without the consent, solicitation, proxy,
authorization or any other action of the Depositary or any other Person, such
holder’s right to exchange such beneficial interest for a Note in certificated
form in accordance with the provisions of this Indenture.
Section 8.04. Company-Owned Notes Disregarded. Without limiting Section 2.10, in
determining whether the Holders of the requisite aggregate principal amount of
Notes have

44

--------------------------------------------------------------------------------



concurred in any direction, consent, waiver or other action under this
Indenture, Notes that are owned by the Company, by any Subsidiary thereof or by
any Person directly or indirectly controlling or controlled by or under direct
or indirect common control with the Company or any Subsidiary thereof shall be
disregarded and deemed not to be outstanding for the purpose of any such
determination; provided that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, consent, waiver or other
action only Notes that a Responsible Officer actually knows are so owned shall
be so disregarded. Notes so owned that have been pledged in good faith may be
regarded as outstanding for the purposes of this Section 8.04 if the pledgee
shall establish to the satisfaction of the Trustee the pledgee’s right to so act
with respect to such Notes and that the pledgee is not the Company, a Subsidiary
thereof or a Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company or a Subsidiary thereof. In
the case of a dispute as to such right, any decision by the Trustee taken upon
the advice of counsel shall be full protection to the Trustee. Upon request of
the Trustee, the Company shall furnish to the Trustee promptly an Officer’s
Certificate listing and identifying all Notes, if any, known by the Company to
be owned or held by or for the account of any of the above described Persons;
and, subject to Section 7.01, the Trustee shall be entitled to accept such
Officer’s Certificate as conclusive evidence of the facts therein set forth and
of the fact that all Notes not listed therein are outstanding for the purpose of
any such determination.
Section 8.05. Revocation of Consents; Future Holders Bound. At any time prior to
(but not after) the evidencing to the Trustee, as provided in Section 8.01, of
the taking of any action by the Holders of the percentage of the aggregate
principal amount of the Notes specified in this Indenture in connection with
such action, any Holder of a Note that is shown by the evidence to be included
in the Notes the Holders of which have consented to such action may, by filing
written notice with the Trustee at its Corporate Trust Office and upon proof of
holding as provided in Section 8.02, revoke such action so far as concerns such
Note. Except as aforesaid, any such action taken by the Holder of any Note shall
be conclusive and binding upon such Holder and upon all future Holders and
owners of such Note and of any Notes issued in exchange or substitution therefor
or upon registration of transfer thereof, irrespective of whether any notation
in regard thereto is made upon such Note or any Note issued in exchange or
substitution therefor or upon registration of transfer thereof.
ARTICLE 9
HOLDERS’ MEETINGS
Section 9.01. Purpose of Meetings. A meeting of Holders may be called at any
time and from time to time pursuant to the provisions of this Article 9 for any
of the following purposes:
(a)    to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any Default or Event of Default hereunder (in each case, as permitted
under this Indenture) and its consequences, or to take any other action
authorized to be taken by Holders pursuant to any of the provisions of Article
6;

45

--------------------------------------------------------------------------------



(b)    to remove the Trustee and nominate a successor trustee pursuant to the
provisions of Article 7;
(c)    to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 10.02; or
(d)    to take any other action authorized to be taken by or on behalf of the
Holders of any specified aggregate principal amount of the Notes under any other
provision of this Indenture or under applicable law.
Section 9.02. Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Holders to take any action specified in Section 9.01, to be held at
such time and at such place as the Trustee shall determine. Notice of every
meeting of the Holders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 8.01, shall be mailed to
Holders of such Notes at their addresses as they shall appear on the Note
Register. Such notice shall also be mailed to the Company. Such notices shall be
mailed not less than 20 nor more than 90 days prior to the date fixed for the
meeting.
Any meeting of Holders shall be valid without notice if the Holders of all Notes
then outstanding are present in person or by proxy or if notice is waived before
or after the meeting by the Holders of all Notes then outstanding, and if the
Company and the Trustee are either present by duly authorized representatives or
have, before or after the meeting, waived notice.
Section 9.03. Call of Meetings by Company or Holders. In case at any time the
Company, pursuant to a Board Resolution, or the Holders of at least 10% of the
aggregate principal amount of the Notes then outstanding, shall have requested
the Trustee to call a meeting of Holders, by written request setting forth in
reasonable detail the action proposed to be taken at the meeting, and the
Trustee shall not have mailed the notice of such meeting within 20 days after
receipt of such request, then the Company or such Holders may determine the time
and the place for such meeting and may call such meeting to take any action
authorized in Section 9.01, by mailing notice thereof as provided in Section
9.02.
Section 9.04. Qualifications for Voting. To be entitled to vote at any meeting
of Holders a Person shall (i) be a Holder of one or more Notes on the record
date pertaining to such meeting or (ii) be a Person appointed by an instrument
in writing as proxy by a Holder of one or more Notes on the record date
pertaining to such meeting. The only Persons who shall be entitled to be present
or to speak at any meeting of Holders shall be the Persons entitled to vote at
such meeting and their counsel and any representatives of the Trustee and its
counsel and any representatives of the Company and its counsel.
Section 9.05. Regulations. Notwithstanding any other provisions of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders, in regard to proof of the holding of Notes
and of the appointment of proxies, and in regard to the appointment and duties
of inspectors of votes, the submission and examination of proxies, certificates
and other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall think fit.

46

--------------------------------------------------------------------------------



The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 9.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman. A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Holders of a majority in aggregate
principal amount of the Notes represented at the meeting and entitled to vote at
the meeting.
Subject to the provisions of Section 8.04, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1,000 principal amount of
Notes held or represented by him or her; provided, however, that no vote shall
be cast or counted at any meeting in respect of any Note challenged as not
outstanding and ruled by the chairman of the meeting to be not outstanding. The
chairman of the meeting shall have no right to vote other than by virtue of
Notes held by it or instruments in writing as aforesaid duly designating it as
the proxy to vote on behalf of other Holders. Any meeting of Holders duly called
pursuant to the provisions of Section 9.02 or Section 9.03 may be adjourned from
time to time by the Holders of a majority of the aggregate principal amount of
Notes represented at the meeting, whether or not constituting a quorum, and the
meeting may be held as so adjourned without further notice.
Section 9.06. Voting. The vote upon any resolution submitted to any meeting of
Holders shall be by written ballot on which shall be subscribed the signatures
of the Holders or of their representatives by proxy and the outstanding
aggregate principal amount of the Notes held or represented by them. The
permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in duplicate of all votes cast at the meeting. A record in duplicate of
the proceedings of each meeting of Holders shall be prepared by the secretary of
the meeting and there shall be attached to said record the original reports of
the inspectors of votes on any vote by ballot taken thereat and affidavits by
one or more Persons having knowledge of the facts setting forth a copy of the
notice of the meeting and showing that said notice was mailed as provided in
Section 9.02. The record shall show the aggregate principal amount of the Notes
voting in favor of or against any resolution. The record shall be signed and
verified by the affidavits of the permanent chairman and secretary of the
meeting and one of the duplicates shall be delivered to the Company and the
other to the Trustee to be preserved by the Trustee, the latter to have attached
thereto the ballots voted at the meeting.
Any record so signed and verified shall be conclusive evidence of the matters
therein stated.
Section 9.07. No Delay of Rights by Meeting. Nothing contained in this Article 9
shall be deemed or construed to authorize or permit, by reason of any call of a
meeting of Holders or any rights expressly or impliedly conferred hereunder to
make such call, any hindrance or delay in the exercise of any right or rights
conferred upon or reserved to the Trustee or to the Holders under any of the
provisions of this Indenture or of the Notes.

47

--------------------------------------------------------------------------------



ARTICLE 10
SUPPLEMENTAL INDENTURES
Section 10.01. Supplemental Indentures Without Consent of Holders. The Company,
when authorized by the resolutions of the Board of Directors and the Trustee, at
the Company’s expense, may from time to time and at any time enter into an
indenture or indentures supplemental hereto for one or more of the following
purposes:
(a)    to add guarantees with respect to the Notes or to secure the Notes;
(b)    to evidence the assumption by a Successor Company of the obligations of
the Company under this Indenture pursuant to Article 11;
(c)    in connection with any Share Exchange Event, to provide that the notes
are convertible into Reference Property, subject to the provisions of Section
14.02, and make such related changes to the terms of the Notes to the extent
expressly required by Section 14.07;
(d)    to irrevocably elect one Settlement Method or irrevocably eliminate one
or more Settlement Methods or irrevocably elect a Specified Dollar Amount to be
applicable to Combination Settlements;
(e)    to surrender any right or power herein conferred upon the Company;
(f)    to add to the covenants or Events of Default of the Company for the
benefit of the Holders;
(g)    to cure any ambiguity, omission, defect or inconsistency, provided that
such action shall not adversely affect the interests of the Holders of the Notes
in any material respect;
(h)    to modify or amend the Indenture to permit the qualification of the
Indenture or any indenture supplemental thereto under the Trust Indenture Act;
(i)    to establish the form of the Notes, if issued in definitive form;
(j)    to evidence the acceptance of the appointment under this Indenture of a
successor Trustee in accordance with the terms of this Indenture;
(k)    to provide for uncertificated Notes in addition to or in place of
Physical Notes; provided, however, that uncertificated Notes are issued in
registered form for purposes of Section 163(f) of the Code or in a manner such
that uncertificated Notes are described in Section 163(f)(2)(B) of the Code;
(l)    to conform, as necessary, the provisions of this Indenture or the Notes
to the “Description of Notes” section of the Offering Circular, as set forth in
an Officer’s Certificate;
(m)    to provide for conversion rights of Holders of Notes if any
reclassification or change of the Common Stock or any consolidation, merger,
consolidation or sale of all or substantially all of the Company’s assets
occurs;

48

--------------------------------------------------------------------------------



(n)    to change the Conversion Rate in accordance with this Indenture; or
(o)    to make any change that does not adversely affect the rights of any
Holder.
Upon the written request of the Company, the Trustee is hereby authorized to
join with the Company in the execution of any such supplemental indenture, to
make any further appropriate agreements and stipulations that may be therein
contained, but the Trustee shall not be obligated to, but may in its discretion,
enter into any supplemental indenture that affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise.
Any supplemental indenture authorized by the provisions of this Section 10.01
may be executed by the Company and the Trustee without the consent of the
Holders of any of the Notes at the time outstanding, notwithstanding any of the
provisions of Section 10.02.
Section 10.02. Supplemental Indentures with Consent of Holders. With the consent
(evidenced as provided in Article 8) of the Holders of at least a majority of
the aggregate principal amount of the Notes then outstanding (determined in
accordance with Article 8 and including, without limitation, consents obtained
in connection with a repurchase of, or tender or exchange offer for, Notes), the
Company, when authorized by the resolutions of the Board of Directors and the
Trustee, at the Company’s expense, may from time to time and at any time enter
into an indenture or indentures supplemental hereto for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Indenture or any supplemental indenture or of modifying in any manner
the rights of the Holders; provided, however, that, without the consent of each
Holder of an outstanding Note affected, no such supplemental indenture shall:
(a)    reduce the principal amount of, or change the Maturity Date or an
Interest Payment Date of, any Note;
(b)    reduce or alter the manner of calculating the interest rate or extend the
stated time for payment of interest on any Note;
(c)    reduce the Fundamental Change Repurchase Price of any Note, or change the
time at which or circumstances under which any Note may or shall be repurchased;
(d)    impair the right of any Holder to institute suit for the enforcement of
any payment on or with respect to such Holder’s Notes;
(e)    change the currency of payment of the Notes or interest on any Note;
(f)    make any change that adversely affects the repurchase option of a Holder
pursuant to Article 15 or the right of a Holder to convert any Note or reduce
the consideration receivable upon conversion of any Note except as otherwise
permitted by the Indenture;
(g)    change the Company’s obligation to maintain an office or agency as
described in Section 4.02;

49

--------------------------------------------------------------------------------



(h)    modify any of the provisions of this Article 10, or reduce the percentage
of the aggregate principal amount of outstanding Notes required to amend, modify
or supplement the Indenture or the Notes or waive an Event of Default, except to
provide that certain other provisions of this Indenture cannot be modified or
waived without the consent of the Holder of each outstanding Note affected
thereby; or
(i)    reduce the percentage of Notes whose Holders must consent to an
amendment.
Upon the written request of the Company, and upon the filing with the Trustee of
evidence of the consent of Holders as aforesaid and subject to Section 10.05,
the Trustee shall join with the Company in the execution of such supplemental
indenture unless such supplemental indenture affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise, in which case the
Trustee may in its discretion, but shall not be obligated to, enter into such
supplemental indenture.
Holders do not need under this Section 10.02 to approve the particular form of
any proposed supplemental indenture. It shall be sufficient if such Holders
approve the substance thereof. After any such supplemental indenture becomes
effective, the Company shall mail to the Holders a notice briefly describing
such supplemental indenture. However, the failure to give such notice to all the
Holders, or any defect in the notice, will not impair or affect the validity of
the supplemental indenture.
Section 10.03. Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture pursuant to the provisions of this Article 10, this
Indenture and the Notes shall be and be deemed to be modified and amended in
accordance therewith and the respective rights, limitation of rights,
obligations, duties and immunities under this Indenture of the Trustee, the
Company and the Holders shall thereafter be determined, exercised and enforced
hereunder subject in all respects to such modifications and amendments and all
the terms and conditions of any such supplemental indenture shall be and be
deemed to be part of the terms and conditions of this Indenture for any and all
purposes.
Section 10.04. Notation on Notes. Notes authenticated and delivered after the
execution of any supplemental indenture pursuant to the provisions of this
Article 10 may, at the Company’s expense, bear a notation in form approved by
the Trustee as to any matter provided for in such supplemental indenture. If the
Company or the Trustee shall so determine, new Notes so modified as to conform,
in the opinion of the Trustee and the Board of Directors, to any modification of
this Indenture contained in any such supplemental indenture may, at the
Company’s expense, be prepared and executed by the Company, authenticated by the
Trustee (or an authenticating agent duly appointed by the Trustee pursuant to
Section 17.10) and delivered in exchange for the Notes then outstanding, upon
surrender of such Notes then outstanding.
Section 10.05. Evidence of Compliance of Supplemental Indenture to Be Furnished
to Trustee. In addition to the documents required by Section 17.05, the Trustee
shall receive an Officer’s Certificate and an Opinion of Counsel as conclusive
evidence that any supplemental indenture executed pursuant hereto is permitted
or authorized by this Indenture.

50

--------------------------------------------------------------------------------



ARTICLE 11
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE
Section 11.01. Company May Consolidate, Etc. on Certain Terms. Subject to the
provisions of Section 11.02, the Company shall not consolidate with or merge
with or into any other Person or convey, transfer, sell, lease or otherwise
dispose of all or substantially all of its assets to another Person, unless:
(a)    the resulting, surviving or transferee Person (the “Successor Company”)
shall be a corporation organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia, and the
Successor Company (if not the Company) shall expressly assume, by a supplemental
indenture, executed and delivered to the Trustee, in form reasonably
satisfactory to the Trustee, all of the obligations of the Company under the
Notes and this Indenture; and
(b)    immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing under this Indenture.
For purposes of this Section 11.01, the conveyance, transfer, sale, lease or
other disposition of all or substantially all of the assets of one or more
Subsidiaries of the Company to another Person, which assets, if held by the
Company instead of such Subsidiaries, would constitute all or substantially all
of the assets of the Company on a consolidated basis, shall be deemed to be the
conveyance, transfer, sale, lease or other disposition of all or substantially
all of the assets of the Company to another Person. The provisions of this
Article 11 shall not apply to the Company’s conveyance, transfer, sale, lease or
other disposition of all or substantially all of its assets to one of the
Company’s Wholly Owned Subsidiaries.
Section 11.02. Successor Corporation to Be Substituted. In case of any such
consolidation, merger, conveyance, transfer, sale, lease or other disposition
and upon the assumption by the Successor Company, by supplemental indenture,
executed and delivered to the Trustee and satisfactory in form to the Trustee,
of the due and punctual payment of the principal of and accrued and unpaid
interest on all of the Notes, the due and punctual delivery or payment, as the
case may be, of any consideration due upon conversion of the Notes and the due
and punctual performance of all of the covenants and conditions of this
Indenture to be performed by the Company, such Successor Company (if not the
Company) shall succeed to and, except in the case of a lease of all or
substantially all of the Company’s assets, shall be substituted for the Company,
with the same effect as if it had been named herein as the party of the first
part. Such Successor Company thereupon may cause to be signed, and may issue
either in its own name or in the name of the Company any or all of the Notes
issuable hereunder which theretofore shall not have been signed by the Company
and delivered to the Trustee; and, upon the order of such Successor Company
instead of the Company and subject to all the terms, conditions and limitations
in this Indenture prescribed, the Trustee shall authenticate and shall deliver,
or cause to be authenticated and delivered, any Notes that previously shall have
been signed and delivered by the Officers of the Company to the Trustee for
authentication, and any Notes that such Successor Company thereafter shall cause
to be signed and delivered to the Trustee for that purpose. All the Notes so
issued shall in all respects have the same legal rank and benefit under this
Indenture as the Notes theretofore or thereafter issued in accordance with the
terms of this

51

--------------------------------------------------------------------------------



Indenture as though all of such Notes had been issued at the date of the
execution hereof. In the event of any such consolidation, merger, conveyance,
transfer, sale or other disposition (but not in the case of a lease), upon
compliance with this Article 11 the Person named as the “Company” in the first
paragraph of this Indenture (or any successor that shall thereafter have become
such in the manner prescribed in this Article 11) may be dissolved, wound up and
liquidated at any time thereafter and, except in the case of a lease, such
Person shall be released from its liabilities as obligor and maker of the Notes
and from its obligations under this Indenture and the Notes.
In case of any such consolidation, merger, conveyance, transfer, sale, lease or
other disposition, such changes in phraseology and form (but not in substance)
may be made in the Notes thereafter to be issued as may be appropriate.
Section 11.03. Opinion of Counsel to Be Given to Trustee. No such consolidation,
merger, conveyance, transfer, sale, lease or other disposition shall be
effective unless the Trustee shall receive an Officer’s Certificate and an
Opinion of Counsel as conclusive evidence that any such consolidation, merger,
conveyance, transfer, sale, lease or other disposition and any such assumption
and, if a supplemental indenture is required in connection with such
transaction, such supplemental indenture, complies with the provisions of this
Article 11.
ARTICLE 12
IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS
Section 12.01. Indenture and Notes Solely Corporate Obligations. No recourse for
the payment of the principal of or accrued and unpaid interest on any Note, nor
for any claim based thereon or otherwise in respect thereof, and no recourse
under or upon any obligation, covenant or agreement of the Company in this
Indenture or in any supplemental indenture or in any Note, nor because of the
creation of any indebtedness represented thereby, shall be had against any
incorporator, stockholder, employee, agent, Officer or director or Subsidiary,
as such, past, present or future, of the Company or of any successor
corporation, either directly or through the Company or any successor
corporation, whether by virtue of any constitution, statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise; it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as a consideration for, the execution of this Indenture and
the issue of the Notes.
ARTICLE 13
[INTENTIONALLY OMITTED]
ARTICLE 14
CONVERSION OF NOTES
Section 14.01. Conversion Privilege. (a) Subject to and upon compliance with the
provisions of this Article 14, each Holder of a Note shall have the right, at
such Holder’s option, to convert all or any portion (if the portion to be
converted is $1,000 principal amount or an integral multiple thereof) of such
Note (i) subject to satisfaction of the conditions described in Section
14.01(b), at any time prior to the close of business on the Business Day
immediately preceding November 15, 2018 under the circumstances and during the
periods set forth in

52

--------------------------------------------------------------------------------



Section 14.01(b), and (ii) regardless of the conditions described in Section
14.01(b), on or after November 15, 2018 and prior to the close of business on
the second Scheduled Trading Day immediately preceding the Maturity Date, in
each case, at an initial conversion rate of 28.8363 shares of Common Stock
(subject to adjustment as provided in this Article 14, the “Conversion Rate”)
per $1,000 principal amount of Notes (subject to, and in accordance with, the
settlement provisions of Section 14.02, the “Conversion Obligation”).
(b)    (i) Prior to the close of business on the Business Day immediately
preceding November 15, 2018, a Holder may surrender all or any portion of its
Notes for conversion at any time during the five Business Day period immediately
after any ten consecutive Trading Day period (the “Measurement Period”) in which
the Trading Price per $1,000 principal amount of Notes, as determined following
a request by a Holder of Notes in accordance with this subsection (b)(i), for
each Trading Day of the Measurement Period was less than 98% of the product of
the Closing Price of the Common Stock and the Conversion Rate on each such
Trading Day. The Trading Prices shall be determined by the Bid Solicitation
Agent pursuant to this subsection (b)(i) and the definition of Trading Price set
forth in this Indenture. The Company shall provide written notice to the Bid
Solicitation Agent of the three independent nationally recognized securities
dealers selected by the Company pursuant to the definition of Trading Price,
along with appropriate contact information for each. The Bid Solicitation Agent
shall have no obligation to determine the Trading Price per $1,000 principal
amount of Notes unless the Company has requested such determination, and the
Company shall have no obligation to make such request unless a Holder provides
the Company with reasonable evidence that the Trading Price per $1,000 principal
amount of Notes would be less than 98% of the product of the Closing Price of
the Common Stock and the Conversion Rate, at which time the Company shall
instruct the Bid Solicitation Agent, in writing, to determine the Trading Price
per $1,000 principal amount of Notes beginning on the next Trading Day and on
each successive Trading Day until the Trading Price per $1,000 principal amount
of Notes is greater than or equal to 98% of the product of the Closing Price of
the Common Stock and the Conversion Rate. If the Company does not instruct the
Bid Solicitation Agent in writing to determine the Trading Price per $1,000
principal amount of Notes when obligated as provided in the preceding sentence,
or if the Company instructs the Bid Solicitation Agent in writing to obtain bids
and the Bid Solicitation Agent fails to make such determination, then, in either
case, the Trading Price per $1,000 principal amount of Notes shall be deemed to
be less than 98% of the product of the Closing Price of the Common Stock and the
Conversion Rate on each Trading Day of such failure. In the event that the Bid
Solicitation Agent is required to determine the Trading Price, but cannot, in
its own determination, act in such capacity, the Bid Solicitation Agent shall
notify the Company and the Company shall promptly appoint a substitute Bid
Solicitation Agent. If the Trading Price condition set forth above has been met,
the Company shall so notify the Trustee and the Conversion Agent (if other than
the Trustee) in accordance with Section 17.03 and shall so notify the Holders by
issuing a press release or providing notice on the Company’s website and, in
respect of Global Notes, shall provide notice through the Depositary in
accordance with the procedures thereof. If, at any time after the Trading Price
condition set forth above has been met, the Trading Price per $1,000 principal
amount of Notes is greater than or equal to 98% of the product of the Closing
Price of the Common Stock and the Conversion Rate for such date, the

53

--------------------------------------------------------------------------------



Company shall so notify the Holders of the Notes, the Trustee and the Conversion
Agent (if other than the Trustee) as described in the preceding sentence.
(ii)    If, prior to the close of business on the Business Day immediately
preceding November 15, 2018, the Company elects to:
(A)    distribute to all holders of the Common Stock any rights or warrants
(other than any issuance of rights, options or warrants issued under a
shareholder rights plan that are (1) transferable with shares of the Common
Stock, including upon conversion of a Note, and (2) not exercisable until the
occurrence of a Trigger Event; provided that any such rights, options or
warrants will be deemed distributed under this Section 14.01(b)(ii)(A) upon the
separation of such rights, options or warrants from the Common Stock, or upon
the occurrence of a Trigger Event) entitling them to purchase, for a period of
not more than 45 calendar days after the Ex-Dividend Date for such distribution,
shares of the Common Stock at a price per share that is less than the average of
the Closing Prices of the Common Stock for the 10 consecutive Trading Day period
ending on, and including, the Trading Day immediately preceding the date of
announcement for such distribution; or
(B)    distribute to all holders of the Common Stock the Company’s assets
(including cash), debt securities or rights or warrants to purchase securities
of the Company, which distribution has a per share value, as determined by the
Board of Directors, exceeding 15% of the Closing Price of the Common Stock on
the Trading Day immediately preceding the date of announcement for such
distribution,
then, in either case, the Company shall notify all Holders of the Notes and, in
writing, the Trustee and the Conversion Agent (if other than the Trustee), at
least 55 Scheduled Trading Days prior to the Ex-Dividend Date for such
distribution. The Company shall notify the Holders of the Notes if the Notes
become convertible pursuant to this Section 14.01(b)(ii) by issuing a press
release or providing a notice on the Company’s website and, in respect of Global
Notes, shall provide notice through the Depositary in accordance with the
procedures thereof. Once the Company has given such notice, a Holder may
surrender all or any portion of its Notes for conversion at any time until the
earlier of (1) the close of business on the Business Day immediately preceding
the Ex-Dividend Date for such distribution and (2) the Company’s announcement
that such distribution will not take place, in each case, even if the Notes are
not otherwise convertible at such time; provided that no Holder of a Note shall
have the right to convert if the Holder otherwise would participate in such
distribution without conversion in respect of Notes held by such Holder as if
such Holder held a number of shares of Common Stock equal to the Conversion Rate
for each $1,000 principal amount of Notes it holds.
(iii)     If a transaction or event that constitutes a Fundamental Change or a
Make-Whole Fundamental Change occurs prior to the close of business on the
Business Day immediately preceding November 15, 2018, or if the Company is a
party to a Share Exchange Event that occurs prior to the close of business on
the Business Day immediately preceding November 15, 2018 (each such Fundamental
Change, Make-

54

--------------------------------------------------------------------------------



Whole Fundamental Change or Share Exchange Event, a “Corporate Event”), in each
case regardless of whether a Holder has the right to require the Company to
repurchase the Notes pursuant to Section 15.02, all or any portion of a Holder’s
Notes may be surrendered for conversion at any time from the effective date of
the Corporate Event until 35 Trading Days after such effective date or, if such
Corporate Event also constitutes a Fundamental Change, until the related
Fundamental Change Repurchase Date. The Company shall notify Holders and, in
writing, the Trustee and the Conversion Agent (if other than the Trustee) of any
such Corporate Event and the corresponding right to convert the Notes at
substantially the same time the Company publicly announces such transaction (but
in no event later than the Business Day following the effective date of the
applicable Corporate Event). Such notice to the Holders shall be given by
issuing a press release or providing a notice on the Company’s website and, in
respect of Global Notes, through the Depositary in accordance with the
procedures thereof.
(iv) Prior to the close of business on the Business Day immediately preceding
November 15, 2018, a Holder may surrender all or any portion of its Notes for
conversion at any time during any fiscal quarter commencing after the fiscal
quarter ending on June 30, 2014 (and only during such fiscal quarter), if the
Closing Price of the Common Stock for at least 20 Trading Days (whether or not
consecutive) during the period of 30 consecutive Trading Days ending on the last
Trading Day of the immediately preceding fiscal quarter is greater than or equal
to 130% of the Conversion Price on each applicable Trading Day. The Company
shall determine at the beginning of each fiscal quarter commencing after June
30, 2014 whether the Notes may be surrendered for conversion in accordance with
this clause (iv) and shall notify the Trustee and the Conversion Agent (if other
than the Trustee) in writing if the Notes become convertible in accordance with
this clause (iv).
Section 14.02. Conversion Procedure; Settlement Upon Conversion.
(a)    Subject to this Section 14.02, Section 14.03(b) and Section 14.07(a),
upon conversion of any Note, the Company shall pay or deliver, as the case may
be, to the converting Holder, in respect of each $1,000 principal amount of
Notes being converted, cash (“Cash Settlement”), shares of Common Stock,
together with cash, if applicable, in lieu of delivering any fractional share of
Common Stock in accordance with subsection (j) of this Section 14.02 (“Physical
Settlement”) or a combination of cash and shares of Common Stock, together with
cash, if applicable, in lieu of delivering any fractional share of Common Stock
in accordance with subsection (j) of this Section 14.02 (“Combination
Settlement”), at its election, as set forth in this Section 14.02.
(i)    All conversions for which the relevant Conversion Date occurs on or after
November 15, 2018 shall be settled using the same Settlement Method.
(ii)    Except for any conversions for which the relevant Conversion Date occurs
on or after November 15, 2018, the Company shall use the same Settlement Method
for all conversions with the same Conversion Date, but the Company shall not
have any obligation to use the same Settlement Method with respect to
conversions with different Conversion Dates.

55

--------------------------------------------------------------------------------



(iii) If, in respect of any Conversion Date (or the period described in the
third immediately succeeding set of parentheses, as the case may be), the
Company elects to deliver a notice (the “Settlement Notice”) of the relevant
Settlement Method in respect of such Conversion Date (or such period, as the
case may be), the Company shall inform the Trustee and, through the Trustee,
shall deliver such Settlement Notice to converting Holders no later than the
close of business on the second Trading Day immediately following the relevant
Conversion Date (or, in the case of any conversions for which the relevant
Conversion Date occurs on or after November 15, 2018, no later than November 15,
2018). If the Company does not elect a Settlement Method prior to the deadline
set forth in the immediately preceding sentence, the Company shall no longer
have the right to elect Cash Settlement or Physical Settlement and the Company
shall be deemed to have elected Combination Settlement in respect of its
Conversion Obligation, and the Specified Dollar Amount per $1,000 principal
amount of Notes shall be equal to $1,000. Such Settlement Notice shall specify
the relevant Settlement Method and in the case of an election of Combination
Settlement, the relevant Settlement Notice shall indicate the Specified Dollar
Amount per $1,000 principal amount of Notes. If the Company delivers a
Settlement Notice electing Combination Settlement in respect of its Conversion
Obligation but does not indicate a Specified Dollar Amount per $1,000 principal
amount of Notes in such Settlement Notice, the Specified Dollar Amount per
$1,000 principal amount of Notes shall be deemed to be $1,000.
(iv)    The cash, shares of Common Stock or combination of cash and shares of
Common Stock in respect of any conversion of Notes (the “Settlement Amount”)
shall be computed as follows:
(A)    if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by Physical Settlement, the Company shall deliver to the
converting Holder in respect of each $1,000 principal amount of Notes being
converted a number of shares of Common Stock equal to the Conversion Rate in
effect on the Conversion Date (provided that the Company shall deliver cash in
lieu of fractional shares as described in Section 14.02(j));
(B)    if the Company elects to satisfy its Conversion Obligation in respect of
such conversion by Cash Settlement, the Company shall pay to the converting
Holder in respect of each $1,000 principal amount of Notes being converted cash
in an amount equal to the sum of the Daily Conversion Values for each of the 45
consecutive Trading Days during the related Conversion Reference Period; and
(C)    if the Company elects (or is deemed to have elected) to satisfy its
Conversion Obligation in respect of such conversion by Combination Settlement,
the Company shall pay or deliver, as the case may be, in respect of each $1,000
principal amount of Notes being converted, a Settlement Amount equal to the sum
of the Daily Settlement Amounts for each of the 45 consecutive Trading Days
during the related Conversion Reference Period.

56

--------------------------------------------------------------------------------



(v)    The Daily Settlement Amounts (if applicable) and the Daily Conversion
Values (if applicable) shall be determined by the Company promptly following the
last day of the Conversion Reference Period. Promptly after such determination
of the Daily Settlement Amounts or the Daily Conversion Values, as the case may
be, and the amount of cash payable in lieu of delivering any fractional share of
Common Stock, the Company shall notify the Trustee and the Conversion Agent (if
other than the Trustee) in writing of the Daily Settlement Amounts or the Daily
Conversion Values, as the case may be, and the amount of cash payable in lieu of
delivering fractional shares of Common Stock. The Trustee and the Conversion
Agent (if other than the Trustee) shall have no responsibility for any such
determination.
(b)    Subject to Section 14.02(e), before any Holder of a Note shall be
entitled to convert a Note as set forth above, such Holder shall (i) in the case
of a Physical Note (1) complete, manually sign and deliver an irrevocable notice
to the Conversion Agent as set forth in the Form of Notice of Conversion (or a
facsimile thereof) (a “Notice of Conversion”) at the office of the Conversion
Agent and state in writing therein the principal amount of Notes to be converted
and the name or names (with addresses) in which such Holder wishes the
certificate or certificates for any shares of Common Stock to be delivered upon
settlement of the Conversion Obligation to be registered, (2) surrender such
Notes, duly endorsed to the Company or in blank (and accompanied by appropriate
endorsement and transfer documents), at the office of the Conversion Agent, (3)
if required, furnish appropriate endorsements and transfer documents, (4) if
required, pay all transfer or similar taxes as set forth in Section 14.02(d) and
Section 14.02(e) and (5) if required, pay funds equal to interest payable on the
next Interest Payment Date to which such Holder is not entitled as set forth in
Section 14.02(h) and (ii) in the case of a Global Note, comply with the
procedures of the Depositary in effect at that time and comply with Section
14.02(b)(i)(3), (4) and (5). The Trustee (and if different, the Conversion
Agent) shall notify the Company of any conversion pursuant to this Article 14 on
the Conversion Date for such conversion. No Notice of Conversion with respect to
any Notes may be surrendered by a Holder thereof if such Holder has also
delivered a Fundamental Change Repurchase Notice to the Company in respect of
such Notes and has not validly withdrawn such Fundamental Change Repurchase
Notice in accordance with Section 15.03. A Holder of a Note may obtain copies of
the required Form of Notice of Conversion from the Conversion Agent.
If more than one Note shall be surrendered for conversion at one time by the
same Holder, the Conversion Obligation with respect to such Notes shall be
computed on the basis of the aggregate principal amount of the Notes (or
specified portions thereof to the extent permitted thereby) so surrendered.
(c)    A Note shall be deemed to have been converted immediately prior to the
close of business on the date (the “Conversion Date”) that the Holder has
complied with the requirements set forth in subsection (b) above. Except as set
forth in Section 14.03(b) and Section 14.07(a), the Company shall pay or
deliver, as the case may be, the consideration due in respect of the Conversion
Obligation on the third Business Day immediately following the relevant
Conversion Date, if the Company elects Physical Settlement (provided that for
any conversions after the close of business on the Regular Record Date
immediately preceding the Maturity Date, the Company shall deliver the shares of
Common Stock and any cash in lieu of fractional shares on the Maturity Date), or
on the third Business Day immediately following the

57

--------------------------------------------------------------------------------



last Trading Day of the Conversion Reference Period, in the case of any other
Settlement Method. If any shares of Common Stock are due to converting Holders,
the Company shall issue or cause to be issued, and deliver to the Conversion
Agent or to such Holder, or such Holder’s nominee or nominees, certificates or a
book-entry transfer through the Depositary for the full number of shares of
Common Stock to which such Holder shall be entitled in satisfaction of the
Company’s Conversion Obligation.
(d)    In case any Note shall be surrendered for partial conversion, the Company
shall execute and the Trustee shall authenticate and deliver to or upon the
written order of the Holder of the Note so surrendered a new Note or Notes in
authorized denominations in an aggregate principal amount equal to the
unconverted portion of the surrendered Note, without payment of any service
charge by the converting Holder but, if required by the Company or Trustee, with
payment of a sum sufficient to cover any documentary, stamp or similar issue or
transfer tax or similar governmental charge required by law or that may be
imposed in connection therewith as a result of the name of the Holder of the new
Notes issued upon such conversion being different from the name of the Holder of
the old Notes surrendered for such conversion.
(e)    If a Holder submits a Note for conversion, the Company shall pay any
documentary, stamp or similar issue or transfer tax due on the issue of any
shares of Common Stock upon conversion, unless the tax is due because the Holder
requests such shares to be issued in a name other than the Holder’s name, in
which case the Holder shall pay that tax. The Conversion Agent may refuse to
deliver the certificates representing the shares of Common Stock being issued in
a name other than the Holder’s name until the Trustee receives a sum sufficient
to pay any tax that is due by such Holder in accordance with the immediately
preceding sentence.
(f)    Except as provided in Section 14.04, no adjustment shall be made for
dividends on any shares of Common Stock issued upon the conversion of any Note
as provided in this Article 14.
(g)    Upon the conversion of an interest in a Global Note, the Trustee, or the
Custodian at the direction of the Trustee, shall make a notation on such Global
Note as to the reduction in the principal amount represented thereby. The
Company shall notify the Trustee in writing of any conversion of Notes effected
through any Conversion Agent other than the Trustee.
(h)    Upon conversion, a Holder shall not receive any separate cash payment for
accrued and unpaid interest, if any, except as set forth below. The Company’s
settlement of the full Conversion Obligation shall be deemed to satisfy in full
its obligation to pay the principal amount of the Note and accrued and unpaid
interest, if any, to, but not including, the relevant Conversion Date. As a
result, accrued and unpaid interest, if any, to, but not including, the relevant
Conversion Date shall be deemed to be paid in full rather than cancelled,
extinguished or forfeited. Upon a conversion of Notes into a combination of cash
and shares of Common Stock, accrued and unpaid interest will be deemed to be
paid first out of the cash paid upon such conversion. Notwithstanding the
foregoing, if Notes are converted after the close of business on a Regular
Record Date but prior to the open of business on the Interest Payment Date to
which such Regular Record Date relates, Holders of such Notes as of the close of
business on such Regular Record Date will receive the full amount of interest
payable on such Notes on the corresponding Interest Payment Date notwithstanding
the conversion. Notes surrendered for

58

--------------------------------------------------------------------------------



conversion during the period from the close of business on any Regular Record
Date to the open of business on the immediately following Interest Payment Date
must be accompanied by funds equal to the amount of interest payable on the
Notes so converted on the next succeeding Interest Payment Date; provided that
no such payment shall be required (1) for conversions following the Regular
Record Date immediately preceding the Maturity Date; (2) if the Company has
specified a Fundamental Change Repurchase Date that is after a Regular Record
Date and on or prior to the Business Day immediately following the date on which
the corresponding interest payment is made; or (3) to the extent of any
Defaulted Amounts, if any Defaulted Amounts exists at the time of conversion
with respect to such Note. Therefore, for the avoidance of doubt, all Holders of
record on the Regular Record Date immediately preceding the Maturity Date shall
receive the full interest payment due on the Maturity Date regardless of whether
their Notes have been converted following such Regular Record Date.
(i)    The Person in whose name the shares of Common Stock shall be issuable
upon conversion shall become the stockholder of record as of the close of
business on the relevant Conversion Date (if the Company elects to satisfy the
related Conversion Obligation by Physical Settlement and such conversion is on
or prior to the close of business on the Regular Record Date immediately
preceding the Maturity Date), the second Scheduled Trading Day immediately
preceding the Maturity Date (if the Company elects to satisfy the related
Conversion Obligation by Physical Settlement and such conversion is after the
close of business on the Regular Record Date immediately preceding the Maturity
Date) or the last Trading Day of the relevant Conversion Reference Period (if
the Company elects to satisfy the related Conversion Obligation by Combination
Settlement), as the case may be. Upon a conversion of Notes, such Person shall
no longer be a Holder of such Notes surrendered for conversion.
(j)    The Company shall not issue any fractional share of Common Stock upon
conversion of the Notes and shall instead pay cash in lieu of delivering any
fractional share of Common Stock issuable upon conversion based on the Daily
VWAP for the relevant Conversion Date (in the case of Physical Settlement) or
based on the Daily VWAP for the last Trading Day of the relevant Conversion
Reference Period (in the case of Combination Settlement). For each Note
surrendered for conversion, if the Company has elected Combination Settlement,
the full number of shares that shall be issued upon conversion thereof shall be
computed on the basis of the aggregate Daily Settlement Amounts for the relevant
Conversion Reference Period and any fractional shares remaining after such
computation shall be paid in cash.
Section 14.03. Increased Conversion Rate Applicable to Certain Notes Surrendered
in Connection with Make-Whole Fundamental Changes. (a) If the Effective Date of
a Make-Whole Fundamental Change occurs prior to the Maturity Date and a Holder
elects to convert its Notes in connection with such Make-Whole Fundamental
Change, the Company shall, under the circumstances described below, increase the
Conversion Rate for the Notes so surrendered for conversion by a number of
additional shares of Common Stock (the “Additional Shares”), as described below.
A conversion of Notes shall be deemed for these purposes to be “in connection
with” such Make-Whole Fundamental Change if the relevant Notice of Conversion is
received by the Conversion Agent from, and including, the Effective Date of the
Make-Whole Fundamental Change up to, and including, the Business Day immediately
prior to the related Fundamental Change Repurchase Date (or, in the case of a
Make-Whole Fundamental Change that would have been a Fundamental Change but for
the proviso in clause (b) of the definition

59

--------------------------------------------------------------------------------



thereof, the 35th Trading Day immediately following the Effective Date of such
Make-Whole Fundamental Change).
(b)    Upon surrender of Notes for conversion in connection with a Make-Whole
Fundamental Change pursuant to Section 14.01(b)(iii), the Company shall , at its
option, satisfy the related Conversion Obligation by Physical Settlement, Cash
Settlement or Combination Settlement in accordance with Section 14.02; provided,
however, that if, at the effective time of a Make-Whole Fundamental Change
described in clause (b) of the definition of Fundamental Change, the Reference
Property following such Make-Whole Fundamental Change is composed entirely of
cash, for any conversion of Notes following the Effective Date of such
Make-Whole Fundamental Change, the Conversion Obligation shall be calculated
based solely on the Stock Price for the transaction and shall be deemed to be an
amount of cash per $1,000 principal amount of converted Notes equal to the
Conversion Rate (including any adjustment for Additional Shares), multiplied by
such Stock Price. In such event, the Conversion Obligation shall be paid to
Holders in cash on the third Business Day following the Conversion Date. The
Company shall notify the Holders of Notes of the Effective Date of any
Make-Whole Fundamental Change and issue a press release announcing such
Effective Date no later than fifteen days after such Effective Date.
(c)    The number of Additional Shares, if any, by which the Conversion Rate
shall be increased shall be determined by reference to the table below, based on
the date on which the Make-Whole Fundamental Change occurs or becomes effective
(the “Effective Date”) and the price (the “Stock Price”) paid (or deemed to be
paid) per share of the Common Stock in the Make-Whole Fundamental Change. If the
holders of the Common Stock receive in exchange for their Common Stock only cash
in a Make-Whole Fundamental Change, the Stock Price shall be the cash amount
paid per share. Otherwise, the Stock Price shall be the average of the Closing
Prices of the Common Stock on the five Trading Days immediately prior to but not
including the Effective Date of the Make-Whole Fundamental Change. The Board of
Directors shall make appropriate adjustments to the Stock Price, in its good
faith determination, to account for any adjustment to the Conversion Rate that
becomes effective, or any event requiring an adjustment to the Conversion Rate
where the Ex-Dividend Date, Effective Date (as such term is used in Section
14.04) or expiration date of the event occurs during such five consecutive
Trading Day period.
(d)    The Stock Prices set forth in the first row of the table below (i.e., the
column headers) shall be adjusted as of any date on which the Conversion Rate of
the Notes is adjusted as described in Section 14.04. The adjusted Stock Prices
shall equal the Stock Prices applicable immediately prior to such adjustment,
multiplied by a fraction, the numerator of which is the Conversion Rate
immediately prior to such adjustment giving rise to the Stock Price adjustment
and the denominator of which is the Conversion Rate as so adjusted. The number
of Additional Shares set forth in the table below shall be adjusted in the same
manner and at the same time as the Conversion Rate as set forth in Section
14.04.
(e)    The following table sets forth the number of Additional Shares of Common
Stock by which the Conversion Rate shall be increased per $1,000 principal
amount of Notes pursuant to this Section 14.03 for each Stock Price and
Effective Date set forth below:

60

--------------------------------------------------------------------------------



 
Stock Price
Effective Date
$22.74
$25.00
$30.00
$34.68
$40.00
$50.00
$60.00
$70.00
$80.00
$90.00
$100.00
$120.00
$140.00
May 23, 2014
15.1390
12.3786
8.0905
5.5757
3.7431
1.8898
1.0609
0.6834
0.4492
0.2911
0.1835
0.0599
0.0000
May 15, 2015
15.1390
11.7657
7.4677
4.9931
3.2342
1.5369
0.8434
0.5458
0.3563
0.2292
0.1428
0.0429
0.0000
May 15, 2016
15.1390
11.1874
6.8151
4.3594
2.6743
1.1562
0.6269
0.4064
0.2634
0.1678
0.1027
0.0257
0.0000
May 15, 2017
15.1390
10.7910
6.1920
3.6922
2.0683
0.7669
0.4211
0.2710
0.1745
0.1097
0.0650
0.0099
0.0000
May 15, 2018
15.1390
10.5893
5.4636
2.8127
1.2751
0.3488
0.2113
0.1349
0.0865
0.0533
0.0288
0.0000
0.0000
May 15, 2019
15.1390
11.1637
4.4970
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000



The exact Stock Prices and Effective Dates may not be set forth in the table
above, in which case:
(i)    if the Stock Price is between two Stock Price amounts in the table above
or the Effective Date is between two Effective Dates in the table, the number of
Additional Shares shall be determined by straight-line interpolation between the
number of Additional Shares set forth for the higher and lower Stock Price
amounts and the two Effective Dates, as applicable, based on a 365/366-day year;
(ii)    if the Stock Price is in excess of $140.00 per share (subject to
adjustment in the same manner as the Stock Prices set forth in the column
headings of the table above pursuant to subsection (d) above), no Additional
Shares shall be added to the Conversion Rate; and
(iii)     if the Stock Price is less than $22.74 per share (subject to
adjustment in the same manner as the Stock Prices set forth in the column
headings of the table above pursuant to subsection (d) above), no Additional
Shares shall be added to the Conversion Rate.
Notwithstanding the foregoing, in no event shall the number of Shares of Common
Stock issuable upon conversion exceed 43.9753 shares of Common Stock per $1,000
principal amount of Notes, subject to adjustment in the same manner as the
Conversion Rate pursuant to Section 14.04.
(f)    Nothing in this Section 14.03 shall prevent an adjustment to the
Conversion Rate pursuant to Section 14.04 in respect of a Make-Whole Fundamental
Change.
Section 14.04. Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company if any of the following events occurs,
except that the Company shall not make any adjustments to the Conversion Rate if
Holders of the Notes participate (other than in the case of (x) a share split or
share combination or (y) a tender or exchange offer), at the same time and upon
the same terms as holders of the Common Stock and solely as a result of holding
the Notes, in any of the transactions described in this Section 14.04, without
having to convert their Notes, as if they held a number of shares of Common
Stock equal to the Conversion Rate immediately prior to the event that otherwise
would result in an adjustment pursuant to this Section 14.04, multiplied by the
principal amount (expressed in thousands) of Notes held by such Holder.

61

--------------------------------------------------------------------------------



(a)    If the Company issues shares of Common Stock as a dividend or
distribution on shares of the Common Stock, or if the Company effects a share
split or share combination, the Conversion Rate shall be adjusted based on the
following formula:
CR'
=
CR0
x
OS'
OS0

where,
CR0 
=    the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date of such dividend or distribution, or immediately prior to
the open of business on the Effective Date of such share split or share
combination, as applicable;

CR'
=    the Conversion Rate in effect immediately after the open of business on
such Ex-Dividend Date or Effective Date;

OS0 
=    the number of shares of Common Stock outstanding immediately prior to the
open of business on such Ex-Dividend Date or Effective Date, as applicable; and

OS'
=    the number of shares of Common Stock outstanding as of such Ex-Dividend
Date or Effective Date, as the case may be, immediately after giving effect to
such dividend, distribution, share split or share combination.

Any adjustment made under this Section 14.04(a) shall become effective
immediately after (x) the open of business on the Ex-Dividend Date for such
dividend or distribution or (y) the open of business on the Effective Date for
such share split or share combination, as applicable. If any dividend or
distribution of the type described in this Section 14.04(a) is declared but not
so paid or made, the Conversion Rate shall be immediately readjusted, effective
as of the date the Board of Directors determines not to pay such dividend or
distribution, to the Conversion Rate that would then be in effect if such
dividend or distribution had not been declared.
(b)    If the Company distributes to all holders of the Common Stock any rights
or warrants entitling them to purchase, for a period of not more than 45
calendar days after the Ex-Dividend Date of such distribution, shares of the
Common Stock at a price per share that is less than the average of the Closing
Prices of the Common Stock for the 10 consecutive Trading Day period ending on,
and including, the Trading Day immediately preceding the declaration date for
such distribution, the Conversion Rate shall be increased based on the following
formula:
CR'
=
CR0
x
OS'
+
X
OS0
+
Y

where,
CR0 
=    the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date for such issuance;


62

--------------------------------------------------------------------------------



CR'
=    the Conversion Rate in effect immediately after the open of business on
such Ex-Dividend Date;

OS0 
=    the number of shares of Common Stock outstanding immediately prior to the
open of business on such Ex-Dividend Date;

X
=    the total number of shares of Common Stock issuable pursuant to such rights
or warrants; and

Y
=    the number of shares of Common Stock equal to the aggregate price payable
to exercise such rights or warrants, divided by the average of the Closing
Prices of the Common Stock over the 10 consecutive Trading Day period ending on,
and including, the Trading Day immediately preceding the Ex-Dividend Date for
such distribution.

Any increase made under this Section 14.04(b) shall be made successively
whenever any such rights or warrants are distributed and shall become effective
immediately after the open of business on the Ex-Dividend Date for such
distribution. To the extent that shares of the Common Stock are not delivered
after the expiration of such rights or warrants, the Conversion Rate shall be
decreased to the Conversion Rate that would then be in effect had the increase
with respect to the distribution of such rights or warrants been made on the
basis of delivery of only the number of shares of Common Stock actually
delivered. If such rights or warrants are not so distributed, the Conversion
Rate shall be decreased to the Conversion Rate that would then be in effect if
such Ex-Dividend Date for such distribution had not occurred.
For purposes of this Section 14.04(b) and for the purpose of Section
14.01(b)(ii)(A), in determining whether any rights or warrants entitle the
holders to subscribe for or purchase shares of the Common Stock at less than
such average of the Closing Prices of the Common Stock for the 10 consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the declaration date for such distribution, and in determining the
aggregate exercise or conversion price payable for such shares of Common Stock,
there shall be taken into account any consideration received by the Company for
such rights or warrants and any amount payable on exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
in good faith by the Board of Directors.
(c)    If the Company distributes shares of its Capital Stock, evidences of its
indebtedness or other assets or property of the Company or rights, options or
warrants to acquire its Capital Stock or other securities, to all holders of the
Common Stock, excluding (i) dividends or distributions referred to in Section
14.04(a) or Section 14.04(b), (ii) dividends or distributions paid exclusively
in cash, and (iii) Spin-Offs as to which the provisions set forth below in this
Section 14.04(c) shall apply (any of such shares of Capital Stock, evidences of
indebtedness or other assets or property or rights, options or warrants to
acquire Capital Stock or other securities, the “Distributed Property”), then the
Conversion Rate shall be increased based on the following formula:
CR'
=
CR0
x
SP0
SP0
-
FMV


63

--------------------------------------------------------------------------------



where,
CR0 
=    the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date for such distribution;

CR'
=    the Conversion Rate in effect immediately after the open of business on
such Ex-Dividend Date;

SP0 
=    the average of the Closing Prices of the Common Stock over the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such distribution; and

FMV
=    the fair market value (as determined in good faith by the Board of
Directors) of the Distributed Property with respect to each outstanding share of
the Common Stock on the Ex-Dividend Date for such distribution.

Any increase made under the portion of this Section 14.04(c) above shall become
effective immediately after the open of business on the Ex-Dividend Date for
such distribution. If such distribution is not so paid or made, the Conversion
Rate shall be decreased to the Conversion Rate that would then be in effect if
such distribution had not been declared. Notwithstanding the foregoing, if “FMV”
(as defined above) is equal to or greater than “SP0” (as defined above), in lieu
of the foregoing increase, each Holder of a Note shall receive, in respect of
each $1,000 principal amount thereof, at the same time and upon the same terms
as holders of the Common Stock receive the Distributed Property, the amount and
kind of Distributed Property such Holder would have received if such Holder
owned a number of shares of Common Stock equal to the Conversion Rate in effect
on the Ex-Dividend Date for the distribution. If the Board of Directors
determines the “FMV” (as defined above) of any distribution for purposes of this
Section 14.04(c) by reference to the actual or when-issued trading market for
any securities, it shall in doing so consider the prices in such market over the
same period used in computing the Closing Prices of the Common Stock over the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such distribution.
With respect to an adjustment pursuant to this Section 14.04(c) where there has
been a payment of a dividend or other distribution on the Common Stock of shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit of the Company (a “Spin-Off”),
the Conversion Rate shall be increased based on the following formula:
CR'
=
CR0
x
FMV0
+
MP0
MP0

where,
CR0 
=    the Conversion Rate in effect immediately prior to the end of the Valuation
Period;

CR'
=    the Conversion Rate in effect immediately after the end of the Valuation
Period;


64

--------------------------------------------------------------------------------



FMV0 
=    the average of the Closing Prices of the Capital Stock or similar equity
interest distributed to holders of the Common Stock applicable to one share of
the Common Stock (determined by reference to the definition of Closing Price as
set forth in Section 1.01 as if references therein to Common Stock were to such
Capital Stock or similar equity interest) over the first 10 consecutive Trading
Day period immediately following, and including, the Effective Date of the
Spin-Off (the “Valuation Period”); and

MP0 
=    the average of the Closing Prices of the Common Stock over the Valuation
Period.

The increase to the Conversion Rate under the preceding paragraph shall occur
immediately after the close of business on the last Trading Day of the Valuation
Period; provided that in respect of any conversion of Notes during the Valuation
Period, references in the portion of this Section 14.04(c) related to Spin-Offs
with respect to 10 Trading Days shall be deemed to be replaced with such lesser
number of Trading Days as have elapsed between the Effective Date of such
Spin-Off and the Conversion Date in determining the Conversion Rate. If the
Effective Date of the Spin-Off is after the 10th Trading Day immediately
preceding, and including, the end of any Conversion Reference Period in respect
of a conversion of Notes, references in the preceding paragraph to 10 Trading
Days will be deemed to be replaced, solely in respect of that conversion of
Notes, with such lesser number of Trading Days as have elapsed from, and
including, the Effective Date for the Spin-Off to, and including, the last
Trading Day of such Conversion Reference Period.
For purposes of this Section 14.04(c) (and subject in all respect to Section
14.11), rights, options or warrants distributed by the Company to all holders of
the Common Stock entitling them to subscribe for or purchase shares of the
Company’s Capital Stock, including Common Stock (either initially or under
certain circumstances), which rights, options or warrants, until the occurrence
of a specified event or events (“Trigger Event”): (i) are deemed to be
transferred with such shares of the Common Stock; (ii) are not exercisable; and
(iii) are also issued in respect of future issuances of the Common Stock, shall
be deemed not to have been distributed for purposes of this Section 14.04(c)
(and no adjustment to the Conversion Rate under this Section 14.04(c) will be
required) until the occurrence of the earliest Trigger Event, whereupon such
rights, options or warrants shall be deemed to have been distributed and an
appropriate adjustment (if any is required) to the Conversion Rate shall be made
under this Section 14.04(c). If any such right, option or warrant, including any
such existing rights, options or warrants distributed prior to the date of this
Indenture, are subject to events, upon the occurrence of which such rights,
options or warrants become exercisable to purchase different securities,
evidences of indebtedness or other assets, then the date of the occurrence of
any and each such event shall be deemed to be the date of distribution and
Ex-Dividend Date with respect to new rights, options or warrants with such
rights (in which case the existing rights, options or warrants shall be deemed
to terminate and expire on such date without exercise by any of the holders
thereof). In addition, in the event of any distribution (or deemed distribution)
of rights, options or warrants, or any Trigger Event or other event (of the type
described in the immediately preceding sentence) with respect thereto that was
counted for purposes of calculating a distribution amount for which an
adjustment to the Conversion Rate under this Section 14.04(c) was made, (1) in
the case of any such rights, options or warrants that shall all have been
redeemed or purchased without exercise by any holders thereof, upon such final
redemption or purchase (x) the

65

--------------------------------------------------------------------------------



Conversion Rate shall be readjusted as if such rights, options or warrants had
not been issued and (y) the Conversion Rate shall then again be readjusted to
give effect to such distribution, deemed distribution or Trigger Event, as the
case may be, as though it were a cash distribution, equal to the per share
redemption or purchase price received by a holder or holders of Common Stock
with respect to such rights, options or warrants (assuming such holder had
retained such rights, options or warrants), made to all holders of Common Stock
as of the date of such redemption or purchase, and (2) in the case of such
rights, options or warrants that shall have expired or been terminated without
exercise by any holders thereof, the Conversion Rate shall be readjusted as if
such rights, options and warrants had not been issued.
For purposes of Section 14.04(a), Section 14.04(b) and this Section 14.04(c), if
any dividend or distribution to which this Section 14.04(c) is applicable also
includes one or both of:
(A)    a dividend or distribution of shares of Common Stock to which Section
14.04(a) is applicable (the “Clause A Distribution”); or
(B)    a dividend or distribution of rights, options or warrants to which
Section 14.04(b) is applicable (the “Clause B Distribution”),
then, in either case, (1) such dividend or distribution, other than the Clause A
Distribution and the Clause B Distribution, shall be deemed to be a dividend or
distribution to which this Section 14.04(c) is applicable (the “Clause C
Distribution”) and any Conversion Rate adjustment required by this Section
14.04(c) with respect to such Clause C Distribution shall then be made, and (2)
the Clause A Distribution and Clause B Distribution shall be deemed to
immediately follow the Clause C Distribution and any Conversion Rate adjustment
required by Section 14.04(a) and Section 14.04(b) with respect thereto shall
then be made, except that, if determined by the Company (I) the “Ex-Dividend
Date” of the Clause A Distribution and the Clause B Distribution shall be deemed
to be the Ex-Dividend Date of the Clause C Distribution and (II) any shares of
Common Stock included in the Clause A Distribution or Clause B Distribution
shall be deemed not to be “outstanding immediately prior to the open of business
on such Ex-Dividend Date or Effective Date” within the meaning of Section
14.04(a) or “outstanding immediately prior to the open of business on such
Ex-Dividend Date” within the meaning of Section 14.04(b).
(d)    If any cash dividend or distribution is made to all holders of the Common
Stock, the Conversion Rate shall be adjusted based on the following formula:
CR'
=
CR0
x
SP0
SP0
-
C

where,
CR0 
=    the Conversion Rate in effect immediately prior to the open of business on
the Ex-Dividend Date for such dividend or distribution;

CR'
=    the Conversion Rate in effect immediately after the open of business on the
Ex-Dividend Date for such dividend or distribution;


66

--------------------------------------------------------------------------------



SP0 
=    the Closing Price of the Common Stock on the Trading Day immediately
preceding the Ex-Dividend Date for such dividend or distribution; and

C
=    the amount in cash per share the Company distributes to holders of the
Common Stock.

Any increase pursuant to this Section 14.04(d) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution. If such dividend or distribution is declared but not so paid or
made, the Conversion Rate shall be decreased, effective as of the date the Board
of Directors determines not to pay or make such dividend or distribution, to be
the Conversion Rate that would then be in effect if such dividend or
distribution had not been declared. Notwithstanding the foregoing, if “C” (as
defined above) is equal to or greater than “SP0” (as defined above), in lieu of
the foregoing increase, each Holder of a Note shall receive, for each $1,000
principal amount of Notes, at the same time and upon the same terms as holders
of shares of the Common Stock, the amount of cash that such Holder would have
received if such Holder owned a number of shares of Common Stock equal to the
Conversion Rate on the Ex-Dividend Date for such cash dividend or distribution.
(e)    If the Company or any of its Subsidiaries make a payment in respect of a
tender offer or exchange offer for the Common Stock, to the extent that the cash
and value of any other consideration included in the payment per share of the
Common Stock exceeds the Closing Price of the Common Stock on the Trading Day
next succeeding the last date on which tenders or exchanges may be made pursuant
to such tender or exchange offer, the Conversion Rate shall be increased based
on the following formula:
CR'
=
CR0
x
AC
+
(SP' x OS')
OS0
x
SP'

where,
CR0 
=    the Conversion Rate in effect immediately prior to the close of business on
the last Trading Day of the 10 consecutive Trading Day period commencing on the
Trading Day next succeeding the date such tender or exchange offer expires;

CR'
=    the Conversion Rate in effect immediately after the close of business on
the last Trading Day of the 10 consecutive Trading Day period commencing on the
Trading Day next succeeding the date such tender or exchange offer expires;

AC
=    the aggregate value of all cash and any other consideration (as determined
in good faith by the Board of Directors) paid or payable for shares of Common
Stock purchased in such tender or exchange offer;

OS0 
=    the number of shares of Common Stock outstanding immediately prior to the
date such tender or exchange offer expires (prior to giving effect to the
purchase of all shares of Common Stock accepted for purchase or exchange in such
tender or exchange offer);


67

--------------------------------------------------------------------------------



OS'
=    the number of shares of Common Stock outstanding immediately after the date
such tender or exchange offer expires (after giving effect to the purchase of
all shares of Common Stock accepted for purchase or exchange in such tender or
exchange offer); and

SP'
=    the average of the Closing Prices of the Common Stock over the 10
consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the date such tender or exchange offer expires.

The increase to the Conversion Rate under this Section 14.04(e) shall become
effective immediately after the close of business on the 10th Trading Day
immediately following, and including, the Trading Day next succeeding the date
such tender or exchange offer expires; provided that in respect of any
conversion of Notes within the 10 Trading Days immediately following, and
including, the expiration date of any tender or exchange offer, references in
this Section 14.04(e) with respect to 10 Trading Days shall be deemed replaced
with such lesser number of Trading Days as have elapsed between the date that
such tender or exchange offer expires and the Conversion Date in determining the
Conversion Rate. In addition, if the Trading Day next succeeding the date such
tender or exchange offer expires is after the 10th Trading Day immediately
preceding, and including, the end of any Conversion Reference Period in respect
of a conversion of Notes, references in the preceding paragraph to 10 Trading
Days shall be deemed to be replaced, solely in respect of that conversion of
Notes, with such lesser number of Trading Days as have elapsed from, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires to, and including, the last Trading Day of such Conversion
Reference Period. If the Company or one of its Subsidiaries is obligated to
purchase shares of Common Stock pursuant to any such tender or exchange offer,
but the Company or such Subsidiary is permanently prevented by applicable law
from effecting all or any such purchases or all or any portion of such purchases
are rescinded, the Conversion Rate shall again be adjusted to be the Conversion
Rate that would then be in effect if such tender or exchange offer had not been
made or had only been made in respect of the purchases that had been effected.
(f)    In the case of any conversion of a Note to which Physical Settlement
applies the Conversion Date for which is after the Regular Record Date
immediately preceding the Maturity Date, if the Record Date for any issuance,
dividend or distribution, the Effective Date for any share split or combination
or the expiration date for any tender or exchange offer by the Company that, in
each case, would require an adjustment to the Conversion Rate under clauses (a),
(b), (c), (d) or (e) of this Section 14.04, occurs after such Conversion Date
and prior to the close of business on the second Scheduled Trading Day
immediately preceding the Maturity Date, the Company shall adjust the Conversion
Rate as if the Conversion Date had occurred after such Record Date, Effective
Date or expiration date, as the case may be.
(g)    Notwithstanding this Section 14.04 or any other provision of this
Indenture or the Notes, in respect of any Physical Settlement, if a Conversion
Rate adjustment becomes effective on any Ex-Dividend Date, and a Holder that has
converted its Notes would (i) receive shares of the Common Stock based on an
adjusted Conversion Rate and (ii) be a record holder of such shares of Common
Stock as of the Record Date for the relevant dividend, distribution or other
event giving rise to the adjustment to the Conversion Rate, then,
notwithstanding the Conversion

68

--------------------------------------------------------------------------------



Rate adjustment provisions in this Section 14.04, in lieu of receiving shares of
Common Stock at such an adjusted Conversion Rate, such Holder shall receive a
number of shares of Common Stock based on the unadjusted Conversion Rate and
shall participate in the related dividend, distribution or other event giving
rise to such adjustment.
(h)    If, in the case of any conversion of a Note to which Combination
Settlement applies, on any Trading Day during the Conversion Reference Period
corresponding to the Conversion Date for such Note, shares of Common Stock are
deliverable as part of the Daily Settlement Amount for such Trading Day, and
(i)    the Record Date for any issuance, dividend or distribution, the Effective
Date for any share split or combination or the expiration date for any tender or
exchange offer by the Company or its Subsidiaries that, in each case, would
require an adjustment to the Conversion Rate pursuant to any of clauses (a),
(b), (c), (d) or (e) of this Section 14.04 occurs prior to the Company’s
delivery of such shares of Common Stock to the converting Holder;
(ii)    the applicable Conversion Rate for such Trading Day will not reflect
such adjustment; and
(iii)    the shares of Common Stock that the Company shall deliver to the
converting Holder with respect to such Trading Day are not entitled to
participate in the relevant event (because such shares were not held by such
Holder on the related Record Date, Effective Date, expiration date or
otherwise),
then the Company will adjust the number of shares of Common Stock that the
Company delivers to the Holder of such Note as part of the Daily Settlement
Amount for such Trading Day in a manner that in the Company’s good faith,
reasonable judgment appropriately reflects the relevant issuance, dividend,
distribution transaction or event.
(i)    Except as stated herein, the Company shall not adjust the Conversion Rate
for the issuance of shares of the Common Stock or any securities convertible
into or exchangeable for shares of the Common Stock or the right to purchase
shares of the Common Stock or such convertible or exchangeable securities. If,
however, the application of the formulas in clauses (a), (b), (c), (d) and (e)
of this Section 14.04 would result in a decrease in the Conversion Rate, no
adjustment to the Conversion Rate shall be made (except on account of share
combinations).
(j)    In addition to those adjustments required by clauses (a), (b), (c), (d)
and (e) of this Section 14.04, and to the extent permitted by applicable law and
subject to the applicable rules of any exchange on which any of the Company’s
securities are then listed, the Company from time to time may increase the
Conversion Rate by any amount for a period of at least 20 Business Days if the
Company has determined that such increase would be in the Company’s best
interest. If the Company makes such a determination, it shall be conclusive. In
addition, to the extent permitted by applicable law and subject to the
applicable rules of any exchange on which any of the Company’s securities are
then listed, the Company may (but is not required to) in its sole discretion
increase the Conversion Rate as the Company deems advisable to avoid or diminish
any income tax to holders of the Notes resulting from any dividend or
distribution of Capital

69

--------------------------------------------------------------------------------



Stock issuable upon conversion of the Notes (or rights to acquire such Capital
Stock) or from any event treated as such for income tax purposes. Whenever the
Conversion Rate is increased pursuant to this Section 14.04(j), the Company
shall give in writing to the Trustee and the Conversion Agent (if other than the
Trustee) and mail to the Holder of each Note at its last address appearing on
the Note Register a notice of the increase at least 15 days prior to the date
the increased Conversion Rate takes effect, and such notice shall state the
increased Conversion Rate and the period during which it will be in effect.
(k)    Notwithstanding anything to the contrary in this Article 14, the
Conversion Rate shall not be adjusted:
(i)    upon the issuance of any shares of Common Stock pursuant to any present
or future plan providing for the reinvestment of dividends or interest payable
on the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;
(ii)    upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program or employee stock purchase plan of or assumed
by the Company or any of the Company’s Subsidiaries;
(iii)    upon the issuance of any shares of the Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) of this subsection and outstanding as of the date the
Notes were first issued;
(iv)    solely for a change in the par value of the Common Stock; or
(v)    for accrued and unpaid interest, if any.
(l)    All calculations and other determinations under this Article 14 shall be
made by the Company and shall be made to the nearest one-ten thousandth
(1/10,000th) of a share. The Company shall not adjust the Conversion Rate
pursuant to this Section 14.04 unless the adjustment would result in a change of
at least 1% in the then-effective Conversion Rate. However, the Company shall
carry forward any adjustment that it would otherwise have to make and take that
adjustment into account in any subsequent adjustment. Notwithstanding the
foregoing, all such carried-forward adjustments shall be made with respect to
the Notes (i) in connection with any subsequent adjustment to the Conversion
Rate that (taken together with such carried-forward adjustments) would result in
a change of at least 1% in the Conversion Rate and (ii)(x) on the Conversion
Date for any Notes (in the case of Physical Settlement) or (y) on each Trading
Day of any Conversion Reference Period related to the conversion of Notes (in
the case of Cash Settlement or Combination Settlement).
(m)    Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly file with the Trustee (and the Conversion Agent if not the
Trustee) an Officer’s Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officer’s Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume without
inquiry that the

70

--------------------------------------------------------------------------------



last Conversion Rate of which it has knowledge is still in effect. Promptly
after delivery of such certificate, the Company shall prepare a notice of such
adjustment of the Conversion Rate setting forth the adjusted Conversion Rate and
the date on which each adjustment becomes effective and shall mail such notice
of such adjustment of the Conversion Rate to each Holder at its last address
appearing on the Note Register of this Indenture. Failure to deliver such notice
shall not affect the legality or validity of any such adjustment.
(n)    For purposes of this Section 14.04, the number of shares of Common Stock
at any time outstanding shall not include shares of Common Stock held in the
treasury of the Company so long as the Company does not pay any dividend or make
any distribution on shares of Common Stock held in the treasury of the Company,
but shall include shares of Common Stock issuable in respect of scrip
certificates issued in lieu of fractions of shares of Common Stock.
Section 14.05. Adjustments of Prices. Whenever any provision of this Indenture
requires the Company to calculate the Closing Prices, the Daily VWAPs, the Daily
Conversion Values or the Daily Settlement Amounts over a span of multiple days
(including a Conversion Reference Period and the period for determining the
Stock Price for purposes of a Make-Whole Fundamental Change), the Company shall
make appropriate adjustments to each to account for any adjustment to the
Conversion Rate that becomes effective, or any event requiring an adjustment to
the Conversion Rate where the Ex-Dividend Date, Effective Date or expiration
date, as the case may be, of the event occurs, at any time during the period
when the Closing Prices, the Daily VWAPs, the Daily Conversion Values or the
Daily Settlement Amounts are to be calculated.
Section 14.06. Shares to Be Fully Paid, etc. The Company shall provide, free
from preemptive rights, out of its authorized but unissued shares or shares held
in treasury, sufficient shares of Common Stock to provide for conversion of the
Notes from time to time as such Notes are presented for conversion (assuming
that at the time of computation of such number of shares, all such Notes would
be converted by a single Holder and that Physical Settlement were applicable).
The Company covenants that all shares of Common Stock issued upon conversion of
Notes will be fully paid and non-assessable by the Company and free from all
taxes, liens and charges with respect to the issue thereof. The Company further
covenants that if at any time the Common Stock shall be listed on any national
securities exchange or automated quotation system the Company will use
commercially reasonable efforts to list and keep listed, so long as the Common
Stock shall be so listed on such exchange or automated quotation system, any
Common Stock issuable upon conversion of the Notes.
Section 14.07. Effect of Recapitalizations, Reclassifications and Changes of the
Common Stock.
(a)    In the case of:
(i)    any recapitalization, reclassification or change of the Common Stock
(other than changes resulting from a subdivision or combination),
(ii)    any consolidation, merger, binding share exchange or combination
involving the Company, or

71

--------------------------------------------------------------------------------



(iii) any sale, lease or other conveyance to another Person or entity of all or
substantially all of the Company’s assets,
in each case, as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets (including cash
or any combination thereof) (any such event, a “Share Exchange Event”), then, at
and after the effective time of such Share Exchange Event, the right to convert
each $1,000 principal amount of Notes shall be changed into a right to convert
such principal amount of Notes into the kind and amount of shares of stock,
other securities or other property or assets (including cash or any combination
thereof) that a holder of a number of shares of Common Stock equal to the
Conversion Rate immediately prior to such Share Exchange Event would have owned
or been entitled to receive (the “Reference Property,” with each “unit of
Reference Property” meaning the kind and amount of Reference Property that a
holder of one share of Common Stock is entitled to receive) upon such Share
Exchange Event and, prior to or at the effective time of such Share Exchange
Event, the Company or the successor or purchasing Person, as the case may be,
shall execute with the Trustee a supplemental indenture permitted under Section
10.01(c) providing for such change in the right to convert each $1,000 principal
amount of Notes; provided, however, that at and after the effective time of the
Share Exchange Event (A) the Company shall continue to have the right to
determine the form of consideration to be paid or delivered, as the case may be,
upon conversion of Notes in accordance with Section 14.02 and (B) (I) any amount
payable in cash upon conversion of the Notes in accordance with Section 14.02
shall continue to be payable in cash, (II) any shares of Common Stock that the
Company would have been required to deliver upon conversion of the Notes in
accordance with Section 14.02 shall instead be deliverable in the amount and
type of Reference Property that a holder of that number of shares of Common
Stock would have been entitled to receive in such Share Exchange Event and (III)
the Daily VWAP shall be calculated based on the value of a unit of Reference
Property.
If the Share Exchange Event causes the Common Stock to be converted into, or
exchanged for, the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), then (i) the
Reference Property into which the Notes will be convertible shall be deemed to
be (x) the weighted average of the types and amounts of consideration received
by the holders of Common Stock that affirmatively make such an election or (y)
if no holders of Common Stock affirmatively make such an election, the types and
amounts of consideration actually received by the holders of Common Stock, and
(ii) the unit of Reference Property for purposes of the immediately preceding
paragraph shall refer to the consideration referred to in clause (i)
attributable to one share of Common Stock. The Company shall notify Holders and,
in writing, the Trustee and the Conversion Agent (if other than the Trustee) of
such weighted average as soon as practicable after such determination is made.
If the holders of the Common Stock receive only cash in such Share Exchange
Event, then for all conversions for which the relevant Conversion Date occurs
after the effective date of such Share Exchange Event (A) the consideration due
upon conversion of each $1,000 principal amount of Notes shall be solely cash in
an amount equal to the Conversion Rate in effect on the Conversion Date (as may
be increased by any Additional Shares pursuant to Section 14.03), multiplied by
the price paid per share of Common Stock in such Share Exchange Event and (B)
the Company shall satisfy the Conversion Obligation by paying cash to converting
Holders on the third Business Day immediately following the relevant Conversion
Date.

72

--------------------------------------------------------------------------------



Such supplemental indenture described in the second immediately preceding
paragraph shall provide for anti-dilution and other adjustments that shall be as
nearly equivalent as is possible to the adjustments provided for in this Article
14. If, in the case of any Share Exchange Event, the Reference Property includes
shares of stock, securities or other property or assets (including cash or any
combination thereof) of a Person other than the successor or purchasing
corporation, as the case may be, in such Share Exchange Event, then such
supplemental indenture shall also be executed by such other Person and shall
contain such additional provisions to protect the interests of the Holders of
the Notes as the Board of Directors shall reasonably consider necessary by
reason of the foregoing, including the provisions providing for the purchase
rights set forth in Article 15.
(b)    When the Company executes a supplemental indenture pursuant to subsection
(a) of this Section 14.07, the Company shall promptly file with the Trustee an
Officer’s Certificate briefly stating the reasons therefor, the kind or amount
of cash, securities or property or asset that will comprise a unit of Reference
Property after any such Share Exchange Event, any adjustment to be made with
respect thereto and that all conditions precedent have been complied with, and
shall promptly mail notice thereof to all Holders. The Company shall cause
notice of the execution of such supplemental indenture to be mailed to each
Holder, at its address appearing on the Note Register provided for in this
Indenture, within 20 days after execution thereof. Failure to deliver such
notice shall not affect the legality or validity of such supplemental indenture.
(c)    The Company shall not become a party to any Share Exchange Event unless
its terms are consistent with this Section 14.07. None of the foregoing
provisions shall affect the right of a holder of Notes to convert its Notes into
cash, shares of Common Stock or a combination of cash and shares of Common
Stock, as applicable, as set forth in Section 14.01 and Section 14.02 prior to
the effective date of such Share Exchange Event.
(d)    The above provisions of this Section shall similarly apply to successive
Share Exchange Events.
Section 14.08. [Reserved].
Section 14.09. Responsibility of Trustee. The Trustee and any other Conversion
Agent shall not at any time be under any duty or responsibility to any Holder to
determine the Conversion Rate (or any adjustment thereto) or whether any facts
exist that may require any adjustment (including any increase) of the Conversion
Rate, or with respect to the nature or extent or calculation of any such
adjustment when made, or with respect to the method employed, or herein or in
any supplemental indenture provided to be employed, in making the same. The
Trustee and any other Conversion Agent shall not be accountable with respect to
the validity or value (or the kind or amount) of any shares of Common Stock, or
of any securities, property or cash that may at any time be issued or delivered
upon the conversion of any Note; and the Trustee and any other Conversion Agent
make no representations with respect thereto. Neither the Trustee nor any
Conversion Agent shall be responsible for any failure of the Company to issue,
transfer or deliver any shares of Common Stock or stock certificates or other
securities or property or cash upon the surrender of any Note for the purpose of
conversion or to comply with any of the duties, responsibilities or covenants of
the Company contained in this

73

--------------------------------------------------------------------------------



Article. Without limiting the generality of the foregoing, neither the Trustee
nor any Conversion Agent shall be under any responsibility to determine the
correctness of any provisions contained in any supplemental indenture entered
into pursuant to Section 14.07 relating either to the kind or amount of shares
of stock or securities or property (including cash) receivable by Holders upon
the conversion of their Notes after any event referred to in such Section 14.07
or to any adjustment to be made with respect thereto, but, subject to the
provisions of Section 7.01, may accept (without any independent investigation)
as conclusive evidence of the correctness of any such provisions, and shall be
protected in relying upon, the Officer’s Certificate (which the Company shall be
obligated to file with the Trustee prior to the execution of any such
supplemental indenture) with respect thereto. Neither the Trustee nor the
Conversion Agent shall be responsible for determining whether any event
contemplated by Section 14.01(b) has occurred that makes the Notes eligible for
conversion or no longer eligible therefor until the Company has delivered to the
Trustee and the Conversion Agent the notices referred to in Section 14.01(b)
with respect to the commencement or termination of such conversion rights, on
which notices the Trustee and the Conversion Agent may conclusively rely, and
the Company agrees to deliver such notices to the Trustee and the Conversion
Agent immediately after the occurrence of any such event or at such other times
as shall be provided for in Section 14.01(b).
Section 14.10. [Reserved].
Section 14.11. Stockholder Rights Plans. To the extent that the Company has a
stockholder rights plan in effect upon conversion of the Notes into Common
Stock, a Holder who converts Notes shall receive, in addition to the Common
Stock, the rights under the rights plan (and the certificates representing the
Common Stock upon such conversion shall bear such legends, if any, in each case
as may be provided by the terms of any such stockholder rights plan, as the same
may be amended from time to time), unless prior to any conversion, the rights
have separated from the Common Stock, in which case the Conversion Rate shall be
adjusted at the time of separation as if the Company distributed to all holders
of Common Stock shares of the Company’s Capital Stock, evidences of indebtedness
or assets or property as described in Section 14.04(c) above, subject to
readjustment in the event of the expiration, termination or redemption of such
rights. A further adjustment shall occur as described in Section 14.04(c) if
such rights become exercisable to purchase different securities, evidences of
indebtedness or assets or property, subject to readjustment in the event of the
expiration, termination or redemption of such rights.
Section 14.12. Limit on Issuance of Shares of Common Stock Upon Conversion.
Notwithstanding anything to the contrary in this Indenture, if an event occurs
that would result in an increase in the Conversion Rate by an amount in excess
of limitations imposed by any shareholder approval rules or listing standards of
any national or regional securities exchange that are applicable to the Company,
the Company will, at its option, either obtain stockholder approval of any
issuance of Common Stock upon conversion of the Notes in excess of such
limitations or pay cash in lieu of delivering any shares of Common Stock
otherwise deliverable upon conversions in excess of such limitations based on
the Daily VWAP for each Trading Day of the relevant Conversion Reference Period
in respect of which, in lieu of delivering shares of Common Stock, the Company
pays cash pursuant to this Section 14.12.

74

--------------------------------------------------------------------------------



ARTICLE 15
REPURCHASE OF NOTES AT OPTION OF HOLDERS
Section 15.01. Intentionally Omitted
Section 15.02. Repurchase at Option of Holders Upon a Fundamental Change. (iv)
If a Fundamental Change occurs at any time, each Holder shall have the right, at
such Holder’s option, to require the Company to repurchase for cash all of such
Holder’s Notes, or any portion thereof that is equal to $1,000 or an integral
multiple of $1,000, on the date (the “Fundamental Change Repurchase Date”)
specified by the Company that is no less than 20 Business Days and no more than
40 calendar days after the date of the Fundamental Change Company Notice at a
repurchase price equal to 100% of the principal amount thereof, plus any accrued
and unpaid interest thereon to, but not including, the Fundamental Change
Repurchase Date (the “Fundamental Change Repurchase Price”), unless the
Fundamental Change Repurchase Date occurs after a Regular Record Date and on or
prior to the corresponding Interest Payment Date to which such Regular Record
Date relates, in which case the Company shall instead pay the full amount of
such accrued and unpaid interest on such Interest Payment Date to Holders of
record as of such Regular Record Date, and the Fundamental Change Repurchase
Price shall be equal to 100% of the principal amount of Notes to be repurchased
pursuant to this Article 15. The Fundamental Change Repurchase Date shall be
subject to postponement in order to allow the Company to comply with any change
in applicable law after the date of this Indenture.
(b)    Repurchases of Notes under this Section 15.02 shall be made, at the
option of the Holder thereof, upon:
(i)    delivery to the Paying Agent by a Holder of a duly completed notice (the
“Fundamental Change Repurchase Notice”) in the form set forth in Attachment 2 to
the Form of Note attached hereto as Exhibit A, if the Notes are Physical Notes,
or in compliance with the Depositary’s procedures for surrendering interests in
Global Notes, if the Notes are Global Notes, in each case on or before the close
of business on the Business Day immediately preceding the Fundamental Change
Repurchase Date; and
(ii)    delivery of the Notes, if the Notes are Physical Notes, to the Paying
Agent at any time after delivery of the Fundamental Change Repurchase Notice
(together with all necessary endorsements for transfer) at the Corporate Trust
Office of the Paying Agent, or book-entry transfer of the Notes, if the Notes
are Global Notes, in compliance with the procedures of the Depositary, in each
case such delivery being a condition to receipt by the Holder of the Fundamental
Change Repurchase Price therefor.
The Fundamental Change Repurchase Notice in respect of any Notes to be
repurchased shall state:
(i)    if Physical Notes have been issued, the certificate numbers of the Notes
to be delivered for repurchase;
(ii)    the portion of the principal amount of Notes to be repurchased, which
must be $1,000 or an integral multiple thereof; and

75

--------------------------------------------------------------------------------



(iii) that the Notes are to be repurchased by the Company pursuant to the
applicable provisions of the Notes and this Indenture;
provided, however, that if the Notes are Global Notes, the Fundamental Change
Repurchase Notice must comply with appropriate Depositary procedures.
Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Fundamental Change Repurchase Notice contemplated by this
Section 15.02 shall have the right to withdraw, in whole or in part, such
Fundamental Change Repurchase Notice by delivery of a written notice of
withdrawal to the Paying Agent in accordance with Section 15.03 prior to the
close of business on the Business Day immediately preceding the Fundamental
Change Repurchase Date.
The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Repurchase Notice or written notice of withdrawal thereof.
(c)    No later than 15 calendar days after the occurrence of the effective date
of a Fundamental Change (which, for the avoidance of doubt, may be a date prior
to such occurrence), the Company shall provide to all Holders of Notes and, in
writing, the Trustee and the Paying Agent (in the case of a Paying Agent other
than the Trustee), a notice (the “Fundamental Change Company Notice”) of the
occurrence of the effective date of the Fundamental Change and of the repurchase
right at the option of the Holders arising as a result thereof and the
procedures that each Holder of a Note must follow to require the Company to
repurchase such Note. In the case of Physical Notes, such notice shall be by
first class mail or, in the case of Global Notes, such notice shall be delivered
in accordance with the applicable procedures of the Depositary. Each Fundamental
Change Company Notice shall specify:
(i)    the events causing the Fundamental Change;
(ii)    the date of the Fundamental Change;
(iii)    the last date on which a Holder may exercise the repurchase right
pursuant to this Article 15;
(iv)    the Fundamental Change Repurchase Price;
(v)    the Fundamental Change Repurchase Date;
(vi)    the name and address of the Paying Agent and the Conversion Agent, if
applicable;
(vii)    if applicable, the Conversion Rate and any adjustments to the
Conversion Rate;
(viii)    that the Notes with respect to which a Fundamental Change Repurchase
Notice has been delivered by a Holder may be converted only if the Holder
withdraws the Fundamental Change Repurchase Notice in accordance with the terms
of this Indenture; and

76

--------------------------------------------------------------------------------



(ix)    the procedures that Holders must follow to require the Company to
repurchase their Notes.
No failure of the Company to give the foregoing notices and no defect therein
shall limit the Holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 15.02.
At the Company’s written request, the Trustee shall give such notice in the
Company’s name and at the Company’s expense; provided, however, that, in all
cases, the text of such Fundamental Change Company Notice shall be prepared by
the Company.
(d)    Notwithstanding the foregoing, no Notes may be repurchased by the Company
on any date at the option of the Holders upon a Fundamental Change if the
principal amount of the Notes has been accelerated, and such acceleration has
not been rescinded, on or prior to such date (except in the case of an
acceleration resulting from a Default by the Company in the payment of the
Fundamental Change Repurchase Price with respect to such Notes). The Paying
Agent will promptly return to the respective Holders thereof any Physical Notes
held by it during the acceleration of the Notes (except in the case of an
acceleration resulting from a Default by the Company in the payment of the
Fundamental Change Repurchase Price with respect to such Notes), or any
instructions for book-entry transfer of the Notes in compliance with the
procedures of the Depositary shall be deemed to have been cancelled, and, upon
such return or cancellation, as the case may be, the Fundamental Change
Repurchase Notice with respect thereto shall be deemed to have been withdrawn.
Section 15.03. Withdrawal of Fundamental Change Repurchase Notice. A Fundamental
Change Repurchase Notice may be withdrawn (in whole or in part) by means of a
written notice of withdrawal delivered to the Corporate Trust Office of the
Paying Agent in accordance with this Section 15.03 at any time prior to the
close of business on the Business Day immediately preceding the Fundamental
Change Repurchase Date, specifying:
(a)    the principal amount of the Notes with respect to which such notice of
withdrawal is being submitted,
(b)    if Physical Notes have been issued, the certificate number of the Note in
respect of which such notice of withdrawal is being submitted, and
(c)    the principal amount of such Note, if any, that remains subject to the
original Fundamental Change Repurchase Notice, which portion must be in
principal amounts of $1,000 or an integral multiple of $1,000;
provided, however, that if the Notes are Global Notes, the notice of withdrawal
must comply with appropriate procedures of the Depositary.
Section 15.04. Deposit of Fundamental Change Repurchase Price. (a) The Company
shall deposit with the Trustee (or other Paying Agent appointed by the Company,
or if the Company is acting as its own Paying Agent, set aside, segregate and
hold in trust as provided in Section 4.04) on or prior to 11:00 a.m., New York
City time, on the Fundamental Change Repurchase Date an amount of money
sufficient to repurchase all of the Notes to be repurchased

77

--------------------------------------------------------------------------------



at the appropriate Fundamental Change Repurchase Price. Subject to receipt of
funds and/or Notes by the Trustee (or other Paying Agent appointed by the
Company), payment for Notes surrendered for repurchase (and not withdrawn prior
to the close of business on the Business Day immediately preceding the
Fundamental Change Repurchase Date) will be made on the later of (i) the
Fundamental Change Repurchase Date (provided the Holder has satisfied the
conditions in Section 15.02) and (ii) the time of book-entry transfer or the
delivery of such Note to the Trustee (or other Paying Agent appointed by the
Company) by the Holder thereof in the manner required by Section 15.02 by
mailing checks for the amount payable to the Holders of such Notes entitled
thereto as they shall appear in the Note Register; provided, however, that
payments to the Depositary shall be made by wire transfer of immediately
available funds to the account of the Depositary or its nominee. The Trustee
shall, promptly after such payment and upon written demand by the Company,
return to the Company any funds in excess of the Fundamental Change Repurchase
Price.
(b)    If by 11:00 a.m. New York City time, on the Fundamental Change Repurchase
Date, the Trustee (or other Paying Agent appointed by the Company) holds money
sufficient to make payment on all the Notes or portions thereof that are to be
repurchased on such Fundamental Change Repurchase Date, then, with respect to
the Notes that have been properly surrendered for repurchase and have not been
validly withdrawn, immediately after the Fundamental Change Repurchase Date (i)
such Notes will cease to be outstanding, (ii) interest will cease to accrue on
such Notes (whether or not book-entry transfer of the Notes has been made or the
Notes have been delivered to the Trustee or Paying Agent) and (iii) all other
rights of the Holders of such Notes will terminate, other than the right to
receive the Fundamental Change Repurchase Price and, if applicable, accrued and
unpaid interest, upon book-entry transfer of such Notes or delivery of such
Notes to the Trustee or Paying Agent.
(c)    Upon surrender of a Note that is to be repurchased in part pursuant to
Section 15.02, the Company shall execute and the Trustee shall authenticate and
deliver to the Holder a new Note in an authorized denomination equal in
principal amount to the unrepurchased portion of the Note surrendered.
Section 15.05. Covenant to Comply with Applicable Laws Upon Repurchase of Notes.
In connection with any repurchase offer, the Company will, if required:
(a)    comply with the provisions of Rule 13e-4, Rule 14e-1 and any other tender
offer rules under the Exchange Act;
(b)    file a Schedule TO or any other required schedule under the Exchange Act;
and
(c)    otherwise comply with all federal and state securities laws in connection
with any offer by the Company to repurchase the Notes;
in each case, so as to permit the rights and obligations under this Article 15
to be exercised in the time and in the manner specified in this Article 15.

78

--------------------------------------------------------------------------------



ARTICLE 16
NO REDEMPTION
Section 16.01. No Redemption. The Notes shall not be redeemable by the Company
prior to the Maturity Date, and no sinking fund is provided for the Notes.
ARTICLE 17
MISCELLANEOUS PROVISIONS
Section 17.01. Provisions Binding on Company’s Successors. All the covenants,
stipulations, promises and agreements of the Company contained in this Indenture
shall bind its successors and assigns whether so expressed or not.
Section 17.02. Official Acts by Successor Corporation. Any act or proceeding by
any provision of this Indenture authorized or required to be done or performed
by any board, committee or Officer of the Company shall and may be done and
performed with like force and effect by the like board, committee or officer of
any corporation or other entity that shall at the time be the lawful sole
successor of the Company.
Section 17.03. Addresses for Notices, Etc. Except as otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be sufficient if in writing and in English and (1) delivered in person,
(2) mailed by first-class mail (certified or registered, return receipt
requested), postage prepaid, or overnight air courier guaranteeing next day
delivery or (3) sent by facsimile or electronic transmission in PDF form. Any
notice or demand that by any provision of this Indenture is required or
permitted to be given or served by the Trustee or by the Holders on the Company
shall be deemed to have been sufficiently given or made, for all purposes if
given or served by being deposited postage prepaid by registered or certified
mail in a post office letter box addressed (until another address is filed by
the Company with the Trustee) to Live Nation Entertainment, Inc., 9348 Civic
Center Drive, Beverly Hills, CA 90210, fax: (310) 867-7158, Attention: General
Counsel. Any notice, direction, request or demand hereunder to or upon the
Trustee shall be deemed to have been sufficiently given or made, for all
purposes, when received by the Trustee, if given or served by being deposited
postage prepaid by registered or certified mail in a post office letter box
addressed to the Corporate Trust Office.
The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.
Any notice or communication delivered or to be delivered to a Holder of Physical
Notes shall be mailed to it by first class mail, postage prepaid, at its address
as it appears on the Note Register and shall be sufficiently given to it if so
mailed within the time prescribed. Any notice or communication delivered or to
be delivered to a Holder of Global Notes shall be delivered in accordance with
the applicable procedures of the Depositary and shall be sufficiently given to
it if so delivered within the time prescribed.

79

--------------------------------------------------------------------------------



Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.
In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice to Holders by mail,
then such notification as shall be made with the approval of the Trustee shall
constitute a sufficient notification for every purpose hereunder.
Section 17.04. Governing Law; Jurisdiction. THIS INDENTURE AND EACH NOTE, AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE AND
EACH NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
The Company irrevocably consents and agrees, for the benefit of the Holders from
time to time of the Notes and the Trustee, that any legal action, suit or
proceeding against it with respect to obligations, liabilities or any other
matter arising out of or in connection with this Indenture or the Notes may be
brought in the courts of the State of New York or the courts of the United
States located in the Borough of Manhattan, New York City, New York and, until
amounts due and to become due in respect of the Notes have been paid, hereby
irrevocably consents and submits to the non-exclusive jurisdiction of each such
court in personam, generally and unconditionally with respect to any action,
suit or proceeding for itself in respect of its properties, assets and revenues.
The Company irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions, suits or proceedings arising out of or
in connection with this Indenture brought in the courts of the State of New York
or the courts of the United States located in the Borough of Manhattan, New York
City, New York and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
Section 17.05. Evidence of Compliance with Conditions Precedent; Certificates
and Opinions of Counsel to Trustee. Upon any application or demand by the
Company to the Trustee to take any action under any of the provisions of this
Indenture (other than the initial application for authentication of Notes), the
Company shall, if requested by the Trustee, furnish to the Trustee an Officer’s
Certificate and an Opinion of Counsel stating that such action is permitted by
the terms of this Indenture.
Each Officer’s Certificate and Opinion of Counsel provided for, by or on behalf
of the Company in this Indenture and delivered to the Trustee with respect to
compliance with this Indenture (other than the Officer’s Certificates provided
for in Section 4.08) shall include (a) a statement that the person signing such
certificate is familiar with the requested action and this Indenture; (b) a
brief statement as to the nature and scope of the examination or investigation
upon which the statement contained in such certificate is based; (c) a statement
that, in the judgment of such person, he or she has made such examination or
investigation as is necessary to

80

--------------------------------------------------------------------------------



enable him or her to express an informed judgment as to whether or not such
action is permitted by this Indenture; and (d) a statement as to whether or not,
in the judgment of such person, such action is permitted by this Indenture.
Section 17.06. Legal Holidays. In any case where any Interest Payment Date,
Maturity Date, Fundamental Change Repurchase Date or settlement date falls on a
day that is not a Business Day, then any action to be taken on such date need
not be taken on such date, but may be taken on the next succeeding Business Day
with the same force and effect as if taken on such date, and no interest shall
accrue for the period from and after the Interest Payment Date, Maturity Date,
Fundamental Change Repurchase Date or settlement date, as the case may be, to
that next succeeding Business Day.
Section 17.07. No Security Interest Created. Nothing in this Indenture or in the
Notes, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction.
Section 17.08. Benefits of Indenture. Nothing in this Indenture or in the Notes,
expressed or implied, shall give to any Person, other than the Holders, the
parties hereto, any Paying Agent, any Conversion Agent, any authenticating
agent, any Note Registrar and their successors hereunder, any benefit or any
legal or equitable right, remedy or claim under this Indenture.
Section 17.09. Table of Contents, Headings, Etc. The table of contents and the
titles and headings of the articles and sections of this Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.
Section 17.10. Authenticating Agent. The Trustee may appoint an authenticating
agent that shall be authorized to act on its behalf and subject to its direction
in the authentication and delivery of Notes in connection with the original
issuance thereof and transfers and exchanges of Notes hereunder, including under
Section 2.04, Section 2.05, Section 2.06, Section 2.07, Section 10.04 and
Section 15.04 as fully to all intents and purposes as though the authenticating
agent had been expressly authorized by this Indenture and those Sections to
authenticate and deliver Notes. For all purposes of this Indenture, the
authentication and delivery of Notes by the authenticating agent shall be deemed
to be authentication and delivery of such Notes “by the Trustee” and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent shall be deemed to satisfy any requirement hereunder or in
the Notes for the Trustee’s certificate of authentication. Such authenticating
agent shall at all times be a Person eligible to serve as trustee hereunder
pursuant to Section 7.08.
Any corporation or other entity into which any authenticating agent may be
merged or converted or with which it may be consolidated, or any corporation or
other entity resulting from any merger, consolidation or conversion to which any
authenticating agent shall be a party, or any corporation or other entity
succeeding to all or substantially all of the corporate trust business of any
authenticating agent, shall be the successor of the authenticating agent
hereunder, if such successor corporation or other entity is otherwise eligible
under this Section 17.10,

81

--------------------------------------------------------------------------------



without the execution or filing of any paper or any further act on the part of
the parties hereto or the authenticating agent or such successor corporation or
other entity.
Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Company. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
authenticating agent shall cease to be eligible under this Section, the Trustee
may appoint a successor authenticating agent (which may be the Trustee), shall
give written notice of such appointment to the Company and shall mail notice of
such appointment to all Holders as the names and addresses of such Holders
appear on the Note Register.
The Company agrees to pay to the authenticating agent from time to time
reasonable compensation for its services although the Company may terminate the
authenticating agent, if it determines such agent’s fees to be unreasonable.
The provisions of Section 7.02, Section 7.03, Section 7.04, Section 8.03 and
this Section 17.10 shall be applicable to any authenticating agent.
If an authenticating agent is appointed pursuant to this Section 17.10, the
Notes may have endorsed thereon, in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in the following
form:
__________________________,
as Authenticating Agent, certifies that this is one of the Notes described
in the within-named Indenture.
By: ____________________
Authorized Signatory
Section 17.11. Execution in Counterparts. This Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Indenture
as to the parties hereto and may be used in lieu of the original Indenture for
all purposes. Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.
Section 17.12. Severability. In the event any provision of this Indenture or in
the Notes shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired.
Section 17.13. Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

82

--------------------------------------------------------------------------------



Section 17.14. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts that are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.
Section 17.15. Calculations. Except as otherwise provided herein, the Company
shall be responsible for making all calculations called for under the Notes.
These calculations include, but are not limited to, determinations of the
Closing Prices of the Common Stock, the Daily VWAPs, the Daily Conversion
Values, the Daily Settlement Amounts, accrued interest payable on the Notes and
the Conversion Rate of the Notes. The Company shall make all these calculations
in good faith and, absent manifest error, the Company’s calculations shall be
final and binding on Holders of Notes. Upon request from the Trustee or the
Conversion Agent, the Company shall provide a schedule of its calculations to
the Trustee or the Conversion Agent, as the case may be, and each of the Trustee
and Conversion Agent is entitled to rely conclusively upon the accuracy of the
Company’s calculations without independent verification. The Trustee shall
forward the Company’s calculations to any Holder of Notes upon the request of
that Holder at the sole cost and expense of the Company.
Section 17.16. USA PATRIOT Act. The parties hereto acknowledge that in
accordance with Section 326 of the USA PATRIOT Act, the Trustee, like all
financial institutions and in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Trustee. The parties to this Indenture agree that they will
provide the Trustee with such information as it may request in order for the
Trustee to satisfy the requirements of the USA PATRIOT Act.
[Remainder of page intentionally left blank]

83

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.
LIVE NATION ENTERTAINMENT, INC.
By:
/s/: Michael G. Rowles
Name: Michael G. Rowles
Title: Executive Vice President, General Counsel and Secretary



HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee
By:
/s/: Annette Kos-Culkin
Name: Annette Kos-Culkin
Title: Vice President
































[Signature Page to Convertible Note Indenture]



--------------------------------------------------------------------------------




EXHIBIT A
[FORM OF FACE OF NOTE]
[INCLUDE FOLLOWING LEGEND IF A GLOBAL NOTE]
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREUNDER IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]
[INCLUDE FOLLOWING LEGEND IF A RESTRICTED SECURITY]
[THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND
(2) AGREES FOR THE BENEFIT OF LIVE NATION ENTERTAINMENT, INC. (THE “COMPANY”)
THAT IT WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
AFTER THE LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS
PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THERETO AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:
(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR
(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

A-1

--------------------------------------------------------------------------------



(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR
(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF
SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]

A-2

--------------------------------------------------------------------------------



Live Nation Entertainment, Inc.

2.50% Convertible Senior Note due 2019
No. [_____]    [Initially]1 $[_________]
CUSIP No. [_____]
Live Nation Entertainment, Inc., a corporation duly organized and validly
existing under the laws of the State of Delaware (the “Company,” which term
includes any successor corporation or other entity under the Indenture referred
to on the reverse hereof), for value received hereby promises to pay to [CEDE &
CO.]2 [_______]3, or registered assigns, the principal sum [as set forth in the
“Schedule of Exchanges of Notes” attached hereto]4 [of $[_______]]5, which
amount, taken together with the principal amounts of all other outstanding
Notes, shall not, unless permitted by the Indenture, exceed $275,000,000 in
aggregate at any time, in accordance with the rules and procedures of the
Depositary, on May 15, 2019, and interest thereon as set forth below.
This Note shall bear interest at the rate of 2.50% per year from May 23, 2014,
or from the most recent date to which interest had been paid or provided for to,
but excluding, the next scheduled Interest Payment Date until May 15, 2019.
Interest is payable semi-annually in arrears on each May 15 and November 15,
commencing on November 15, 2014, to Holders of record at the close of business
on the preceding May 1 and November 1 (whether or not such day is a Business
Day), respectively. Additional Interest will be payable as set forth in Section
4.06(d), Section 4.06(e) and Section 6.03 of the within-mentioned Indenture, and
any reference to interest on, or in respect of, any Note therein shall be deemed
to include Additional Interest if, in such context, Additional Interest is, was
or would be payable pursuant to any of such Section 4.06(d), Section 4.06(e) or
Section 6.03, and any express mention of the payment of Additional Interest in
any provision therein shall not be construed as excluding Additional Interest in
those provisions thereof where such express mention is not made.
Any Defaulted Amounts shall accrue interest per annum at the rate borne by the
Notes, subject to the enforceability thereof under applicable law, from, and
including, the relevant payment date to, but excluding, the date on which such
Defaulted Amounts shall have been paid by the Company, at its election, in
accordance with Section 2.03(c) of the Indenture.
The Company shall pay the principal of and interest on this Note, if and so long
as such Note is a Global Note, in immediately available funds to the Depositary
or its nominee, as the case may be, as the registered Holder of such Note. As
provided in and subject to the provisions of the Indenture, the Company shall
pay the principal of any Notes (other than Notes that are Global Notes) at the
office or agency designated by the Company for that purpose. The
_______________________
1 Include if a global note.
2 Include if a global note.
3 Include if a physical note.
4 Include if a global note.
5 Include if a physical note.

A-3

--------------------------------------------------------------------------------



Company has initially designated the Trustee as its Paying Agent and Note
Registrar in respect of the Notes and its agency in the United States of
America, as a place where Notes may be presented for payment or for registration
of transfer and exchange.
Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the Holder of
this Note the right to convert this Note into cash, shares of Common Stock or a
combination of cash and shares of Common Stock, as applicable, on the terms and
subject to the limitations set forth in the Indenture. Such further provisions
shall for all purposes have the same effect as though fully set forth at this
place.
This Note, and any claim, controversy or dispute arising under or related to
this Note, shall be construed in accordance with and governed by the laws of the
State of New York.
In the case of any conflict between this Note and the Indenture, the provisions
of the Indenture shall control and govern.
This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been signed manually by the
Trustee or a duly authorized authenticating agent under the Indenture.
[Remainder of page intentionally left blank]

A-4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.
LIVE NATION ENTERTAINMENT, INC.
By:
 
Name:
Title:



Dated:
TRUSTEE’S CERTIFICATE OF AUTHENTICATION

HSBC BANK USA, NATIONAL ASSOCIATION
as Trustee, certifies that this is one of the Notes described
in the within-named Indenture.
By:_______________________________
Authorized Signatory

A-5

--------------------------------------------------------------------------------



[FORM OF REVERSE OF NOTE]
Live Nation Entertainment, Inc.
2.50% Convertible Senior Note due 2019
This Note is one of a duly authorized issue of Notes of the Company, designated
as its 2.50% Convertible Senior Notes due 2019 (the “Notes”), limited to the
aggregate principal amount of $275,000,000 all issued or to be issued under and
pursuant to an Indenture dated as of May 23, 2014 (the “Indenture”), between the
Company and HSBC Bank USA, National Association (the “Trustee”), to which
Indenture and all indentures supplemental thereto reference is hereby made for a
description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Trustee, the Company and the Holders of the Notes.
Additional Notes may be issued in an unlimited aggregate principal amount,
subject to certain conditions specified in the Indenture. Capitalized terms used
in this Note and not defined in this Note shall have the respective meanings set
forth in the Indenture.
In case certain Events of Default shall have occurred and be continuing, the
principal of, and interest on, all Notes may be declared, by either the Trustee
or Holders of at least 25% in aggregate principal amount of Notes then
outstanding, and upon said declaration shall become, due and payable, in the
manner, with the effect and subject to the conditions and certain exceptions set
forth in the Indenture.
Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Fundamental Change Repurchase Price on
the Fundamental Change Repurchase Date and the principal amount on the Maturity
Date, as the case may be, to the Holder who surrenders a Note to a Paying Agent
to collect such payments in respect of the Note. The Company will pay cash
amounts in money of the United States that at the time of payment is legal
tender for payment of public and private debts.
The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the Holders of the Notes, and in
certain other circumstances, with the consent of the Holders of not less than a
majority in aggregate principal amount of the Notes at the time outstanding,
evidenced as in the Indenture provided, to execute supplemental indentures
modifying the terms of the Indenture and the Notes as described therein. It is
also provided in the Indenture that, subject to certain exceptions, the Holders
of a majority in aggregate principal amount of the Notes at the time outstanding
may on behalf of the Holders of all of the Notes waive any past Default or Event
of Default under the Indenture and its consequences.
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay or deliver, as the case may be, the principal
(including the Fundamental Change Repurchase Price, if applicable) of, accrued
and unpaid interest on, and the consideration due upon conversion of, this Note
at the place, at the respective times, at the rate and in the lawful money
herein prescribed.

A-6

--------------------------------------------------------------------------------



The Notes are issuable in registered form without coupons in denominations of
$1,000 principal amount and integral multiples thereof. At the office or agency
of the Company referred to on the face hereof, and in the manner and subject to
the limitations provided in the Indenture, Notes may be exchanged for a like
aggregate principal amount of Notes of other authorized denominations, without
payment of any service charge but, if required by the Company or Trustee, with
payment of a sum sufficient to cover any transfer or similar tax that may be
imposed in connection therewith as a result of the name of the Holder of the new
Notes issued upon such exchange of Notes being different from the name of the
Holder of the old Notes surrendered for such exchange.
The Notes are not subject to redemption through the operation of any sinking
fund or otherwise.
Upon the occurrence of a Fundamental Change, the Holder has the right, at such
Holder’s option, to require the Company to repurchase for cash all of such
Holder’s Notes or any portion thereof (in principal amounts of $1,000 or
integral multiples thereof) on the Fundamental Change Repurchase Date at a price
equal to the Fundamental Change Repurchase Price.
Subject to the provisions of the Indenture, the Holder hereof has the right, at
its option, during certain periods and upon the occurrence of certain conditions
specified in the Indenture, prior to the close of business on the second
Scheduled Trading Day immediately preceding the Maturity Date, to convert any
Notes or portion thereof that is $1,000 or an integral multiple thereof, into
cash, shares of Common Stock or a combination of cash and shares of Common
Stock, as applicable, at the Conversion Rate specified in the Indenture, as
adjusted from time to time as provided in the Indenture.

A-7

--------------------------------------------------------------------------------



ABBREVIATIONS
The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations:
TEN COM = as tenants in common    


UNIF GIFT MIN ACT = Uniform Gifts to Minors Act


CUST = Custodian


TEN ENT = as tenants by the entireties        

JT TEN = joint tenants with right of survivorship and not as tenants in common
    

Additional abbreviations may also be used though not in the above list.



A-8

--------------------------------------------------------------------------------



SCHEDULE A6 
SCHEDULE OF EXCHANGES OF NOTES

Live Nation Entertainment, Inc.
2.50% Convertible Senior Notes due 2019
The initial principal amount of this Global Note is [_______] DOLLARS
($[_________]). The following increases or decreases in this Global Note have
been made:
Date of exchange
 
Amount of decrease in principal amount of this Global Note
 
Amount of increase in principal amount of this Global Note
 
Principal amount of this Global Note following such decrease or increase
 
Signature of authorized signatory of Trustee or Custodian
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















_______________________
6 Include if a global note.



A-9

--------------------------------------------------------------------------------




ATTACHMENT 1
[FORM OF NOTICE OF CONVERSION]
Live Nation Entertainment, Inc.
2.50% Convertible Senior Notes due 2019
To: HSBC Bank USA, National Association
The undersigned registered owner of this Note hereby exercises the option to
convert this Note, or the portion hereof (that is $1,000 principal amount or an
integral multiple thereof) below designated, into cash, shares of Common Stock
or a combination of cash and shares of Common Stock, as applicable, in
accordance with the terms of the Indenture referred to in this Note, and directs
that any cash payable and any shares of Common Stock issuable and deliverable
upon such conversion, together with any cash for any fractional share, and any
Notes representing any unconverted principal amount hereof, be issued and
delivered to the registered Holder hereof unless a different name has been
indicated below. If any shares of Common Stock or any portion of this Note not
converted are to be issued in the name of a Person other than the undersigned,
the undersigned will pay all documentary, stamp or similar issue or transfer
taxes, if any in accordance with Section 14.02(d) and Section 14.02(e) of the
Indenture. Any amount required to be paid to the undersigned on account of
interest accompanies this Note. Capitalized terms used herein but not defined
shall have the meanings ascribed to such terms in the Indenture.
Dated:    _____________________    ________________________________
________________________________
Signature(s)
___________________________
Signature Guarantee
Signature(s) must be guaranteed
by an eligible Guarantor Institution
(banks, stock brokers, savings and
loan associations and credit unions)
with membership in an approved
signature guarantee medallion program
pursuant to Securities and Exchange
Commission Rule 17Ad-15 if shares
of Common Stock are to be issued, or
Notes are to be delivered, other than
to and in the name of the registered holder.

1

--------------------------------------------------------------------------------



Fill in for registration of shares if
to be issued, and Notes if to
be delivered, other than to and in the
name of the registered holder:
_________________________
(Name)
_________________________
(Street Address)
_________________________
(City, State and Zip Code)
Please print name and address
Principal amount to be converted (if less than all): $______,000
NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.
_________________________
Social Security or Other Taxpayer
Identification Number







2

--------------------------------------------------------------------------------




ATTACHMENT 2
[FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE]
Live Nation Entertainment, Inc.
2.50% Convertible Senior Notes due 2019
To: HSBC Bank USA, National Association
The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Live Nation Entertainment, Inc. (the “Company”) as to the occurrence
of a Fundamental Change with respect to the Company and specifying the
Fundamental Change Repurchase Date and requests and instructs the Company to pay
to the registered holder hereof in accordance with Section 15.02 of the
Indenture referred to in this Note (1) the entire principal amount of this Note,
or the portion thereof (that is $1,000 principal amount or an integral multiple
thereof) below designated, and (2) if such Fundamental Change Repurchase Date
does not fall during the period after a Regular Record Date and on or prior to
the corresponding Interest Payment Date, accrued and unpaid interest, if any,
thereon to, but excluding, such Fundamental Change Repurchase Date. Capitalized
terms used herein but not defined shall have the meanings ascribed to such terms
in the Indenture.
In the case of Physical Notes, the certificate numbers of the Notes to be
repurchased are as set forth below:
Dated:    _____________________
________________________________
Signature(s)


_________________________
Social Security or Other Taxpayer
Identification Number
Principal amount to be repaid (if less than all): $______,000
NOTICE: The above signature(s) of the Holder(s) hereof must correspond with the
name as written upon the face of the Note in every particular without alteration
or enlargement or any change whatever.



1

--------------------------------------------------------------------------------




ATTACHMENT 3
[FORM OF ASSIGNMENT AND TRANSFER]
Live Nation Entertainment, Inc.
2.50% Convertible Senior Notes due 2019
For value received ____________________________ hereby sell(s), assign(s) and
transfer(s) unto _________________ (Please insert social security or Taxpayer
Identification Number of assignee) the within Note, and hereby irrevocably
constitutes and appoints _____________________ attorney to transfer the said
Note on the books of the Company, with full power of substitution in the
premises.
In connection with any transfer of the within Note occurring prior to the Resale
Restriction Termination Date, as defined in the Indenture governing such Note,
the undersigned confirms that such Note is being transferred:
o    To Live Nation Entertainment, Inc. or a subsidiary thereof; or
o    Pursuant to a registration statement that has become or been declared
effective under the Securities Act of 1933, as amended; or
o    Pursuant to and in compliance with Rule 144A under the Securities Act of
1933, as amended; or
o    Pursuant to and in compliance with Rule 144 under the Securities Act of
1933, as amended, or any other available exemption from the registration
requirements of the Securities Act of 1933, as amended.

1

--------------------------------------------------------------------------------



Dated: ________________________
_____________________________________
_____________________________________
Signature(s)
_____________________________________
Signature Guarantee
Signature(s) must be guaranteed by an
eligible Guarantor Institution (banks, stock
brokers, savings and loan associations and
credit unions) with membership in an approved
signature guarantee medallion program pursuant
to Securities and Exchange Commission
Rule 17Ad-15 if Notes are to be delivered, other
than to and in the name of the registered holder.
NOTICE: The signature on the assignment must correspond with the name as written
upon the face of the Note in every particular without alteration or enlargement
or any change whatever.

2